Exhibit 10.2

 

EXECUTION VERSION

Picture 1 [cvs20180630ex102e86994001.jpg]

FIVE YEAR CREDIT AGREEMENT

by and among

CVS HEALTH CORPORATION,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

BANK OF AMERICA, N.A., GOLDMAN SACHS BANK USA, and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents,

and

THE BANK OF NEW YORK MELLON,

as Administrative Agent

--------------------------------------------------------------------------------

Dated as of May 17, 2018

--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

THE BANK OF NEW YORK MELLON,

BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

 

Prepared by:

Bryan Cave Leighton Paisner LLP

1290 Avenue of the Americas

New York, New York 10104‑3300

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

1.

    

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION


1

 

 

1.1

Definitions


1

 

 

1.2

Principles of Construction


24

 

 

 

 

 

2.

 

AMOUNT AND TERMS OF LOANS


25

 

 

2.1

Revolving Credit Loans


25

 

 

2.2

Swing Line Loans


26

 

 

2.3

Notice of Borrowing Revolving Credit Loans and Swing Line Loans


28

 

 

2.4

Competitive Bid Loans and Procedure


29

 

 

2.5

Use of Proceeds


31

 

 

2.6

Termination, Reduction or Increase of Commitments


31

 

 

2.7

Prepayments of Loans


33

 

 

2.8

Letter of Credit Sub‑facility


34

 

 

2.9

Letter of Credit Participation


36

 

 

2.10

Absolute Obligation with respect to Letter of Credit Payments


37

 

 

2.11

Notes


37

 

 

2.12

Extension of Commitment Termination Date


37

 

 

2.13

Defaulting Lenders


39

 

 

 

 

 

3.

 

PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES


41

 

 

3.1

Disbursement of the Proceeds of the Loans


41

 

 

3.2

Payments


42

 

 

3.3

Conversions; Other Matters


43

 

 

3.4

Interest Rates and Payment Dates


44

 

 

3.5

Indemnification for Loss


46

 

 

3.6

Reimbursement for Costs, Etc.


47

 

 

3.7

Illegality of Funding


48

 

 

3.8

Option to Fund; Substituted Interest Rate


48

 

 

3.9

Certificates of Payment and Reimbursement


50

 

 

3.10

Taxes; Net Payments


50

 

 

3.11

Facility Fees


54

 

 

3.12

Letter of Credit Participation Fee


54

 

 

3.13

Replacement of Lender


55

 

 

 

 

 

4.

 

REPRESENTATIONS AND WARRANTIES


56

 

 

4.1

Existence and Power


56

 

 

4.2

Authority; EEA Financial Institution


56

 

 

4.3

Binding Agreement


56

 

 

4.4

Litigation


57

 

 

4.5

No Conflicting Agreements


57

 

 

4.6

Taxes


57

 

 

4.7

Compliance with Applicable Laws; Filings


58

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

    

4.8

Governmental Regulations


58

 

 

4.9

Federal Reserve Regulations; Use of Proceeds


58

 

 

4.10

No Misrepresentation


58

 

 

4.11

Plans


59

 

 

4.12

Environmental Matters


59

 

 

4.13

Financial Statements


60

 

 

4.14

Anti-Corruption Laws and Sanctions


60

 

 

 

 

5.

 

CONDITIONS TO EFFECTIVENESS


60

 

 

5.1

Agreement


60

 

 

5.2

Notes


61

 

 

5.3

Corporate Action


61

 

 

5.4

Opinion of Counsel to the Borrower


61

 

 

5.5

Termination of Existing 2014 Credit Agreement


61

 

 

5.6

No Default and Representations and Warranties


61

 

 

5.7

Fees


62

 

 

5.8

Due Diligence; “Know Your Customer”


62

 

 

 

 

6.

 

CONDITIONS OF LENDING ‑ ALL LOANS AND LETTERS OF CREDIT


62

 

 

6.1

Compliance


62

 

 

6.2

Requests


62

 

 

 

 

7.

 

AFFIRMATIVE COVENANTS


62

 

 

7.1

Legal Existence


63

 

 

7.2

Taxes


63

 

 

7.3

Insurance


63

 

 

7.4

Performance of Obligations


63

 

 

7.5

Condition of Property


63

 

 

7.6

Observance of Legal Requirements


64

 

 

7.7

Financial Statements and Other Information


64

 

 

7.8

Records


66

 

 

7.9

Authorizations


66

 

 

 

 

8.

 

NEGATIVE COVENANTS


66

 

 

8.1

Subsidiary Indebtedness


66

 

 

8.2

Liens


66

 

 

8.3

Dispositions


67

 

 

8.4

Merger or Consolidation, Etc.


68

 

 

8.5

Acquisitions


68

 

 

8.6

Restricted Payments


68

 

 

8.7

Limitation on Upstream Dividends by Subsidiaries


68

 

 

8.8

Limitation on Negative Pledges


69

 

 

8.9

Ratio of Consolidated Indebtedness to Total Capitalization


70

 





(ii)

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

9.

    

DEFAULT


70

 

 

9.1

Events of Default


70

 

 

9.2

Remedies


72

 

 

 

 

10.

 

AGENT


73

 

 

10.1

Appointment and Authority


73

 

 

10.2

Rights as a Lender


73

 

 

10.3

Exculpatory Provisions


74

 

 

10.4

Reliance by Administrative Agent


75

 

 

10.5

Delegation of Duties


75

 

 

10.6

Resignation of Administrative Agent


75

 

 

10.7

Non‑Reliance on Administrative Agent and Other Credit Parties


76

 

 

10.8

No Other Duties, etc.


76

 

 

 

 

11.

 

OTHER PROVISIONS


76

 

 

11.1

Amendments, Waivers, Etc.


76

 

 

11.2

Notices


78

 

 

11.3

No Waiver; Cumulative Remedies


80

 

 

11.4

Survival of Representations and Warranties


81

 

 

11.5

Payment of Expenses; Indemnified Liabilities


81

 

 

11.6

Lending Offices


82

 

 

11.7

Successors and Assigns


82

 

 

11.8

Counterparts; Electronic Execution of Assignments


86

 

 

11.9

Set‑off and Sharing of Payments


86

 

 

11.10

Indemnity


87

 

 

11.11

Governing Law


90

 

 

11.12

Severability


90

 

 

11.13

Integration


90

 

 

11.14

Treatment of Certain Information


90

 

 

11.15

Acknowledgments


91

 

 

11.16

Consent to Jurisdiction


91

 

 

11.17

Service of Process


92

 

 

11.18

No Limitation on Service or Suit


92

 

 

11.19

WAIVER OF TRIAL BY JURY


92

 

 

11.20

Patriot Act Notice


92

 

 

11.21

No Fiduciary Duty


92

 

 

11.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


93

 

 

11.23

Certain ERISA Matters


93

 





(iii)

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



EXHIBITS

 

Exhibit

    

A

    

List of Commitments

Exhibit

 

B

 

Form of Note

Exhibit

 

C

 

Form of Borrowing Request

Exhibit

 

D‑1

 

Form of Opinion of Counsel to the Borrower

Exhibit

 

D‑2

 

Form of Opinion of Special Counsel to the Borrower

Exhibit

 

E

 

Form of Assignment and Assumption

Exhibit

 

F

 

Form of Competitive Bid Request

Exhibit

 

G

 

Form of Invitation to Bid

Exhibit

 

H

 

Form of Competitive Bid

Exhibit

 

I

 

Form of Competitive Bid Accept/Reject Letter

Exhibit

 

J

 

Form of Letter of Credit Request

Exhibit

 

K

 

Form of Commitment Increase Supplement

 

 

 



(iv)

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



FIVE YEAR CREDIT AGREEMENT, dated as of May 17, 2018, by and among CVS HEALTH
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party hereto
from time to time (each a “Lender” and, collectively, the “Lenders”), BARCLAYS
BANK PLC (“Barclays”)  and JPMORGAN CHASE BANK, N.A., (“JPMC”), as
co-syndication agents (in such capacity, each a “Co-Syndication Agent” and,
collectively, the “Co-Syndication Agents”), BANK OF AMERICA, N.A. (“BofA”),
 GOLDMAN SACHS BANK USA (“GS”), and WELLS FARGO BANK, N.A.  (“Wells Fargo”), as
co‑documentation agents (in such capacity, each a “Co-Documentation Agent”  and,
collectively, the “Co-Documentation Agents”), and THE BANK OF NEW YORK MELLON
(“BNY Mellon”), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”).

1.         DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1       Definitions

When used in any Loan Document (as defined below), each of the following terms
shall have the meaning ascribed thereto unless the context otherwise
specifically requires:

“ABR Advances”: the Revolving Credit Loans (or any portions thereof) at such
time as they (or such portions) are made or are being maintained at a rate of
interest based upon the Alternate Base Rate.

“Accumulated Funding Deficiency”: as defined in Section 304 of ERISA.

“Acquisition”: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever, of (a) stock of, or other equity
securities of, any other Person if, immediately thereafter, such other Person
would be either a consolidated subsidiary of such Person or otherwise under the
control of such Person, or (b) any business, going concern or division or
segment thereof, or all or substantially all of the assets thereof; provided
that no redemption, retirement, purchase or acquisition by any Person of the
stock or other equity securities of such Person shall be deemed to constitute an
Acquisition.

“Acquisition Agreement”: that certain Agreement and Plan of Merger, dated as of
December 3, 2017, by and among the Borrower, Merger Sub and Aetna, as amended,
amended and restated, supplemented or otherwise modified from time to time.

“Acquisition Closing Date”: the date of the consummation of the Aetna
Acquisition.

“Acquisition Indebtedness”: unsecured indebtedness in an aggregate principal
amount not exceeding $49,000,000,000, issued or borrowed by the Borrower for the
purpose of financing the Aetna Acquisition (including all of the transaction
costs, fees, commissions and expenses in connection therewith) and which is
redeemable or prepayable if the Aetna Acquisition is not consummated.

“Administrative Agent”: as defined in the preamble.

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Administrative Agent’s Office”: the Administrative Agent’s address and, as
appropriate, account as set forth in Section 11.2, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Aetna”: Aetna Inc., a Pennsylvania corporation.

“Aetna Acquisition”: the acquisition by the Borrower, through Merger Sub, of all
of the equity interests in Aetna pursuant to the Acquisition Agreement.

“Aetna Existing Indebtedness”: as defined in Section 8.1.

“Affected Advance”: as defined in Section 3.8(b).

“Affiliate”: with respect to any Person at any time and from time to time, any
other Person (other than a wholly‑owned subsidiary of such Person) which, at
such time (a) controls such Person, (b) is controlled by such Person or (c) is
under common control with such Person.  The term “control”, as used in this
definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.

“Agents and Arrangers”: collectively, the Administrative Agent, the
Co‑Syndication Agents, the Co-Documentation Agents, the Joint Lead Arrangers,
and the Joint Bookrunners.

“Aggregate Commitment Amount”: at any time, the sum of the Commitment Amounts of
the Lenders at such time under this Agreement.  The Aggregate Commitment Amount
on the Effective Date is $2,000,000,000.

“Aggregate Credit Exposure”: at any time, the sum at such time of (a) the
aggregate Committed Credit Exposure of the Lenders at such time and (b) the
aggregate outstanding principal balance of all Competitive Bid Loans at such
time.

“Aggregate Letter of Credit Commitment”: at any time, the sum of the Letter of
Credit Commitments of the Issuers at such time.  The Aggregate Letter of Credit
Commitment on the Effective Date is $150,000,000.

“Agreement”: this Five Year Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(i) the BNY Mellon Rate in effect on such day; (ii) the sum of (a) 1/2 of 1% per
annum and (b) the Federal Funds Effective Rate in effect on such day; and (iii)
the sum of (a) 1% per annum and (b) the One Month LIBOR Rate in effect on such
day.  The Alternate Base Rate shall change as and when the





2

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



greatest of the foregoing rates shall change. Any change in the Alternate Base
Rate shall become effective as of the opening of business on the day specified
in the public announcement of such change.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: (i) with respect to the unpaid principal balance of ABR
Advances, the applicable percentage set forth below in the column entitled “ABR
Advances”, (ii) with respect to the unpaid principal balance of Eurodollar
Advances, the applicable percentage set forth below in the column entitled
“Eurodollar Advances”, (iii) with respect to the Facility Fee, the applicable
percentage set forth below in the column entitled “Facility Fee”, (iv) with
respect to the Letter of Credit Participation Fee payable in respect of standby
Letters of Credit, the applicable percentage set forth below in the column
entitled “Participation Fee - Standby”, and (v) with respect to the Letter of
Credit Participation Fee payable in respect of commercial Letters of Credit, the
applicable percentage set forth below in the column entitled “Participation Fee
- Commercial”, in each case opposite the applicable Pricing Level:

 

 

 

 

 

 

Pricing Level

ABR
Advances

Eurodollar
Advances

Facility
Fee   

Participation
Fee -
Standby

Participation
Fee –
Commercial

Pricing Level I

0.000%

0.805%

0.070%

0.805%

0.4025%

Pricing Level II

0.000%

0.915%

0.085%

0.915%

0.4575%

Pricing Level III

0.025%

1.025%

0.100%

1.025%

0.5125%

Pricing Level IV

0.125%

1.125%

0.125%

1.125%

0.5625%

Pricing Level V

0.200%

1.200%

0.175%

1.200%

0.6000%

Pricing Level VI

0.375%

1.375%

0.250%

1.375%

0.6875%

 

Decreases in the Applicable Margin resulting from a change in Pricing Level
shall become effective upon the delivery by the Borrower to the Administrative
Agent of a notice pursuant to Section 7.7(d).  Increases in the Applicable
Margin resulting from a change in Pricing Level shall become effective on the
effective date of any downgrade or withdrawal in the rating by Moody’s or S&P of
the senior unsecured long term debt rating of the Borrower.

“Approved Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by





3

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Section 11.7(b)), and accepted by the Administrative Agent, substantially in the
form of Exhibit E or any other form approved by the Administrative Agent.

“Authorized Officer”: means those officers of the Borrower or any Subsidiary
whose signatures and incumbency shall have been certified in writing to the
Administrative Agent.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Barclays”: as defined in the preamble.

“Benefit Plan”: as defined in Section 11.23(d).

“BNY Mellon”: as defined in the preamble.

“BNY Mellon Rate”: a rate of interest per annum equal to the rate of interest
publicly announced in New York City by BNY Mellon from time to time as its prime
commercial lending rate, such rate to be adjusted automatically (without notice)
on the effective date of any change in such publicly announced rate.

“BofA”: as defined in the preamble.

“Borrower”: as defined in the preamble.

“Borrower Materials”: as defined in Section 7.7.

“Borrowing Date”: (i) in respect of Revolving Credit Loans, any Domestic
Business Day or Eurodollar Business Day, as the case may be, on which the
Lenders shall make Revolving Credit Loans pursuant to a Borrowing Request or
pursuant to a Mandatory Borrowing, (ii) in respect of Competitive Bid Loans, any
Domestic Business Day on which a Lender shall make a Competitive Bid Loan
pursuant to a Competitive Bid Request, (iii) in respect of Swing Line Loans, any
Domestic Business Day on which the Swing Line Lender shall make a Swing Line
Loan pursuant to a Borrowing Request and (iv) in respect of Letters of Credit,
any Domestic Business Day on which an Issuer shall issue a Letter of Credit
pursuant to a Letter of Credit Request.

“Borrowing Request”: a request for Revolving Credit Loans or Swing Line Loans
substantially in the form of Exhibit C.

“Change of Control”: any of the following:

(i)         any Person or group (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), (a) shall have or acquire
beneficial ownership of securities having 35% or more of the ordinary voting
power of the Borrower or (b) shall possess,





4

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



directly or indirectly, the power to direct or cause the direction of the
management and policies of the Borrower, whether through the ownership of voting
securities, by contract or otherwise; or

(ii)       the Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Borrower then in office.

“Co-Documentation Agent” and “Co-Documentation Agents”: as defined in the
preamble.

“Co-Syndication Agent” and “Co-Syndication Agents”: as defined in the preamble.

“Commercial Letter of Credit Commitment”: at any time with respect to any
Issuer, the commitment of such Issuer to issue commercial Letters of Credit in
accordance with the terms hereof in an aggregate outstanding face amount not
exceeding the lesser of (a) the amount set forth adjacent to such Issuer’s name
under the heading “Commercial Letter of Credit Commitment” in Exhibit A at such
time or, if not listed on Exhibit A, the “Commercial Letter of Credit
Commitment” which such Issuer shall have assumed from another Issuer in
accordance with Section 11.7 on or prior to such time, as the same may be
adjusted from time to time pursuant to Section 2.6 and Section 11.7, or (b) 25%
of the Aggregate Commitment Amount as in effect at such time.

“Commercial Letter of Credit Exposure”: at any time in respect of any Issuer, an
amount equal to such Issuer’s Letter of Credit Exposure in respect of commercial
Letters of Credit.

“Commitment”: in respect of any Lender, such Lender’s undertaking to make
Revolving Credit Loans, subject to the terms and conditions hereof, in an
aggregate outstanding principal amount not to exceed the Commitment Amount of
such Lender.

“Commitment Amount”: at any time and with respect to any Lender, the amount set
forth adjacent to such Lender’s name under the heading “Commitment Amount” in
Exhibit A at such time or, in the event that such Lender is not listed on
Exhibit A, the “Commitment Amount” which such Lender shall have assumed from
another Lender in accordance with Section 11.7 on or prior to such time, as the
same may be adjusted from time to time pursuant to Section 2.6 and Section 11.7.

“Commitment Increase Supplement”: a Commitment Increase Supplement substantially
in the form of Exhibit K.

“Commitment Percentage”: at any time and with respect to any Lender, a fraction
the numerator of which is such Lender’s Commitment Amount at such time, and the
denominator of which is the Aggregate Commitment Amount at such time;  provided
that in the event the Commitments shall have expired or otherwise terminated or
been terminated, then Commitment Percentage shall be determined immediately
prior thereto.

“Commitment Period”: the period commencing on the Effective Date and ending on
the Commitment Termination Date or on such earlier date as all of the
Commitments shall have been terminated in accordance with the terms hereof.





5

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Commitment Termination Date”: the earlier of (i) May 17, 2023 (subject to
extension as provided in Section 2.12) and (ii) the date on which the Loans
shall become due and payable, whether by acceleration, notice of intention to
prepay or otherwise.

“Committed Credit Exposure”: with respect to any Lender at any time, the sum at
such time of (a) the outstanding principal balance of such Lender’s Revolving
Credit Loans, (b) the Swing Line Exposure of such Lender and (c) the Letter of
Credit Exposure of such Lender.

“Compensatory Interest Payment”: as defined in Section 3.4(c).

“Competitive Bid”: an offer by a Lender, substantially in the form of Exhibit H,
to make one or more Competitive Bid Loans.

“Competitive Bid Accept/Reject Letter”: a notification made by the Borrower
pursuant to Section 2.4(d) substantially in the form of Exhibit I.

“Competitive Bid Loan”: as defined in Section 2.4(a).

“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.4(b), the fixed rate of interest (which shall be expressed in the form
of a decimal to no more than four decimal places) offered by such Lender with
respect thereto.

“Competitive Bid Request”: a request by the Borrower, substantially in the form
of Exhibit F, for Competitive Bids.

“Competitive Interest Period”: as to any Competitive Bid Loan, the period
commencing on the date of such Competitive Bid Loan and ending on the date
requested in the Competitive Bid Request with respect thereto, which shall not
be earlier than 3 days after the date of such Competitive Bid Loan or later than
180 days after the date of such Competitive Bid Loan; provided that if any
Competitive Interest Period would end on a day other than a Domestic Business
Day, such Competitive Interest Period shall be extended to the next succeeding
Domestic Business Day, unless such next succeeding Domestic Business Day would
be a date on or after the Commitment Termination Date, in which case such
Competitive Interest Period shall end on the next preceding Domestic Business
Day. Interest shall accrue from and including the first day of a Competitive
Interest Period to but excluding the last day of such Competitive Interest
Period.

“Consolidated”: the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.

“Contingent Obligation”: as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of





6

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property; provided that
the term “Contingent Obligation” shall not include the indorsement of
instruments for deposit or collection in the ordinary course of business.

“Continuing Director”: any member of the board of directors of the Borrower (i)
who is a member of that board of directors on the Effective Date, (ii) who was
nominated for election by the board of directors a majority of whom were
directors on the Effective Date or (iii) whose election or nomination for
election was approved by one or more of such directors.

“Control Person”: as defined in Section 3.6.

“Convert”,  “Conversion” and “Converted”: each, a reference to a conversion
pursuant to Section 3.3 of one Type of Revolving Credit Loan into the other Type
of Revolving Credit Loan.

“Costs”: as defined in Section 3.6.

“Credit Exposure”: with respect to any Lender at any time, the sum at such time
of (a) the Committed Credit Exposure of such Lender at such time and (b) the
outstanding principal balance of all Competitive Bid Loans of such Lender at
such time.

“Credit Parties”: the Administrative Agent, the Swing Line Lender, the Issuers
and the Lenders.

“CVS Bridge Facility”: if entered into by the Borrower, the Borrower’s senior
unsecured 364-day term loan facility for loans in an aggregate principal amount
not to exceed $4,000,000,000, the proceeds of which will be used to fund, in
part, the Aetna Acquisition, including paying all related fees, commissions and
expenses.

“CVS Bridge Facility Commitment Letter”: the commitment letter, dated as of
December 3, 2017 (together with all exhibits, schedules and annexes thereto),
among the Borrower, Barclays, GS, Goldman Sachs Lending Partners LLC, BofA and
ML, the other Persons party thereto and any other Persons that may become
parties thereto, relating to the CVS Bridge Facility, as supplemented by the
Joinder to Bridge Facility Commitment Letter, dated December 15, 2017, as
amended by the Acknowledgment and Agreement, dated the date hereof, and as may
be further amended, amended and restated, supplemented or otherwise modified
from time to time.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.





7

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within two Domestic Business Days of the
date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Borrower or any Credit Party in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) failed, two Domestic Business Days after written request by the
Administrative Agent (based on the reasonable belief that it may not fulfill its
funding obligation), to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans;
provided that such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt by the Administrative Agent of such confirmation, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Domestic Business
Days of the date when due, unless the subject of a good faith dispute, or (e)
(i) becomes or is insolvent or has a parent company that has become or is
insolvent, (ii) becomes the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, interim receiver, receiver and manager, administrator,
liquidator, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, interim receiver, receiver and manager, administrator, liquidator,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) becomes, or has a parent company that
becomes, the subject of a Bail-in Action, provided that a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Lender.

“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person by any means, of:

(a)        the stock of, or other equity interests of, any other Person,

(b)        any business, operating entity, division or segment thereof, or





8

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(c)        any other Property of such Person, other than (i) the sale of
inventory (other than in connection with bulk transfers), (ii) the disposition
of equipment and (iii) the sale of cash investments.

“Disqualified Institutions”: those Persons that are (a) competitors of the
Borrower or its Subsidiaries or Aetna or its subsidiaries, identified in writing
by the Borrower to the Administrative Agent from time to time (it being
understood that, notwithstanding anything herein to the contrary, in no event
shall a supplement apply retroactively to disqualify any Person that has
previously acquired an assignment or participation interest hereunder that is
otherwise an Eligible Assignee, but upon the effectiveness of such designation,
any such Person may not acquire any additional Commitments, Advances or
participations), (b) such other Persons identified in writing by the Borrower to
the Administrative Agent prior to the Effective Date and (c) Affiliates of the
Persons identified pursuant to clause (a) or (b) that are either clearly
identifiable by name or identified in writing by the Borrower to the
Administrative Agent.

“Dividend Restrictions”: as defined in Section 8.7.

“Dollar” or “$”: lawful currency of the United States of America.

“Domestic Business Day”: any day other than a Saturday, Sunday or a day which in
New York City is a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental action to close.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: as defined in Section 5.

“Eligible Assignee”: a Person that is a permitted assignee under Section 11.7(b)
that has received the consent of each party whose consent is required under
Section 11.7(b).

“Employee Benefit Plan”: an employee benefit plan, within the meaning of
Section 3(3) of ERISA, maintained, sponsored or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate.





9

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability”: as to any Person, any statutory, common law or
equitable liability, contingent or otherwise (including any liability for
damages, costs of environmental investigation, sampling or remediation, fines,
penalties or indemnities), of such Person directly or indirectly resulting from
or based upon (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment, discharge or disposal of any
Hazardous Materials, (iii) exposure to any Hazardous Materials, (iv) the release
or threatened release of any Hazardous Materials into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Internal Revenue Code pertaining to employee
benefit plans, any Person that is a member of any group of organizations within
the meaning of Sections 414(b) or (c) of the Internal Revenue Code or, solely
with respect to the applicable provisions of the Internal Revenue Code, Section
414(m) or (o) of the Internal Revenue Code, of which the Borrower or any
Subsidiary is a member.

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
with respect to a Pension Plan (other than an event for which the 30‑day notice
period is waived); (b) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Internal Revenue Code or Sections 303, 304 or
305 of ERISA; (c) the filing pursuant to the Internal Revenue Code or ERISA of
an application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by the Borrower, any Subsidiary or an ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower, any Subsidiary or an
ERISA Affiliate; (e) the receipt by the Borrower, any Subsidiary or an ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan;  (f) the incurrence by the Borrower, any Subsidiary or an
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (g) any limits under
Section 436 of the Internal Revenue Code become applicable; or (h) any failure
to make any payment required by Section 430(j) of the Internal Revenue Code.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.





10

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Eurodollar Advance”: a portion of the Revolving Credit Loans selected by the
Borrower to bear interest during a Eurodollar Interest Period selected by the
Borrower at a rate per annum based upon a Eurodollar Rate determined with
reference to such Eurodollar Interest Period, all pursuant to and in accordance
with Section 2.1 or Section 3.3.

“Eurodollar Business Day”: any Domestic Business Day, other than a Domestic
Business Day on which banks are not open for dealings in Dollar deposits in the
interbank eurodollar market.

“Eurodollar Interest Period”: the period commencing on any Eurodollar Business
Day selected by the Borrower in accordance with Section 2.3 or Section 3.3 and
ending one, two, three or six months thereafter, as selected by the Borrower in
accordance with either such Sections, subject to the following:

(i)         if any Eurodollar Interest Period would otherwise end on a day which
is not a Eurodollar Business Day, such Eurodollar Interest Period shall be
extended to the immediately succeeding Eurodollar Business Day unless the result
of such extension would be to carry the end of such Eurodollar Interest Period
into another calendar month, in which event such Eurodollar Interest Period
shall end on the Eurodollar Business Day immediately preceding such day; and

(ii)       if any Eurodollar Interest Period shall begin on the last Eurodollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Eurodollar Interest
Period), such Eurodollar Interest Period shall end on the last Eurodollar
Business Day of such latter calendar month.

“Eurodollar Rate”: with respect to any Eurodollar Advance for any Eurodollar
Interest Period, (a) the LIBO Rate for such Eurodollar Interest Period,
multiplied by (b) the Statutory Reserve Rate.

“Event of Default”: any of the events specified in Section 9.1,  provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition has been satisfied.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender, any
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or any other Loan Document, (a) Taxes
imposed on or measured by its net income (however denominated), and franchise
Taxes, in each case, (i) imposed on it by the jurisdiction (or any political
subdivision thereof) under the laws of which it is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or that are
Other Connection Taxes, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.13), any withholding Tax
that (i) is imposed on amounts payable to such Lender at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding





11

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Tax pursuant to Section 3.10, or (ii) is attributable to such Lender’s failure
or inability (other than as a result of a Regulatory Change, except for a
Regulatory Change relating to the implementation of FATCA) to comply with
Section 3.10 and (d) any Taxes imposed under FATCA.

“Existing Commitment Termination Date”: as defined in Section 2.12(a).

“Existing 2014 Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of July 24, 2014, by and among the Borrower, the lenders
party thereto from time to time, Barclays and JPMC, as co‑syndication agents,
BofA and Wells Fargo, as co-documentation agents, and BNY Mellon, as
administrative agent, as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of December 15, 2017, and as further
amended, amended and restated, supplemented, replaced or otherwise modified from
time to time.

“Existing 2015 Credit Agreement”: the Credit Agreement, dated as of July 1,
2015, by and among the Borrower, the lenders party thereto from time to time,
Barclays and JPMC, as co‑syndication agents, BofA and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as amended by
Amendment No. 1 to Credit Agreement, dated as of December 15, 2017, and
Amendment No. 2 to Credit Agreement, dated as of the date hereof, and as the
same may be further amended, amended and restated, supplemented, replaced or
otherwise modified from time to time.

“Existing 2017 Credit Agreement”: the Five Year Credit Agreement, dated as of
May 18, 2017, by and among the Borrower, the lenders party thereto from time to
time, Barclays and JPMC, as co‑syndication agents, BofA and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as amended by
Amendment No. 1 to Five Year Credit Agreement, dated as of December 15, 2017,
and Amendment No. 2 to Five Year Credit Agreement, dated as of the date hereof,
and as the same may be further amended, amended and restated, supplemented,
replaced or otherwise modified from time to time.

“Existing 364-Day Credit Agreement”: the 364-Day Credit Agreement, dated as of
May 17, 2018, by and among the Borrower, the lenders party thereto from time to
time, BofA, GS and Wells Fargo, as co‑syndication agents, Barclays and JPMC, as
co-documentation agents, and BNY Mellon, as administrative agent, as the same
may be amended, amended and restated, supplemented, replaced or otherwise
modified from time to time.

“Existing Term Loan Agreement”: the Term Loan Agreement, dated as of December
15, 2017, by and among the Borrower, the lenders party thereto from time to
time, GS and BofA, as co‑syndication agents, and Barclays, as administrative
agent, as amended by Amendment No. 1 to Term Loan Agreement, dated as of the
date hereof, and as the same may be further amended, amended and restated,
supplemented, replaced or otherwise modified from time to time.

“Expiration Date”: the first date, occurring on or after the date the
Commitments shall have terminated or been terminated in accordance herewith,
upon which there shall be no Loans, Reimbursement Obligations or Letters of
Credit outstanding.





12

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Extension Date”: as defined in Section 2.12(a).

“Extension Request”: as defined in Section 2.12(a).

“Facility Fee”: as defined in Section 3.11.

“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any applicable
intergovernmental agreements with respect thereto, and any treaty, law,
regulations, or other official guidance enacted in any other jurisdiction
relating to such intergovernmental agreement.

“Federal Funds Effective Rate”: for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s (or, if such day is not a Domestic
Business Day, the immediately preceding Domestic Business Day) federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Domestic Business Day by the
Federal Reserve Bank of New York as the federal funds effective rate, or, if
such rate is not so published for any day which is a Domestic Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent, provided that if the “Federal Funds
Effective Rate” would otherwise be less than zero, the “Federal Funds Effective
Rate” shall be deemed to be zero for purposes of this Agreement.

“Fees”: as defined in Section 3.2(a).

“Financial Statements”: as defined in Section 4.13.

“Foreign Lender”: any Lender or any Issuer that is not a United States person
within the meaning of Section 7701(a)(30) of the Internal Revenue Code.

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination, consistently applied; provided,
 however, that the accounting for operating leases and financing or capital
leases under GAAP as in effect on the Effective Date (including, without
limitation, Accounting Standards Codification 840) shall apply for determining
compliance with the provisions of this Agreement.

“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court, arbitrator, regulatory body
or central bank (including any supra-national bodies such as the European Union
or the European Central Bank).





13

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“GS”: as defined in the preamble.

“Hazardous Materials”: all ignitable, explosive, reactive, corrosive or
radioactive substances or wastes and all hazardous or toxic materials,
substances, chemicals, wastes or other pollutants, including but not limited to
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes,
hazardous biological agents, hazardous pharmaceutical substances and all other
materials, substances, chemicals, wastes, contaminants or pollutants of any
nature that are now or hereafter regulated pursuant to any Environmental Law, or
are now or hereafter defined, listed or classified as a hazardous or toxic
material, substance, chemical, waste, contaminant or pollutant in any
Environmental Law.

“Highest Lawful Rate”: as to any Lender, the maximum rate of interest, if any,
which at any time or from time to time may be contracted for, taken, charged or
received on the Loans or the Notes or which may be owing to such Lender pursuant
to this Agreement under the laws applicable to such Lender and this Agreement.

“Impacted Interest Period”: has the meaning assigned to it in the definition of
“LIBO Rate”.

“Increasing Lender”: as defined in Section 2.6(d).

“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit (excluding for purposes of Section 8.1 and
Section 8.9 letters of credit obtained in the ordinary course of business by the
Borrower or any Subsidiary) issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer thereof in respect of such issuer’s payment of such
drafts, (e) that portion of any obligation of such Person, as lessee, which in
accordance with GAAP is required to be capitalized on a balance sheet of such
Person, (f) all indebtedness described in (a) ‑ (e) above secured by any Lien on
any Property owned by such Person even though such Person shall not have assumed
or otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non‑consensual Liens
arising in the ordinary course of business), and (g) Contingent Obligations in
respect of any indebtedness described in items (a) ‑ (f) above; provided that,
for purposes of this definition, Indebtedness shall not include Intercompany
Debt and obligations in respect of interest rate caps, collars, exchanges, swaps
or other, similar agreements.

“Indemnified Amount”: as defined in Section 11.10(b).

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnified Person”: as defined in Section 11.10(a).





14

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes.

“Information”: as defined in Section 11.14(b).

“Insurance Subsidiary”:  any Subsidiary subject to regulation by the
commissioner of insurance, the commissioner of health or any equivalent
Governmental Authority in any applicable jurisdiction.

“Intangible Assets”: at any date, the value, as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, of: (i) all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles, (ii)
organizational and development costs, (iii) deferred charges (other than prepaid
items, such as insurance, taxes, interest, commissions, rents, pensions,
compensation and similar items and tangible assets being amortized), and (iv)
unamortized debt discount and expense, less unamortized premium.

“Intercompany Debt”: (i) Indebtedness of the Borrower to one or more of the
Subsidiaries of the Borrower and (ii) Indebtedness of one or more of the
Subsidiaries of the Borrower to the Borrower or any one or more of the other
Subsidiaries of the Borrower.

“Intercompany Disposition”: a Disposition by the Borrower or any of the
Subsidiaries of the Borrower to the Borrower or to any of the other Subsidiaries
of the Borrower.

“Interest Payment Date”: (i) as to any ABR Advance, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Swing Line Loan, the day on which the outstanding
principal balance of such Swing Line Loan shall become due and payable in
accordance with Section 2.2(a), (iii) as to any Eurodollar Advance in respect of
which the Borrower has selected a Eurodollar Interest Period of one, two or
three months, the last day of such Eurodollar Interest Period, (iv) as to any
Competitive Bid Loan in respect of which the Borrower has selected a Competitive
Interest Period of 90 days or less, the last day of such Competitive Interest
Period and (v) as to any Eurodollar Advance or Competitive Bid Loan in respect
of which the Borrower has selected an Interest Period greater than three months
or 90 days, as the case may be, the last day of the third month or the 90th day,
as the case may be, of such Interest Period and the last day of such Interest
Period.

“Interest Period”: a Eurodollar Interest Period, a Swing Line Interest Period or
a Competitive Interest Period, as the case may be.

“Internal Revenue Code”: the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.





15

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Interpolated Rate”:  in relation to determining the applicable LIBO Screen
Rate, the rate which results from interpolating on a linear basis between:

(a)        the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) which is shorter than the Impacted Interest Period of
the applicable Eurodollar Advance; and

(b)        the LIBO Screen Rate for the shortest period (for which that LIBO
Screen Rate is available) which is longer than the Impacted Interest Period of
such Eurodollar Advance,

each as of approximately 11:00 a.m. (London, England time) two Eurodollar
Business Days prior to the commencement of such Interest Period; provided that
in the event either of the two foregoing LIBO Screen Rates is not available at
such time, then the “Interpolated Rate” with respect to such Eurodollar Advance
for such Interest Period shall be the average of rates at which Dollar deposits
of $5,000,000 and for a maturity comparable to such Interest Period are offered
to major banks in the London interbank market by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Eurodollar Business Days
prior to the commencement of such Interest Period.

“issue” or “issuance”: when used with respect to a Letter of Credit, shall be
deemed to include any increase in the amount of such Letter of Credit.

“Issuers”: BNY Mellon, Barclays, BofA, GS, JPMC and Wells Fargo; each an
“Issuer”.

“Joint Bookrunners”: BNY Mellon, ML, Barclays, GS, JPMC and WFS.

“Joint Lead Arrangers”: BNY Mellon, GS, ML and WFS.

“JPMC”: as defined in the preamble.

“Lender” and “Lenders”: as defined in the preamble; such term to also include
the Swing Line Lender and each Issuer where the context hereof requires or
permits such inclusion.

“Letter of Credit” and “Letters of Credit”: as defined in Section 2.8(a).

“Letter of Credit Application”:  an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuer.

“Letter of Credit Commitment”: at any time with respect to any Issuer, the
commitment of such Issuer to issue Letters of Credit (which, for the avoidance
of doubt, shall include all standby letters of credit and all commercial letters
of credit issued by such Issuer) in accordance with the terms hereof in an
aggregate outstanding face amount not exceeding the lesser of (a) the amount set
forth adjacent to such Issuer’s name under the heading “Letter of Credit
Commitment” in Exhibit A at such time or, if not listed on Exhibit A, the
“Letter of Credit





16

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Commitment” which such Issuer shall have assumed from another Issuer in
accordance with Section 11.7 on or prior to such time, as the same may be
adjusted from time to time pursuant to Section 2.6 and Section 11.7, or (b) the
amount equal to the Aggregate Commitment Amount as in effect at such time
multiplied by a percentage equal to a fraction, the numerator of which is one
and the denominator of which is six.

“Letter of Credit Exposure”: at any time, (a) in respect of all Lenders, the
sum, without duplication, of (i) the maximum aggregate amount which may be drawn
under all unexpired Letters of Credit at such time (whether or not the
conditions for drawing thereunder have or may be satisfied), (ii) the aggregate
amount, at such time, of all unpaid drafts (which have not been dishonored)
drawn under all Letters of Credit, and (iii) the aggregate unpaid principal
amount of the Reimbursement Obligations at such time, (b) in respect of any
Lender, an amount equal to such Lender’s Commitment Percentage at such time
multiplied by the amount determined under clause (a) of this definition, and (c)
in respect of any Issuer, the amount determined under clause (a) of this
definition in respect of a Letter of Credit issued by such Issuer.

“Letter of Credit Participation Fee”: as defined in Section 3.12.

“Letter of Credit Request”: a request substantially in the form of Exhibit J.

“LIBO Rate”:  with respect to any Eurodollar Advance for any Eurodollar Interest
Period, the rate per annum equal to the ICE Benchmark Administration Limited
LIBOR Rate (or such successor thereto if the ICE Benchmark Administration
Limited is no longer making such a rate available) appearing on the applicable
Bloomberg screen (or other commercially available source as designated by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Eurodollar Business Days prior to
the commencement of such Eurodollar Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Eurodollar Interest Period (in each
case, the “LIBO Screen Rate”);  provided that (i) if the LIBO Screen Rate shall
be less than zero, the LIBO Rate shall be deemed to be zero for the purposes of
this Agreement, and (ii) if the LIBO Screen Rate shall not be available at such
time for such Eurodollar Interest Period (an “Impacted Interest Period”) then
the LIBO Rate shall be the Interpolated Rate, provided that if any Interpolated
Rate shall be less than zero, such Interpolated Rate shall be deemed to be zero
for purposes of this Agreement.

“LIBO Screen Rate”: has the meaning assigned to it in the definition of “LIBO
Rate”.

“Lien”: any mortgage, pledge, hypothecation, assignment, lien, deposit
arrangement, charge, encumbrance or other security arrangement or security
interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement;
provided, that in no event shall an operating lease be deemed to constitute a
Lien.

“Loan”: a Revolving Credit Loan, a Competitive Bid Loan or a Swing Line Loan, as
the case may be.





17

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Loan Documents”: this Agreement and, upon the execution and delivery thereof,
the Notes, if any, and the Reimbursement Agreements, if any.

“Loans”: the Revolving Credit Loans, the Competitive Bid Loans and the Swing
Line Loans.

“Mandatory Borrowing”: as defined in Section 2.2(b).

“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

“Material Adverse”: with respect to any change or effect, a material adverse
change in, or effect on, as the case may be, (i) the financial condition,
operations, business, or Property of the Borrower and the Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents, or (iii) the ability of the Administrative Agent, any Issuer or
any Lender to enforce the Loan Documents.

“Merger Sub”: Hudson Merger Sub Corp., a Pennsylvania corporation and a wholly
owned Subsidiary of the Borrower.

“ML”: Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Negotiated Rate”: with respect to each Swing Line Loan, the rate per annum
agreed to in writing by the Borrower and the Swing Line Lender as the interest
rate which such Swing Line Loan shall bear.

“Net Tangible Assets”: at any date, the total assets as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, less, without duplication (i) all current liabilities (due
within one year) as shown on such balance sheet and (ii) Intangible Assets and
liabilities relating thereto.

“Net Tangible Assets Test”: as defined in Section 8.1.

“New Lender”: as defined in Section 2.6(d).

“Non‑Extending Lender”: as defined in Section 2.12(b).

“Note”: with respect to each Lender that has requested one in accordance with
Section 2.11, a promissory note evidencing such Lender’s Loans payable to the
order of such Lender (or, if required by such Lender, to such Lender and its
registered assigns), substantially in the form of Exhibit B.





18

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“One Month LIBOR Rate”: with respect to any ABR Advance for any day, the rate
per annum equal to the ICE Benchmark Administration Limited LIBOR Rate (or such
successor thereto if the ICE Benchmark Administration Limited is no longer
making such a rate available) appearing on the applicable Bloomberg screen (or
other commercially available source as designated by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day (or, if such day is not a Eurodollar
Business Day, the immediately preceding Eurodollar Business Day), as the rate
for Dollar deposits with a maturity of approximately one month (in each case,
the “One Month Screen Rate”), provided that (a) in the event the “One Month
LIBOR Rate” is not otherwise available, then the “One Month LIBOR Rate” with
respect to such ABR Advance shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity of approximately one month are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
on such day (or, if such day is not a Eurodollar Business Day, the immediately
preceding Eurodollar Business Day), and (b) in the event that the “One Month
LIBOR Rate” would otherwise be less than zero, such “One Month LIBOR Rate” shall
be deemed to be zero for purposes of this Agreement.

“One Month Screen Rate”: has the meaning assigned to it in the definition of
“One Month LIBOR Rate”.

“Other Connection Taxes”: with respect to the Administrative Agent, any Lender,
any Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder or any other Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.13).

“Participant”: as defined in Section 11.7(d).

“Participant Register”: as defined in Section 11.7(d).

“Patriot Act”: as defined in Section 11.20.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.





19

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question were, in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.

“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business trust, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

“Platform”: as defined in Section 7.7.

“Pricing Level”: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as the case may be.

“Pricing Level I”: any time when the senior unsecured  long term debt rating of
the Borrower by (x) S&P is A or higher or (y) Moody’s is A2 or higher.

“Pricing Level II”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is A‑ or higher or (y) Moody’s is A3 or higher and
(ii) Pricing Level I does not apply.

“Pricing Level III”: any time when (i) the senior unsecured long term debt
rating of the Borrower by (x) S&P is BBB+ or higher or (y) Moody’s is Baa1 or
higher and (ii) neither Pricing Level I nor Pricing Level II applies.

“Pricing Level IV”: any time when (i) the senior unsecured  long term debt
rating of the Borrower by (x) S&P is BBB or higher or (y) Moody’s is Baa2 or
higher and (ii) none of Pricing Level I, Pricing Level II or Pricing Level III
applies.

“Pricing Level V”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB‑ or higher or (y) Moody’s is Baa3 or higher
and (ii) none of Pricing Level I, Pricing Level II, Pricing Level III or Pricing
Level IV applies.

“Pricing Level VI”: any time when none of Pricing Level I, Pricing Level II,
Pricing Level III, Pricing Level IV or Pricing Level V applies.

Notwithstanding each definition of Pricing Level set forth above, if at any time
the senior unsecured long term debt ratings of the Borrower by S&P and Moody’s
differ by more than one equivalent rating level, then the applicable Pricing
Level shall be determined based upon the lower such rating adjusted upwards to
the next higher rating level.

“Proceeding”: as defined in Section 11.10(d).





20

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Prohibited Transaction”: a transaction that is prohibited under Section 4975 of
the Internal Revenue Code or Section 406 of ERISA and not exempt under Section
4975 of the Internal Revenue Code, Section 408 of ERISA or any applicable
administrative exemptions.

“Property”: in respect of any Person, all types of real, personal or mixed
property and all types of tangible or intangible property owned or leased by
such Person.

“PTE”: as defined in Section 11.23(d).

“Regulatory Change”:  the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, implementation, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, in the case of each of clauses
(i) and (ii), shall be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued, but only if any such requirements are generally
applicable to (and for which reimbursement is generally being sought by the
Lenders in respect of) credit transactions similar to this transaction from
similarly situated borrowers (which are parties to credit or loan documentation
containing a provision similar to this definition), as determined by the Lenders
in their respective reasonable discretion.

“Register”: as defined in Section 11.7(c).

“Reimbursement Agreement”: as defined in Section 2.8(b).

“Reimbursement Obligations”: all obligations and liabilities of the Borrower due
and to become due (a) under the Reimbursement Agreements and (b) hereunder in
respect of Letters of Credit.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replaced Lender”: as defined in Section 3.13.

“Replacement Lender”: as defined in Section 3.13.

“Required Lenders”: (a) at any time prior to the Commitment Termination Date or
such earlier date as all of the Commitments shall have terminated or been
terminated in accordance herewith, Lenders having Commitment Amounts greater
than 50% of the Aggregate Commitment Amount, and (b) at all other times, Lenders
having Credit Exposure greater than 50% of the Aggregate Credit Exposure.





21

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Restricted Payment”: with respect to any Person, any of the following, whether
direct or indirect: (a) the declaration or payment by such Person of any
dividend or distribution on any class of stock of such Person, other than a
dividend payable solely in shares of that class of stock to the holders of such
class, (b) the declaration or payment by such Person of any distribution on any
other type or class of equity interest or equity investment in such Person, and
(c) any redemption, retirement, purchase or acquisition of, or sinking fund or
other similar payment in respect of, any class of stock of, or other type or
class of equity interest or equity investment in, such Person.

“Restrictive Agreement”: as defined in Section 8.7.

“Revolving Credit Loan” and “Revolving Credit Loans”: as defined in Section
2.1(a).

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Screen Rate”: either the LIBO Screen Rate or the One Month Screen Rate.

“Special Counsel”: such counsel as the Administrative Agent may engage from time
to time.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board of Governors of the
Federal Reserve System, as amended). Such reserve percentages shall include
those imposed pursuant to said Regulation D.  Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under said Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.





22

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Subsidiary”: at any time and from time to time, any corporation, partnership,
limited liability company, joint venture or other business entity of which the
Borrower and/or any Subsidiary of the Borrower, directly or indirectly at such
time, either (a) in respect of a corporation, owns or controls more than 50% of
the outstanding stock having ordinary voting power to elect a majority of the
board of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (b) in respect of a partnership, limited liability company,
joint venture or other business entity, is entitled to share in more than 50% of
the profits and losses, however determined.

“Swing Line Commitment”: the commitment of the Swing Line Lender to make Swing
Line Loans in accordance with the terms hereof in an aggregate outstanding
principal amount not exceeding $100,000,000 (or, if less, the Aggregate
Commitment Amount) at any time, as the same may be reduced pursuant to Section
2.6.

“Swing Line Commitment Period”: the period from the Effective Date to, but
excluding, the Swing Line Termination Date.

“Swing Line Exposure”: at any time, in respect of any Lender, an amount equal to
the aggregate principal balance of such Lender’s Swing Line Participation
Amount.

“Swing Line Interest Period”: as to any Swing Line Loan, the period commencing
on the date of such Swing Line Loan and ending on the date set forth by the
Borrower in the Borrowing Request with respect to such Swing Line Loan; provided
that the last day of any Swing Line Interest Period shall not be earlier than
one day after the date of such Swing Line Loan or later than 7 days after the
date of such Swing Line Loan and in no event later than the Swing Line
Termination Date; provided further that if any Swing Line Interest Period would
end on a day other than a Domestic Business Day, such Swing Line Interest Period
shall be extended to the next succeeding Domestic Business Day. Interest shall
accrue from and including the first day of a Swing Line Interest Period to but
excluding the last day of such Swing Line Interest Period.

“Swing Line Lender”: BNY Mellon.

“Swing Line Loan” and “Swing Line Loans”: as defined in Section 2.2(a).

“Swing Line Maturity Date”: as defined in Section 2.2(a).

“Swing Line Participation Amount”: as defined in Section 2.2(c).

“Swing Line Termination Date”: the date which is 7 Domestic Business Days prior
to the Commitment Termination Date.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event”: with respect to any Pension Plan, (a) an ERISA Event, (b)
the termination of a Pension Plan under Section 4041(c) of ERISA, or the filing
of a notice of intent to





23

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



terminate a Pension Plan under Section 4041(c) of ERISA, or the treatment of a
Pension Plan amendment as a termination under Section 4041(e) of ERISA (except
an amendment made after such Pension Plan satisfies the requirement for a
standard termination under Section 4041(b) of ERISA), (c) the institution of
proceedings by the PBGC to terminate a Pension Plan under Section 4042 of ERISA,
or (d) the appointment of a trustee to administer any Pension Plan under Section
4042 of ERISA.

“Threshold Amount”: prior to the later of (x) the termination or other
expiration of the CVS Bridge Facility Commitment Letter in accordance with its
terms and (y) the termination or other expiration of the CVS Bridge Facility if
it is entered into, $250,000,000, and at all other times $200,000,000.

“Total Capitalization”: at any date, the sum of the Borrower’s Consolidated
Indebtedness and shareholders’ equity on such date, determined in accordance
with GAAP.

“Type”: with respect to any Revolving Credit Loan, the characteristic of such
Loan as an ABR Advance or a Eurodollar Advance, each of which constitutes a Type
of Revolving Credit Loan.

“Unqualified Amount”: as defined in Section 3.4(c).

“Upstream Dividends”: as defined in Section 8.7(a).

“U.S. Lender”: as defined in Section 3.10(f).

“United States Tax Compliance Certificate”: as defined in Section 3.10(f)(iii).

“Wells Fargo”: as defined in the preamble.

“WFS”: Wells Fargo Securities, LLC.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2       Principles of Construction

(a)        All capitalized terms defined in this Agreement shall have the
meanings given to such capitalized terms herein when used in the other Loan
Documents or in any certificate, opinion or other document made or delivered
pursuant hereto or thereto, unless otherwise expressly provided therein.

(b)        Unless otherwise expressly provided herein, the word “fiscal” when
used herein shall refer to the relevant fiscal period of the Borrower.  As used
in the Loan Documents and in any certificate, opinion or other document made or
delivered pursuant thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1, to the extent





24

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



not defined, shall have the respective meanings given to them under GAAP as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of, and any
accounting term related thereto shall have the respective meaning given to it
under, GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

(c)        The words “hereof”,  “herein”,  “hereto” and “hereunder” and similar
words when used in each Loan Document shall refer to such Loan Document as a
whole and not to any particular provision of such Loan Document, and Section,
schedule and exhibit references contained therein shall refer to Sections
thereof or schedules or exhibits thereto unless otherwise expressly provided
therein.

(d)        All references herein to a time of day shall mean the then applicable
time in New York, New York, unless otherwise expressly provided herein.

(e)        Section headings have been inserted in the Loan Documents for
convenience only and shall not be construed to be a part thereof.  Unless the
context otherwise requires, words in the singular number include the plural, and
words in the plural include the singular.

(f)        Whenever in any Loan Document or in any certificate or other document
made or delivered pursuant thereto, the terms thereof require that a Person sign
or execute the same or refer to the same as having been so signed or executed,
such terms shall mean that the same shall be, or was, duly signed or executed by
(i) in respect of any Person that is a corporation, any duly authorized officer
thereof, and (ii) in respect of any other Person (other than an individual), any
analogous counterpart thereof.

(g)        The words “include” and “including”, when used in each Loan Document,
shall mean that the same shall be included “without limitation”, unless
otherwise specifically provided.

(h)        All references to “knowledge” or “awareness” of the Borrower or any
Subsidiary means the actual knowledge of an Authorized Officer of the Borrower
or such Subsidiary.

2.         AMOUNT AND TERMS OF LOANS

2.1       Revolving Credit Loans

(a)        Subject to the terms and conditions hereof, each Lender severally
(and not jointly) agrees to make loans in Dollars under this Agreement (each a
“Revolving Credit Loan”





25

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



and, collectively with each other Revolving Credit Loan of such Lender and/or
with each Revolving Credit Loan of each other Lender, the “Revolving Credit
Loans”) to the Borrower from time to time during the Commitment Period, during
which period the Borrower may borrow, prepay and reborrow in accordance with the
provisions hereof.  Immediately after making each Revolving Credit Loan and
after giving effect to all Swing Line Loans and Competitive Bid Loans repaid and
all Reimbursement Obligations paid on the same date, the Aggregate Credit
Exposure will not exceed the Aggregate Commitment Amount.  With respect to each
Lender, at the time of the making of any Revolving Credit Loan, the sum of (I)
the principal amount of such Lender’s Revolving Credit Loan constituting a part
of the Revolving Credit Loans to be made, (II) the aggregate principal balance
of all other Revolving Credit Loans (exclusive of Revolving Credit Loans which
are repaid with the proceeds of, and simultaneously with the incidence of, the
Revolving Credit Loans to be made) then outstanding from such Lender and (III)
the product of (A) such Lender’s Commitment Percentage and (B) the sum of (1)
the aggregate principal balance of all Swing Line Loans (exclusive of Swing Line
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the Revolving Credit Loans to be made) then outstanding and (2)
the Letter of Credit Exposure of all Lenders, will not exceed the Commitment of
such Lender at such time.  At the option of the Borrower, indicated in a
Borrowing Request, Revolving Credit Loans may be made as ABR Advances or
Eurodollar Advances.

(b)        The aggregate outstanding principal balance of all Revolving Credit
Loans shall be due and payable on the Commitment Termination Date or on such
earlier date upon which all of the Commitments shall have been terminated in
accordance with Section 2.6.

2.2       Swing Line Loans

(a)        Subject to the terms and conditions hereof, the Swing Line Lender
agrees to make loans in Dollars under this Agreement (each a “Swing Line Loan”
and, collectively, the “Swing Line Loans”) to the Borrower from time to time
during the Swing Line Commitment Period.  Swing Line Loans (i) may be repaid and
reborrowed in accordance with the provisions hereof, (ii) shall not, immediately
after giving effect thereto, result in the Aggregate Credit Exposure exceeding
the Aggregate Commitment Amount, and (iii) shall not, immediately after giving
effect thereto, result in the aggregate outstanding principal balance of all
Swing Line Loans exceeding the Swing Line Commitment.  The Swing Line Lender
shall not be obligated to make any Swing Line Loan at a time when any Lender is
a Defaulting Lender unless the Swing Line Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate the Swing Line Lender’s risk
with respect to such Defaulting Lender’s participation in such Swing Line
Loan.  The Swing Line Lender will not make a Swing Line Loan if the
Administrative Agent or any Lender, by notice to the Swing Line Lender and the
Borrower no later than one Domestic Business Day prior to the Borrowing Date
with respect to such Swing Line Loan, shall have determined that the conditions
set forth in Section 6 have not been satisfied or waived and such conditions
remain unsatisfied as of the requested time of the making of such Loan.  Each
Swing Line Loan shall be due and payable on the day (the “Swing Line Maturity
Date”) being the earliest of the last day of the Swing Line Interest Period
applicable thereto, the date on which the Swing Line Commitment shall have been
terminated in accordance with Section 2.6, and the date on which the Loans shall
become due and payable pursuant to the provisions hereof,





26

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



whether by acceleration or otherwise.  Each Swing Line Loan shall bear interest
at the Negotiated Rate applicable thereto.  The Swing Line Lender shall disburse
the proceeds of Swing Line Loans at its office designated in Section 11.2 by
crediting such proceeds to an account of the Borrower maintained with the Swing
Line Lender.

(b)        On any Domestic Business Day, the Swing Line Lender may, in its sole
discretion, give notice to the Lenders and the Borrower that such outstanding
Swing Line Loan shall be funded with a borrowing of Revolving Credit Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 9.1(h), (i) or
(j)), in which case a borrowing of Revolving Credit Loans made as ABR Advances
(each such borrowing, a “Mandatory Borrowing”) shall be made by all Lenders pro
rata based on each such Lender’s Commitment Percentage on the Domestic Business
Day immediately succeeding the giving of such notice.  The proceeds of each
Mandatory Borrowing shall be remitted directly to the Swing Line Lender to repay
such outstanding Swing Line Loan.  Each Lender irrevocably agrees to make a
Revolving Credit Loan pursuant to each Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the date specified in
writing by the Swing Line Lender notwithstanding: (i) whether the amount of such
Mandatory Borrowing complies with the minimum amount for Loans otherwise
required hereunder, (ii) whether any condition specified in Section 6 is then
unsatisfied, (iii) whether a Default then exists, (iv) the Borrowing Date of
such Mandatory Borrowing, (v) the aggregate principal amount of all Loans then
outstanding, (vi) the Aggregate Credit Exposure at such time and (vii) the
amount of the Commitments at such time.

(c)        Upon each receipt by a Lender of a notice from the Administrative
Agent, such Lender shall purchase unconditionally, irrevocably, and severally
(and not jointly) from the Swing Line Lender a participation in the outstanding
Swing Line Loans (including accrued interest thereon) in an amount equal to the
product of its Commitment Percentage and the outstanding balance of the Swing
Line Loans (each, a “Swing Line Participation Amount”).  Each Lender shall also
be liable for an amount equal to the product of its Commitment Percentage and
any amounts paid by the Borrower pursuant to this Section 2.2 that are
subsequently rescinded or avoided, or must otherwise be restored or
returned.  Such liabilities shall be unconditional and without regard to the
occurrence of any Default or the compliance by the Borrower with any of its
obligations under the Loan Documents.

(d)        In furtherance of Section 2.2(c), upon each receipt by a Lender of a
notice from the Administrative Agent, such Lender shall promptly make available
to the Administrative Agent for the account of the Swing Line Lender its Swing
Line Participation Amount at the office of the Administrative Agent specified in
Section 11.2, in Dollars and in immediately available funds.  The Administrative
Agent shall deliver the payments made by each Lender pursuant to the immediately
preceding sentence to the Swing Line Lender promptly upon receipt thereof in
like funds as received.  Each Lender hereby indemnifies and agrees to hold
harmless the Administrative Agent and the Swing Line Lender from and against any
and all losses, liabilities (including liabilities for penalties), actions,
suits, judgments, demands, costs and expenses resulting from any failure on the
part of such Lender to pay, or from any delay in paying, the Administrative
Agent any amount such Lender is required by notice from the





27

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Administrative Agent to pay in accordance with this Section 2.2 (except in
respect of losses, liabilities or other obligations suffered by the
Administrative Agent or the Swing Line Lender, as the case may be, resulting
from the gross negligence or willful misconduct of the Administrative Agent or
the Swing Line Lender, as the case may be), and such Lender shall pay interest
to the Administrative Agent for the account of the Swing Line Lender from the
date such amount was due until paid in full, on the unpaid portion thereof, at a
rate of interest per annum, whether before or after judgment, equal to (i) from
the date such amount was due until the third day therefrom, the Federal Funds
Effective Rate, and (ii) thereafter, the Federal Funds Effective Rate plus 2%,
payable upon demand by the Swing Line Lender.  The Administrative Agent shall
distribute such interest payments to the Swing Line Lender upon receipt thereof
in like funds as received.

(e)        Whenever the Administrative Agent is reimbursed by the Borrower for
the account of the Swing Line Lender for any payment in connection with Swing
Line Loans and such payment relates to an amount previously paid by a Lender
pursuant to this Section 2.2, the Administrative Agent will promptly remit such
payment to such Lender.

2.3       Notice of Borrowing Revolving Credit Loans and Swing Line Loans

The Borrower agrees to notify the Administrative Agent (and with respect to a
Swing Line Loan, the Swing Line Lender), which notification shall be
irrevocable, no later than (a) 2:00 P.M., on the proposed Borrowing Date in the
case of Swing Line Loans, (b) 12:00 Noon on the proposed Borrowing Date in the
case of Revolving Credit Loans to consist of ABR Advances and (c) 12:00 Noon at
least three Eurodollar Business Days prior to the proposed Borrowing Date in the
case of Revolving Credit Loans to consist of Eurodollar Advances.  Each such
notice shall specify (i) the aggregate amount requested to be borrowed under the
Commitments or the Swing Line Commitment, (ii) the proposed Borrowing Date,
(iii) whether a borrowing of Revolving Credit Loans is to be made as an ABR
Advance, one or more Eurodollar Advances, or both, and the amount of each
thereof, (iv) the Eurodollar Interest Period for each such Eurodollar Advance
and (v) the Swing Line Interest Period for, and the amount of, each Swing Line
Loan.  Each such notice shall be promptly confirmed by delivery to the
Administrative Agent (and, with respect to a Swing Line Loan, the Swing Line
Lender) of a Borrowing Request.  Each Eurodollar Advance to be made on a
Borrowing Date, when aggregated with all amounts to be Converted to Eurodollar
Advances on such date and having the same Interest Period as such Eurodollar
Advance, shall equal no less than $10,000,000, or an integral multiple of
$1,000,000 in excess thereof.  Each ABR Advance made on each Borrowing Date
shall equal no less than $5,000,000 or an integral multiple of $500,000 in
excess thereof.  Each Swing Line Loan made on each Borrowing Date shall equal no
less than $1,000,000 or an integral multiple of $500,000 in excess thereof.  The
Administrative Agent shall promptly notify each Lender (by telephone or
otherwise, such notification to be confirmed by fax, email or other writing) of
each such Borrowing Request.  Subject to its receipt of each such notice from
the Administrative Agent and subject to the terms and conditions hereof, (A)
each Lender shall make immediately available funds available to the
Administrative Agent at the address therefor set forth in Section 11.2 not later
than 1:00 P.M. on each Borrowing Date in an amount equal to such Lender’s
Commitment Percentage of the Revolving Credit Loans requested by the Borrower on
such Borrowing Date and/or (B) the Swing Line Lender shall make immediately





28

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



available funds available to the Borrower on such Borrowing Date in an amount
equal to the Swing Line Loan requested by the Borrower.

2.4       Competitive Bid Loans and Procedure

(a)        Subject to the terms and conditions hereof, the Borrower may request
competitive bid loans in Dollars under this Agreement (each a “Competitive Bid
Loan”) during the Commitment Period.  In order to request Competitive Bids, the
Borrower shall deliver by hand, fax or email to the Administrative Agent a duly
completed and executed Competitive Bid Request not later than 12:00 Noon, one
Domestic Business Day before the proposed Borrowing Date therefor.  A
Competitive Bid Request that does not conform substantially to the format of
Exhibit F may be rejected by the Administrative Agent in the Administrative
Agent’s reasonable discretion, and the Administrative Agent shall promptly
notify the Borrower of such rejection by fax or email and by telephone.  Each
Competitive Bid Request shall specify (x) the proposed Borrowing Date for the
Competitive Bid Loans then being requested (which shall be a Domestic Business
Day) and the aggregate principal amount thereof and (y) the Competitive Interest
Period or Competitive Interest Periods (which shall not exceed ten different
Interest Periods in a single Competitive Bid Request), with respect thereto
(which may not end after the Domestic Business Day immediately preceding the
Commitment Termination Date).  Promptly after its receipt of each Competitive
Bid Request that is not rejected as aforesaid, the Administrative Agent shall
invite by fax or email (substantially in the form of Exhibit G) the Lenders
(other than any Defaulting Lender) to bid, on the terms and conditions of this
Agreement, to make Competitive Bid Loans pursuant to such Competitive Bid
Request.

(b)        Each Lender (other than any Defaulting Lender), in its sole and
absolute discretion, may make one or more Competitive Bids to the Borrower
responsive to a Competitive Bid Request.  Each Competitive Bid by a Lender must
be received by the Administrative Agent not later than 10:00 A.M. on the
proposed Borrowing Date for the relevant Competitive Bid Loan.  Multiple bids
will be accepted by the Administrative Agent.  Bids to make Competitive Bid
Loans that, in the reasonable judgment of the Administrative Agent, do not
conform to the Bids solicited by the related Competitive Bid Request shall be
rejected by the Administrative Agent.  Competitive Bids that do not conform
substantially to the format of Exhibit H may be rejected by the Administrative
Agent after conferring with, and upon the instruction of, the Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable.  Each Competitive Bid shall be
irrevocable and shall specify (x) the principal amount (which (1) shall be in a
minimum principal amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, and (2) may equal the entire principal amount requested by the
Borrower) of the Competitive Bid Loan or Competitive Bid Loans that the Lender
is willing to make to the Borrower, (y) the Competitive Bid Rate or Competitive
Bid Rates at which the Lender is prepared to make such Competitive Bid Loan or
Competitive Bid Loans, and (z) the Competitive Interest Period with respect to
each such Competitive Bid Loan and the last day thereof.  If any Lender shall
elect not to make a Competitive Bid, such Lender shall so notify the
Administrative Agent by fax or email not later than 10:00 A.M. on the proposed
Borrowing Date therefor, provided that the failure by any Lender to give any
such notice shall not obligate such Lender to make any Competitive Bid Loan in
connection with the relevant Competitive Bid Request.





29

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(c)        With respect to each Competitive Bid Request, the Administrative
Agent shall (i) notify the Borrower by fax or email by 11:00 A.M. on the
proposed Borrowing Date with respect thereto of each Competitive Bid made, the
Competitive Bid Rate applicable thereto and the identity of the Lender that made
such Competitive Bid, and (ii) send a list of all Competitive Bids to the
Borrower for its records as soon as practicable after completion of the bidding
process.  Each notice and list sent by the Administrative Agent pursuant to this
Section 2.4(c) shall list the Competitive Bids in ascending yield order.

(d)        The Borrower may in its sole and absolute discretion, subject only to
the provisions of this Section 2.4(d), accept or reject any Competitive Bid made
in accordance with the procedures set forth in this Section 2.4, and the
Borrower shall notify the Administrative Agent by telephone, confirmed by fax or
email in the form of a duly completed and executed Competitive Bid Accept/Reject
Letter, whether and to what extent it has decided to accept or reject any or all
of such Competitive Bids not later than 12:00 Noon on the proposed Borrowing
Date therefor; provided that the failure by the Borrower to give such notice
shall be deemed to be a rejection of all such Competitive Bids.  In connection
with each acceptance of one or more Competitive Bids by the Borrower:

(1)        the Borrower shall not accept a Competitive Bid of a given tenor made
at a particular Competitive Bid Rate if the Borrower has decided to reject a
Competitive Bid having the same tenor made at a lower Competitive Bid Rate
unless the acceptance of such Competitive Bid made at a lower Competitive Bid
Rate would subject the Borrower to any requirement to withhold any taxes or
deduct any amount from any amounts payable under the Loan Documents, in which
case the Borrower may reject such Competitive Bid made at a lower Competitive
Bid Rate,

(2)        the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request
therefor,

(3)        if the Borrower shall desire to accept a Competitive Bid made at a
particular Competitive Bid Rate, it must accept all other Competitive Bids at
such Competitive Bid Rate, except for any such Competitive Bid the acceptance of
which would subject the Borrower to any requirement to withhold any taxes or
deduct any amount from any amounts payable under the Loan Documents; provided
that if the acceptance of all such other Competitive Bids would cause the
aggregate amount of all such accepted Competitive Bids to exceed the amount
requested, then such acceptance shall be made pro rata in accordance with the
amount of each such Competitive Bid at such Competitive Bid Rate,

(4)        except pursuant to clause (3) above, no Competitive Bid shall be
accepted unless the Competitive Bid Loan with respect thereto shall be in a
minimum principal amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, and





30

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(5)        no Competitive Bid shall be accepted and no Competitive Bid Loan
shall be made, if immediately after giving effect thereto, the Aggregate Credit
Exposure would exceed the Aggregate Commitment Amount.

(e)        The Administrative Agent shall promptly fax or email to each bidding
Lender (with a copy to the Borrower) a Competitive Bid Accept/Reject Letter
advising such Lender whether its Competitive Bid has been accepted (and if
accepted, in what amount and at what Competitive Bid Rate), and each successful
bidder so notified will thereupon become bound, subject to the applicable
conditions hereof, to make the Competitive Bid Loan in respect of which each of
its Competitive Bids has been accepted by making immediately available funds
available to the Administrative Agent at its address set forth in Section 11.2
not later than 1:00 P.M. on the Borrowing Date for such Competitive Bid Loan in
the amount thereof.

(f)        Anything herein to the contrary notwithstanding, if the
Administrative Agent shall elect to submit a Competitive Bid in its capacity as
a Lender, it shall submit such bid directly to the Borrower not later than 9:30
A.M. on the relevant proposed Borrowing Date.

(g)        All notices required by this Section 2.4 shall be given in accordance
with Section 11.2.

(h)        Each Competitive Bid Loan shall be due and payable on the last day of
the Interest Period applicable thereto or on such earlier date upon which the
Loans shall become due and payable pursuant to the provisions hereof, whether by
acceleration or otherwise.

2.5       Use of Proceeds

The Borrower agrees that the proceeds of the Loans and Letters of Credit shall
be used solely for its general corporate purposes, but not inconsistent with
this Section 2.5.  Notwithstanding anything to the contrary contained in any
Loan Document, the Borrower further agrees that no part of the proceeds of any
Loan or Letter of Credit will be used, directly or indirectly, and whether
immediately, incidentally or ultimately (i) for a purpose which violates any
law, rule or regulation of any Governmental Authority, including the provisions
of Regulations U or X of the Board of Governors of the Federal Reserve System,
as amended, or any provision of this Agreement, including, without limitation,
the provisions of Section 4.9 or (ii) to make a loan to any director or
executive officer of the Borrower or any Subsidiary.

2.6       Termination, Reduction or Increase of Commitments

(a)        Termination on Commitment Termination Date. Unless previously
terminated, the Commitments and the Letter of Credit Commitment shall terminate
on the Commitment Termination Date and the Swing Line Commitment shall terminate
on the Swing Line Termination Date.

(b)        Voluntary Termination or Reductions.  At the Borrower’s option in its
sole and absolute discretion and upon at least one Domestic Business Day’s prior
irrevocable notice to the Administrative Agent, the Borrower may (i) terminate
the Commitments, the Swing Line Commitment and the Letter of Credit Commitment,
at any time, or (ii) permanently reduce the





31

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Aggregate Commitment Amount, the Swing Line Commitment or the Letter of Credit
Commitment, in part at any time and from time to time; provided that (1) each
such partial reduction shall be in an amount equal to at least $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (2) immediately after
giving effect to each such reduction, (A) the Aggregate Commitment Amount shall
equal or exceed the Aggregate Credit Exposure, (B) the Swing Line Commitment
shall equal or exceed the aggregate outstanding principal balance of all Swing
Line Loans and (C) the Letter of Credit Commitment shall equal or exceed the
Letter of Credit Exposure of all Lenders; provided, further that,
notwithstanding the foregoing, a notice of termination of the Commitments, the
Swing Line Commitment and the Letter of Credit Commitment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or transactions (such notice to specify the proposed
effective date), in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to such specified effective date)
if such condition is not satisfied and the Borrower shall indemnify the Lenders
in accordance with Section 3.5, if applicable.

(c)        In General.  Each reduction of the Aggregate Commitment Amount shall
be made by reducing each Lender’s Commitment Amount by an amount equal to the
product of such Lender’s Commitment Percentage and the amount of such reduction.

(d)        Increase in Aggregate Commitment Amount. The Borrower may at any time
and from time to time prior to the 90th day prior to the then-applicable
Commitment Termination Date, at its sole cost and expense, request any one or
more of the Lenders having a Commitment to increase its Commitment Amount (the
decision to increase the Commitment Amount of a Lender to be within the sole and
absolute discretion of such Lender), or any Eligible Assignee to provide a new
Commitment, by submitting to the Administrative Agent a Commitment Increase
Supplement, duly executed and delivered by the Borrower and each such Lender or
Eligible Assignee, as the case may be.  Upon receipt of any such Commitment
Increase Supplement, the Administrative Agent, the Swing Line Lender and each
Issuer shall promptly execute and deliver such Commitment Increase Supplement
and the Administrative Agent shall deliver a copy thereof to the Borrower and
each such Lender or Eligible Assignee, as the case may be.  Upon execution and
delivery of such Commitment Increase Supplement by the Administrative Agent, the
Swing Line Lender and each Issuer, (i) in the case of each such Lender (an
“Increasing Lender”), its Commitment Amount shall be increased to the amount set
forth in such Commitment Increase Supplement, and (ii) in the case of each such
Eligible Assignee (a “New Lender”), such New Lender shall become a party hereto
and have the rights and obligations of a Lender under the Loan Documents and its
Commitment shall be as set forth in such Commitment Increase Supplement;
provided that:

(1)        immediately after giving effect thereto, the sum of all increases in
the Aggregate Commitment Amount made pursuant to this Section 2.6(d) shall not
exceed $250,000,000;

(2)        each such increase of the Aggregate Commitment Amount shall be in an
amount not less than $25,000,000 or such amount plus an integral multiple of





32

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



$5,000,000; provided that an increase may be in a lesser amount if such increase
is an increase of the entire remaining amount available under clause (1) above;

(3)        no Default shall have occurred or be continuing on the effective date
of the increase;

(4)        the representations and warranties contained in this Agreement shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on the effective date of such
increase (provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such
effective date), except those which are expressly specified to be made as of an
earlier date;

(5)        in the case of each New Lender, the Commitment Amount assumed by such
New Lender shall not be less than $25,000,000;

(6)        if Revolving Credit Loans would be outstanding immediately after
giving effect to any such increase, then simultaneously with such increase (A)
each such Increasing Lender, each such New Lender and each other Lender shall be
deemed to have entered into a master assignment and assumption, in form and
substance substantially similar to Exhibit E, pursuant to which each such other
Lender shall have assigned to each such Increasing Lender and each such New
Lender a portion of its Revolving Credit Loans necessary to reflect
proportionately the Commitments as increased in accordance with this Section
2.6(d), and (B) in connection with such assignment, each such Increasing Lender
and each such New Lender shall pay to the Administrative Agent, for the account
of each such other Lender, such amount as shall be necessary to reflect the
assignment to it of such Revolving Credit Loans, and in connection with such
master assignment each such other Lender may treat the assignment of Eurodollar
Advances as a prepayment of such Eurodollar Advances for purposes of Section
3.5;

(7)        each such New Lender shall have delivered to the Administrative Agent
an Administrative Questionnaire and to the Administrative Agent and the Borrower
all forms, if any, that are required to be delivered by such New Lender pursuant
to Section 3.10; and

(8)        the Administrative Agent shall have received such other certificates,
resolutions and opinions as the Administrative Agent shall have reasonably
requested.

2.7       Prepayments of Loans

(a)        Voluntary Prepayments.  The Borrower may prepay Revolving Credit
Loans, Competitive Bid Loans and Swing Line Loans, in whole or in part, without
premium or penalty, but subject to Section 3.5, at any time and from time to
time, by notifying the Administrative Agent at least two Eurodollar Business
Days, in the case of a prepayment of Eurodollar Advances, two Domestic Business
Days, in the case of a prepayment of Competitive





33

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Bid Loans, or one Domestic Business Day, in the case of a prepayment of Swing
Line Loans or ABR Advances, prior to the proposed prepayment date specifying (i)
the Loans to be prepaid, (ii) the amount to be prepaid, and (iii) the date of
prepayment.  Upon receipt of each such notice, the Administrative Agent shall
promptly notify each Lender thereof.  Each such notice given by the Borrower
pursuant to this Section 2.7 shall be irrevocable, provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments, the Swing Line Commitment and the Letter of Credit Commitment
as contemplated by Section 2.6, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.6, and the
Borrower shall indemnify the Lenders in accordance with Section 3.5.  Each
partial prepayment under this Section 2.7 shall be (A) in the case of Eurodollar
Advances, in a minimum amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof or the entire remaining amount of Eurodollar
Advances, (B) in the case of ABR Advances, in a minimum amount of $1,000,000 or
an integral multiple of $100,000 in excess thereof or the entire remaining
amount of ABR Advances, (C) in the case of Swing Line Loans, in a minimum amount
of $500,000 or an integral multiple of $100,000 in excess thereof or the entire
remaining amount of Swing Line Loans, and (D) in the case of Competitive Bid
Loans, in a minimum amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof or the entire remaining amount of Competitive Bid Loans.

(b)        In General.  Simultaneously with each prepayment hereunder, the
Borrower shall prepay all accrued and unpaid interest on the amount prepaid
through the date of prepayment and indemnify the Lenders in accordance with
Section 3.5, if applicable.

2.8       Letter of Credit Sub‑facility

(a)        Subject to the terms and conditions hereof and the payment by the
Borrower to each Issuer of such fees as the Borrower and such Issuer shall have
agreed in writing, each Issuer severally (and not jointly) agrees, in reliance
on the agreement of the other Lenders set forth in Section 2.9, to issue standby
or commercial letters of credit (each a “Letter of Credit” and, collectively,
the “Letters of Credit”) during the Commitment Period for the account of the
Borrower; provided that immediately after the issuance of each Letter of Credit
(i) the Letter of Credit Exposure of all Lenders shall not exceed the Aggregate
Letter of Credit Commitment, (ii) the Aggregate Credit Exposure shall not exceed
the Aggregate Commitment Amount, (iii) the Letter of Credit Exposure of such
Issuer shall not exceed the Letter of Credit Commitment of such Issuer, and (iv)
the Commercial Letter of Credit Exposure of such Issuer shall not exceed the
Commercial Letter of Credit Commitment of such Issuer.  Each Letter of Credit
shall have an expiration date which shall be not later than, in the case of
standby Letters of Credit, the earlier to occur of one year from the date of
issuance thereof or 5 days prior to the Commitment Termination Date and, in the
case of commercial Letters of Credit, the earlier to occur of 180 days from the
date of issuance thereof or 5 days prior to the Commitment Termination Date.  No
Letter of Credit shall be issued if the Administrative Agent, or any Lender by
notice to the Administrative Agent, and the proposed Issuer shall have
determined, no later than 3:00 P.M. one Domestic Business Day prior to the
requested date of issuance of such Letter of Credit, that the conditions set
forth in Section 6 have not been satisfied or waived.





34

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(b)        Each Letter of Credit shall be issued at the request of the Borrower
in support of an obligation of the Borrower or any Subsidiary in favor of a
beneficiary who has requested the issuance of such Letter of Credit.  The
Borrower shall give the Administrative Agent a Letter of Credit Request for the
issuance of each Letter of Credit by 12:00 Noon at least two Domestic Business
Days prior to the requested date of issuance.  Such Letter of Credit Request
shall specify (i) whether such Letter of Credit is a standby or commercial
Letter of Credit, (ii) the beneficiary of such Letter of Credit and the
obligations of the Borrower or the Subsidiary in respect of which such Letter of
Credit is to be issued, (iii) the Borrower’s proposal as to the conditions under
which a drawing may be made under such Letter of Credit and the documentation to
be required in respect thereof, (iv) the maximum amount to be available under
such Letter of Credit, (v) the requested date of issuance, and (vi) the name of
the proposed Issuer thereof.  Upon receipt of such Letter of Credit Request from
the Borrower, the Administrative Agent shall promptly notify the applicable
Issuer and each Lender thereof.  Such Issuer shall, on the proposed date of
issuance and subject to the terms and conditions of this Agreement, issue the
requested Letter of Credit; provided that in the event such Issuer fails to
issue such Letter of Credit or is a Defaulting Lender, any other Issuer may (in
its sole and absolute discretion, and notwithstanding that its Letter of Credit
Exposure may exceed its Letter of Credit Commitment, but with (x) the consent of
the Borrower and (y) notice to the Administrative Agent) issue such Letter of
Credit otherwise in accordance with the terms hereof; provided further that
immediately after the issuance thereof (A) the Letter of Credit Exposure of all
Lenders shall not exceed the Aggregate Letter of Credit Commitment, and (B) the
Aggregate Credit Exposure shall not exceed the Aggregate Commitment
Amount.  Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuer thereof, with such provisions with respect to the
conditions under which a drawing may be made thereunder and the documentation
required in respect of such drawing as such Issuer shall reasonably
require.  Each Letter of Credit shall be used solely for the purposes described
therein.  Each Letter of Credit Request and each Letter of Credit shall be
subject to the standard terms and conditions for letters of credit of the Issuer
thereof (each as amended, supplemented or replaced from time to time, a
“Reimbursement Agreement”) executed by the Borrower and delivered to such
Issuer.

(c)        Each payment by an Issuer of a draft drawn under a Letter of Credit
issued thereby shall give rise to the obligation of the Borrower to promptly
(and in any event within one Domestic Business Day) reimburse such Issuer for
the amount thereof.  Such Issuer shall promptly notify the Borrower of such
payment by such Issuer of a draft drawn under a Letter of Credit.  In lieu of
such notice, if the Borrower has not made reimbursement prior to the end of the
Domestic Business Day following the day during which such Issuer made such
payment of such draft, the Borrower hereby authorizes such Issuer to deduct the
amount of any such reimbursement from such account(s) as the Borrower may from
time to time designate in writing to such Issuer, upon which such Issuer shall
apply the amount of such deduction to such reimbursement.  If all or any portion
of any Reimbursement Obligation in respect of a Letter of Credit shall not be
paid on the date that the Issuer thereof shall have made payment of a draft
drawn under such Letter of Credit, the amount of such Reimbursement Obligation
shall bear interest, at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin applicable to ABR Advances, from the date such Issuer made
such payment of such draft until the end of the Domestic Business Day following
the day during which such Issuer made such payment of such draft (whether at the
stated maturity thereof, by acceleration or otherwise), and





35

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



from and after such Domestic Business Day (whether at the stated maturity
thereof, by acceleration or otherwise), such Reimbursement Obligation shall bear
interest, payable upon demand, at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin applicable to ABR Advances plus 2%, from such
due date until paid in full (whether before or after the entry of a judgment
thereon).

(d)        In the event of any conflict between the terms hereof and the terms
of any Reimbursement Agreement or Letter of Credit Application, the terms hereof
shall control.

2.9       Letter of Credit Participation

(a)        Each Lender hereby unconditionally and irrevocably, severally (and
not jointly) takes an undivided participating interest in the obligations of
each Issuer under and in connection with each Letter of Credit issued thereby in
an amount equal to such Lender’s Commitment Percentage (as in effect from time
to time) of the amount of such Letter of Credit.  Each Lender shall be liable to
each Issuer for its Commitment Percentage of the unreimbursed amount of any
draft drawn and honored under each Letter of Credit issued thereby.  Each Lender
shall also be liable for an amount equal to the product of its Commitment
Percentage and any amounts paid by the Borrower pursuant to Section 2.8 that are
subsequently rescinded or avoided, or must otherwise be restored or
returned.  Such liabilities shall be unconditional and without regard to the
occurrence of any Default or the compliance by the Borrower with any of its
obligations under the Loan Documents.

(b)        Each Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender (which notice shall be
promptly confirmed in writing), of the date and the amount of each draft paid
under each Letter of Credit  issued by such Issuer with respect to which full
reimbursement payment shall not have been made by the Borrower as provided in
Section 2.8(c), and forthwith upon receipt of such notice, such Lender shall
promptly make available to the Administrative Agent for the account of such
Issuer its Commitment Percentage of the amount of such unreimbursed draft at the
office of the Administrative Agent specified in Section 11.2 in Dollars and in
immediately available funds.  The Administrative Agent shall distribute the
payments made by each Lender pursuant to the immediately preceding sentence to
such Issuer promptly upon receipt thereof in like funds as received.  Each
Lender shall indemnify and hold harmless the Administrative Agent and each
Issuer from and against any and all losses, liabilities (including liabilities
for penalties), actions, suits, judgments, demands, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
resulting from any failure on the part of such Lender to provide, or from any
delay in providing, the Administrative Agent with such Lender’s Commitment
Percentage of the amount of any payment made by such Issuer under a Letter of
Credit issued by such Issuer in accordance with this clause (b) (except in
respect of losses, liabilities or other obligations suffered by the
Administrative Agent or such Issuer, as the case may be, resulting from the
gross negligence or willful misconduct of the Administrative Agent or such
Issuer, as the case may be).  If a Lender does not make available to the
Administrative Agent when due an amount equal to such Lender’s Commitment
Percentage of any unreimbursed payment made by an Issuer under a Letter of
Credit issued thereby, such Lender shall be required to pay interest to the
Administrative Agent for the account of such Issuer on the unpaid portion of
such amount at





36

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



a rate of interest per annum equal to (i) from the date such Lender should have
made such amount available until the third day therefrom, the Federal Funds
Effective Rate, and (ii) thereafter, the Federal Funds Effective Rate plus 2%,
in each case payable upon demand by such Issuer.  The Administrative Agent shall
distribute such interest payments to such Issuer upon receipt thereof in like
funds as received.

(c)        Whenever the Administrative Agent is reimbursed by the Borrower, for
the account of an Issuer, for any payment under a Letter of Credit issued
thereby and such payment relates to an amount previously paid by a Lender in
respect of its Commitment Percentage of the amount of such payment under such
Letter of Credit, the Administrative Agent (or such Issuer, if such payment by a
Lender was paid by the Administrative Agent to such Issuer) will promptly pay
over such payment to such Lender.

2.10     Absolute Obligation with respect to Letter of Credit Payments

The Borrower’s obligation to reimburse the Administrative Agent for the account
of an Issuer for each payment under or in respect of each Letter of Credit
issued thereby shall be absolute and unconditional under any and all
circumstances and irrespective of any set‑off, counterclaim or defense to
payment which the Borrower may have or have had against the beneficiary of such
Letter of Credit, the Administrative Agent, such Issuer, the Swing Line Lender,
any Lender or any other Person, including, without limitation, any defense based
on the failure of any drawing to conform to the terms of such Letter of Credit,
any drawing document proving to be forged, fraudulent or invalid, or the
legality, validity, regularity or enforceability of such Letter of Credit;
provided that, with respect to any Letter of Credit, the foregoing shall not
relieve the Issuer thereof of any liability it may have to the Borrower for any
actual damages sustained by the Borrower arising from a wrongful payment (or
failure to pay) under such Letter of Credit made as a result of such Issuer’s
gross negligence or willful misconduct.

2.11     Notes

Any Lender may request that the Loans made by it be evidenced by a Note.  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Person or, if requested by such Person, such Person and its
registered assigns.

2.12     Extension of Commitment Termination Date

(a)        Request for Extension.  The Borrower may, in its sole and absolute
discretion, by notice to the Administrative Agent (which shall promptly notify
the Lenders) not more than 90 days and not less than 30 days prior to each of
the first, second, third, fourth and fifth anniversary of the Effective Date
(each such anniversary date, an “Extension Date”), request (each, an “Extension
Request”) that the Lenders extend the Commitment Termination Date then in effect
(the “Existing Commitment Termination Date”) for an additional one-year period,
provided that the Borrower may only effect one such extension of the Commitment
Termination Date.  Each Lender, acting in its sole discretion, shall, by notice
to the Borrower and the Administrative Agent given not later than the 20th day
(or such later day as shall be acceptable to the Borrower) following the date of
the Borrower’s notice, advise the Borrower and the Administrative Agent whether
or not such Lender agrees to such extension; provided that





37

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



any Lender (which includes each Issuer and the Swing Line Lender) that does not
so advise the Borrower and the Administrative Agent shall be deemed to have
rejected such Extension Request.  The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.

(b)        Replacement of Non‑Extending Lenders.  The Borrower shall have the
right at any time on or prior to the relevant Extension Date to replace any
Lender which has not consented to the Extension Request (each, a “Non-Extending
Lender”) pursuant to Section 3.13.

(c)        Conditions to Effectiveness of Extension. Notwithstanding anything in
this Agreement to the contrary, the extension of the Existing Commitment
Termination Date on any Extension Date shall not be effective unless,
immediately before and after giving effect to such extension on such Extension
Date: (i) no Default shall have occurred and be continuing on such Extension
Date and the representations and warranties contained in this Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on such Extension Date (provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such Extension Date),
except those which are expressly specified to be made as of an earlier date, and
the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, to such effect
from the chief financial officer of the Borrower (or such other financial
officer reasonably acceptable to the Administrative Agent), and (ii) the
Administrative Agent shall have received such other certificates, resolutions
and opinions as the Administrative Agent may reasonably request.

(d)        Effectiveness of Extension.  If (and only if) the conditions
specified in Section 2.12(c) shall have been satisfied or waived with respect to
the extension of the Existing Commitment Termination Date on the applicable
Extension Date, then, effective as of such Extension Date, the Commitment
Termination Date, with respect to the Commitment of each Lender that has agreed
to so extend its Commitment and of each Replacement Lender that has assumed a
Commitment of a Non-Extending Lender in connection with such Extension Request,
shall be extended to the date falling one year after the Existing Commitment
Termination Date (or, if such date is not a Domestic Business Day, the
immediately preceding Domestic Business Day), and each such Replacement Lender
shall thereupon become a “Lender” for all purposes of this
Agreement.  Notwithstanding anything herein to the contrary, (i) with respect to
any portion of the Commitment of any Non‑Extending Lender that has not been
fully assumed by one or more Replacement Lenders, the Commitment Termination
Date for such Lender with respect to such non-assumed portion of its Commitment
shall remain unchanged, and (ii) with respect to any Loans of such Lender that
have not been purchased by one or more Replacement Lenders, the applicable
maturity date with respect to such non-purchased Loans shall remain unchanged
and shall be repayable by the Borrower on such applicable maturity date without
there being any requirement that any such repayment be shared with other
Lenders.  In addition, on the Extension Date, the Borrower agrees to pay all
accrued and unpaid interest, fees and other amounts then due under this
Agreement from the Borrower to each Lender consenting to the Extension Request,
each Non‑Extending Lender and each Replacement Lender.  Solely for the purpose
of calculating break funding payments under Section 3.5, the assignment by any





38

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Non‑Extending Lender of any Eurodollar Advance prior to the last day of the
Interest Period applicable thereto in accordance with this Section 2.12 shall be
deemed to constitute a prepayment by the Borrower of such Eurodollar Advance.

2.13     Defaulting Lenders

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)        Facility Fees shall cease to accrue, and shall not be payable, on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to Section
3.11;

(b)        the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 11.1); provided that any waiver, amendment or
modification with respect to the following shall require the consent of such
Defaulting Lender: (i) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders, (ii) any waiver, amendment or
modification increasing the Commitment of such Defaulting Lender, (iii) any
waiver, amendment or modification extending the Commitment Period with respect
to such Defaulting Lender, (iv) any waiver, amendment or modification reducing
the principal amount owed under the Loan Documents to such Defaulting Lender
(other than by payment thereof), or (v) any waiver, amendment or modification
extending the final maturity of sums owed to such Defaulting Lender, or (vi) a
modification of this Section 2.13(b);

(c)        if any Swing Line Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender then:

(1)        all or any part of such Defaulting Lender’s Swing Line Exposure and
Letter of Credit Exposure shall be reallocated among the non‑Defaulting Lenders
in accordance with their respective Commitment Percentages but only to the
extent that (A) the sum of all non‑Defaulting Lenders’ Committed Credit
Exposures plus, without duplication, the amount of such Defaulting Lender’s
Swing Line Exposure and Letter of Credit Exposure reallocated to such
non‑Defaulting Lenders, does not exceed the total of all non‑Defaulting Lenders’
Commitments and (B) with respect to each non-Defaulting Lender, the sum of such
non‑Defaulting Lender’s Committed Credit Exposure plus, without duplication, the
amount of such Defaulting Lender’s Swing Line Exposure and Letter of Credit
Exposure reallocated to such non‑Defaulting Lender, does not exceed such
non‑Defaulting Lender’s Commitment;

(2)        if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall within one Domestic Business Day
following notice by the Administrative Agent (A)  first, prepay such Swing Line
Exposure and (B)  second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (1) above) in a manner





39

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



satisfactory to the Administrative Agent and the Issuers for so long as such
Letter of Credit Exposure is outstanding;

(3)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.13(c), the
Borrower shall not be required to pay any Letter of Credit Participation Fees to
such Defaulting Lender pursuant to Section 3.12 with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is cash collateralized; and

(4)        if the Swing Line Exposure or Letter of Credit Exposure of such
Defaulting Lender is reallocated pursuant to this Section 2.13(c), then the fees
payable to the Lenders pursuant to Section 3.11 and Section 3.12 shall be
adjusted to give effect to such reallocation, and the Administrative Agent shall
promptly notify the Lenders of any reallocation described in this Section
2.13(c);

(d)        so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and no Issuer shall be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non‑Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.13(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swing Line Loan
shall be allocated among non‑Defaulting Lenders in a manner consistent with
Section 2.13(c)(1) (and Defaulting Lenders shall not participate therein);

(e)        any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.9
but excluding Section 3.13) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuers and the Swing Line Lender hereunder, (iii)
third, if so determined by the Administrative Agent or requested by any Issuer
or the Swing Line Lender, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any existing or
future participating interest in any Swing Line Loan or Letter of Credit, (iv)
fourth, to the funding of any Revolving Credit Loan (including any Mandatory
Borrowing) in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Revolving Credit Loans
(including any Mandatory Borrowings) under this Agreement, (vi) sixth, to the
payment of any amounts owing to the Lenders, the Issuers or the Swing Line
Lender as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, any Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its





40

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to the Borrower as a result of any final and non-appealable judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Revolving Credit Loan (including
any Mandatory Borrowing) or Reimbursement Obligations in respect of drawings
under Letters of Credit paid by an Issuer with respect to which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 6 are satisfied or waived, such payment shall be
applied solely to prepay the Revolving Credit Loans (including Mandatory
Borrowings) of, and Reimbursement Obligations owed to, all non‑Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
Reimbursement Obligations owed to, any Defaulting Lender;

(f)        the Borrower shall have the right at any time during which a Lender
is a Defaulting Lender to replace such Defaulting Lender pursuant to Section
3.13; and

(g)        subject to Section 11.22, no reallocation pursuant to Section 2.13(c)
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from a Lender having become a Defaulting Lender,
including any claim of a non‑Defaulting Lender as a result of such
non‑Defaulting Lender’s increased exposure following such reallocation.

3.         PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

3.1       Disbursement of the Proceeds of the Loans

The Administrative Agent shall disburse the proceeds of the Loans (other than
the Swing Line Loans) at its office specified in Section 11.2 by crediting to
the Borrower’s general deposit account with the Administrative Agent the funds
received from each Lender.  Unless the Administrative Agent shall have received
prior notice from a Lender (by telephone or otherwise, such notice to be
confirmed by fax, email or other writing) that such Lender will not make
available to the Administrative Agent such Lender’s Commitment Percentage of the
Revolving Credit Loans, or the amount of any Competitive Bid Loan, to be made by
it on a Borrowing Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date in
accordance with this Section 3.1,  provided that, in the case of a Revolving
Credit Loan, such Lender received notice thereof from the Administrative Agent
in accordance with the terms hereof, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such Borrowing
Date a corresponding amount.  If and to the extent that such Lender shall not
have so made such amount available to the Administrative Agent, such Lender and
the Borrower severally agree to pay to the Administrative Agent, forthwith on
demand, such corresponding amount (to the extent not previously paid by the
other), together with interest thereon for each day from the date such amount is
made available to the Borrower until the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate set forth in Section 3.4(a) and, in





41

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



the case of such Lender, the Federal Funds Effective Rate from the date such
payment is due until the third day after such date and, thereafter, at the
Federal Funds Effective Rate plus 2%.  Any such payment by the Borrower shall be
without prejudice to its rights against such Lender.  If such Lender shall pay
to the Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Loan as part of such Loans for purposes of this
Agreement, which Loan shall be deemed to have been made by such Lender on the
Borrowing Date applicable to such Loans.

3.2       Payments

(a)        Each payment, including each prepayment, of principal and interest on
the Loans and of the Facility Fee and the Letter of Credit Participation Fee
(collectively, together with all of the other fees to be paid to the
Administrative Agent, the Lenders, the Issuers and the Swing Line Lender in
connection with the Loan Documents, the “Fees”), and of all of the other amounts
to be paid to the Administrative Agent and the Lenders in connection with the
Loan Documents (other than amounts payable to a Lender under Section 3.5,
 Section 3.6,  Section 3.10,  Section 11.5 and Section 11.10) shall be made by
the Borrower to the Administrative Agent at its office specified in Section 11.2
without setoff, deduction or counterclaim in funds immediately available in New
York by 3:00 P.M. on the due date for such payment.  The failure of the Borrower
to make any such payment by such time shall not constitute a default hereunder,
provided that such payment is made on such due date, but any such payment made
after 3:00 P.M. on such due date shall be deemed to have been made on the next
Domestic Business Day or Eurodollar Business Day, as the case may be, for the
purpose of calculating interest on amounts outstanding on the Loans.  If the
Borrower has not made any such payment prior to 3:00 P.M., the Borrower hereby
authorizes the Administrative Agent to deduct the amount of any such payment
from such account(s) as the Borrower may from time to time designate in writing
to the Administrative Agent, upon which the Administrative Agent shall apply the
amount of such deduction to such payment.  Promptly upon receipt thereof by the
Administrative Agent, each payment of principal and interest on the: (i)
Revolving Credit Loans shall be remitted by the Administrative Agent in like
funds as received to each Lender (a) first, pro rata according to the amount of
interest which is then due and payable to the Lenders, and (b) second, pro rata
according to the amount of principal which is then due and payable to the
Lenders, (ii) Competitive Bid Loans shall be remitted by the Administrative
Agent in like funds as received to each applicable Lender and (iii) Swing Line
Loans shall be remitted by the Administrative Agent in like funds as received to
the Swing Line Lender.  Each payment of the Facility Fee and the Letter of
Credit Participation Fee payable to the Lenders shall be promptly transmitted by
the Administrative Agent in like funds as received to each Lender pro rata
according to such Lender’s Commitment Amount or, if the Commitments shall have
terminated or been terminated, according to the outstanding principal amount of
such Lender’s Revolving Credit Loans.

(b)        If any payment hereunder or under the Loans shall be due and payable
on a day which is not a Domestic Business Day or a Eurodollar Business Day, as
the case may be, the due date thereof (except as otherwise provided in the
definition of Eurodollar Interest Period or Competitive Interest Period) shall
be extended to the next Domestic Business Day or Eurodollar Business Day, as the
case may be, and (except with respect to payments in respect of





42

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



the Facility Fee and the Letter of Credit Participation Fee) interest shall be
payable at the applicable rate specified herein during such extension.

3.3       Conversions; Other Matters

(a)        The Borrower may elect at any time and from time to time to Convert
one or more Eurodollar Advances to an ABR Advance by giving the Administrative
Agent at least one Domestic Business Day’s prior irrevocable notice of such
election, specifying the amount to be so Converted.  In addition, the Borrower
may elect at any time and from time to time to Convert an ABR Advance to any one
or more new Eurodollar Advances or to Convert any one or more existing
Eurodollar Advances to any one or more new Eurodollar Advances by giving the
Administrative Agent no later than 10:00 A.M. at least two Eurodollar Business
Days’ prior irrevocable notice of such election, specifying the amount to be so
Converted and the initial Interest Period relating thereto; provided that any
Conversion of an ABR Advance to an Eurodollar Advance shall only be made on a
Eurodollar Business Day; provided, further that, notwithstanding the foregoing,
a notice of Conversion delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or transactions
(such notice to specify the proposed effective date), in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent prior to
the day specified for such Conversion in such notice of Conversion) if such
condition is not satisfied and the Borrower shall indemnify the Lenders in
accordance with Section 3.5, if applicable.  The Administrative Agent shall
promptly provide the Lenders with notice of each such election.  Each Conversion
of Loans shall be made pro rata according to the outstanding principal amount of
the Loans of each Lender.  ABR Advances and Eurodollar Advances may be Converted
pursuant to this Section 3.3 in whole or in part; provided that the amount to be
Converted to each Eurodollar Advance, when aggregated with any Eurodollar
Advance to be made on such date in accordance with Section 2.1 and having the
same Interest Period as such first Eurodollar Advance, shall equal no less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof or the
entire remaining amount of the Eurodollar Advances.

(b)        Notwithstanding anything in this Agreement to the contrary, the
Borrower shall not have the right to elect to Convert any existing ABR Advance
to a Eurodollar Advance or to Convert any existing Eurodollar Advance to a new
Eurodollar Advance if (i) a Default or an Event of Default under Section 9.1(a),
 Section 9.1(b),  Section 9.1(h), Section 9.1(i) or Section 9.1(j) shall then
exist, or (ii) any other Event of Default shall then exist and the
Administrative Agent shall have notified the Borrower at the request of the
Required Lenders that no ABR Advance or Eurodollar Advance may be Converted to a
new Eurodollar Advance.  In such event, such ABR Advance shall be automatically
continued as an ABR Advance or such Eurodollar Advance shall be automatically
Converted to an ABR Advance on the last day of the Interest Period applicable to
such Eurodollar Advance.  The foregoing shall not affect any other rights or
remedies that the Administrative Agent or any Lender may have under this
Agreement or any other Loan Document.

(c)        Each Conversion shall be effected by each Lender by applying the
proceeds of each new ABR Advance or Eurodollar Advance, as the case may be, to
the existing





43

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



ABR Advance or Eurodollar Advance (or portion thereof) being Converted (it being
understood that such Conversion shall not constitute a borrowing for purposes of
Section 4 or Section 6).

(d)        Notwithstanding any other provision of any Loan Document:

(1)        if the Borrower shall have failed to elect a Eurodollar Advance under
Section 2.3 or this Section 3.3, as the case may be, in connection with any
borrowing of new Revolving Credit Loans or expiration of an Interest Period with
respect to any existing Eurodollar Advance, the amount of the Revolving Credit
Loans subject to such borrowing or such existing Eurodollar Advance shall
thereafter be an ABR Advance until such time, if any, as the Borrower shall
elect a new Eurodollar Advance pursuant to this Section 3.3,

(2)        the Borrower shall not be permitted to select a Eurodollar Advance
the Interest Period in respect of which ends later than the Commitment
Termination Date or such earlier date upon which all of the Commitments shall
have been terminated in accordance with Section 2.6, and

(3)        the Borrower shall not be permitted to have more than 15 Eurodollar
Advances and Competitive Bid Loans, in the aggregate, outstanding at any one
time; it being understood and agreed that each borrowing of Eurodollar Advances
or Competitive Bid Loans pursuant to a single Borrowing Request or Competitive
Bid Request, as the case may be, shall constitute the making of one Eurodollar
Advance or Competitive Bid Loan for the purpose of calculating such limitation.

3.4       Interest Rates and Payment Dates

(a)        Prior to Maturity.  Except as otherwise provided in Section 3.4(b)
and Section 3.4(c), the Loans shall bear interest on the unpaid principal
balance thereof at the applicable interest rate or rates per annum set forth
below:

LOANS

RATE

Revolving Credit Loans constituting ABR Advances

Alternate Base Rate plus the Applicable Margin.

Revolving Credit Loans constituting Eurodollar Advances

Eurodollar Rate applicable thereto plus the Applicable Margin.

Competitive Bid Loans

Fixed rate of interest applicable thereto accepted by the Borrower pursuant to
Section 2.4(d).

Swing Line Loans

Negotiated Rate applicable thereto as provided in Section 2.2(a).

 





44

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(b)        Late Payment Rate.  Any payment of principal or interest on the
Loans, Fees or other amounts payable by the Borrower under the Loan Documents
not paid on the date when due and payable shall, after the occurrence and during
the continuance of an Event of Default pursuant to Section 9.1(a),  9.1(b),
 9.1(h),  9.1(i) or 9.1(j), bear interest, in the case of principal or interest
on a Loan, at the applicable interest rate on such Loan plus 2% per annum and,
in the case of any Fees or other amounts, at the Alternate Base Rate plus the
Applicable Margin plus 2% per annum, in each case from the due date thereof
until the date such payment is made (whether before or after the entry of any
judgment thereon).

(c)        Highest Lawful Rate.  Notwithstanding anything to the contrary
contained in this Agreement, at no time shall the interest rate payable to any
Lender on any of its Loans, together with the Fees and all other amounts payable
hereunder to such Lender to the extent the same constitute or are deemed to
constitute interest, exceed the Highest Lawful Rate.  If in respect of any
period during the term of this Agreement, any amount paid to any Lender
hereunder, to the extent the same shall (but for the provisions of this Section
3.4) constitute or be deemed to constitute interest, would exceed the maximum
amount of interest permitted by the Highest Lawful Rate during such period (such
amount being hereinafter referred to as an “Unqualified Amount”), then (i) such
Unqualified Amount shall be applied or shall be deemed to have been applied as a
prepayment of the Loans of such Lender, and (ii) if, in any subsequent period
during the term of this Agreement, all amounts payable hereunder to such Lender
in respect of such period which constitute or shall be deemed to constitute
interest shall be less than the maximum amount of interest permitted by the
Highest Lawful Rate during such period, then the Borrower shall pay to such
Lender in respect of such period an amount (each a “Compensatory Interest
Payment”) equal to the lesser of (x) a sum which, when added to all such
amounts, would equal the maximum amount of interest permitted by the Highest
Lawful Rate during such period, and (y) an amount equal to the aggregate sum of
all Unqualified Amounts less all other Compensatory Interest Payments.

(d)        General.  Interest shall be payable in arrears on each Interest
Payment Date, on the Commitment Termination Date, to the extent provided in
Section 2.7(b), upon each prepayment of the Loans and, to the extent provided in
Section 2.12(d), on the Extension Date.  Any change in the interest rate on the
Loans resulting from an increase or a decrease in the Alternate Base Rate or any
reserve requirement shall become effective as of the opening of business on the
day on which such change shall become effective.  The Administrative Agent
shall, as soon as practicable, notify the Borrower and the Lenders of the
effective date and the amount of each change in the BNY Mellon Rate, but any
failure to so notify shall not in any manner affect the obligation of the
Borrower to pay interest on the Loans in the amounts and on the dates set forth
herein.  Each determination by the Administrative Agent of the Alternate Base
Rate, the Eurodollar Rate and the Competitive Bid Rate pursuant to this
Agreement shall be conclusive and binding on the Borrower absent manifest
error.  The Borrower acknowledges that to the extent interest payable on the
Loans is based on the Alternate Base Rate, such rate is only one of the bases
for computing interest on loans made by the Lenders, and by basing interest
payable on ABR Advances on the Alternate Base Rate, the Lenders have not
committed to charge, and the Borrower has not in any way bargained for, interest
based on a lower or the lowest rate at which the Lenders may now or in the
future make extensions of credit to other Persons.  All interest (other than
interest calculated with reference to the BNY Mellon Rate) shall





45

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



be calculated on the basis of a 360‑day year for the actual number of days
elapsed, and all interest determined with reference to the BNY Mellon Rate shall
be calculated on the basis of a 365/366‑day year for the actual number of days
elapsed.

(e)        No Warranty.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” and “One Month LIBOR Rate”; provided that the
foregoing shall not apply to any liability arising out of the bad faith, willful
misconduct or gross negligence of the Administrative Agent.

3.5       Indemnification for Loss

Notwithstanding anything contained herein to the contrary, if: (i) the Borrower
shall fail to borrow a Eurodollar Advance or if the Borrower shall fail to
Convert all or any portion of any Revolving Credit Loan constituting an ABR
Advance to a Eurodollar Advance after it shall have given notice to do so in
which it shall have requested a Eurodollar Advance pursuant to Section 2.3 or
Section 3.3, as the case may be, (ii) the Borrower shall fail to borrow a
Competitive Bid Loan after it shall have accepted any offer with respect thereto
in accordance with Section 2.4 or a Swing Line Loan after it shall have agreed
to a Negotiated Rate with respect thereto in accordance with Section 2.2(a),
(iii) a Eurodollar Advance, Competitive Bid Loan or Swing Line Loan shall be
terminated for any reason prior to the last day of the Interest Period
applicable thereto (other than the termination of a Swing Line Loan resulting
from a Mandatory Borrowing at a time when no Default shall exist), (iv) any
repayment or prepayment of the principal amount of a Eurodollar Advance,
Competitive Bid Loan or Swing Line Loan is made for any reason on a date which
is prior to the last day of the Interest Period applicable thereto (other than
the repayment or prepayment of a Swing Line Loan resulting from a Mandatory
Borrowing at a time when no Default shall exist), (v) the Borrower shall have
revoked a notice of prepayment or notice of termination of the Commitments, the
Swing Line Commitment and the Letter of Credit Commitment that was conditioned
upon the effectiveness of other credit facilities or transactions pursuant to
Section 2.6 or Section 2.7, or (vi) a Eurodollar Advance is assigned other than
on the last day of the Interest Period applicable thereto as a result of an
increase in the Aggregate Commitment Amount pursuant to Section  2.6(d) or a
replacement of a Lender pursuant to clause (x) or (z) of Section 3.13, then the
Borrower agrees to indemnify each Lender against, and to pay on demand directly
to such Lender the amount (calculated by such Lender using any method chosen by
such Lender which is customarily used by such Lender for such purpose for
borrowers similar to the Borrower) equal to any loss or expense suffered by such
Lender as a result of such failure to borrow or Convert, or such termination,
repayment, prepayment or revocation, including any loss, cost or expense
suffered by such Lender in liquidating or employing deposits acquired to fund or
maintain the funding of such Eurodollar Advance, Competitive Bid Loan or Swing
Line Loan, as the case may be, or redeploying funds prepaid or repaid, in
amounts which correspond to such Eurodollar Advance, Competitive Bid Loan or
Swing Line Loan, as the case may be, and any reasonable internal processing
charge customarily charged by such Lender in connection therewith for borrowers
similar to the Borrower.





46

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



3.6       Reimbursement for Costs, Etc.

If at any time or from time to time there shall occur a Regulatory Change and
any Issuer or any Lender shall have reasonably determined that such Regulatory
Change (i) shall have had or will thereafter have the effect of reducing (A) the
rate of return on such Issuer’s or such Lender’s capital or liquidity or the
capital or liquidity of any Person directly or indirectly owning or controlling
such Issuer or such Lender (each a “Control Person”), or (B) the asset value
(for capital or liquidity purposes) to such Issuer, such Lender or such Control
Person, as applicable, of the Reimbursement Obligations, or any participation
therein, or the Loans, or any participation therein, in any case to a level
below that which such Issuer, such Lender or such Control Person could have
achieved or would thereafter be able to achieve but for such Regulatory Change
(after taking into account such Issuer’s, such Lender’s or such Control Person’s
policies regarding capital or liquidity), (ii) will impose, modify or deem
applicable any reserve, asset, special deposit or special assessment
requirements on deposits obtained in the interbank eurodollar market in
connection with the Loan Documents (excluding, with respect to any Eurodollar
Advance, any such requirement which is included in the determination of the rate
applicable thereto), or (iii) will subject such Issuer, such Lender or such
Control Person, as applicable, to any tax (documentary, stamp or otherwise) with
respect to this Agreement, any Note, any Reimbursement Agreement or any other
Loan Document (except, in the case of clause (iii) above, for any Indemnified
Taxes, Excluded Taxes or Other Taxes), then, in each such case, within ten days
after demand by such Issuer or such Lender, as applicable, the Borrower shall
pay directly to such Issuer, such Lender or such Control Person, as the case may
be, such additional amount or amounts as shall be sufficient to compensate such
Issuer, such Lender or such Control Person, as the case may be, for any such
reduction, reserve or other requirement, tax, loss, cost or expense (excluding
general administrative and overhead costs) (collectively, “Costs”) attributable
to such Issuer’s, such Lender’s or such Control Person’s compliance during the
term hereof with such Regulatory Change, but only if such Costs are generally
applicable to (and for which reimbursement is generally being sought by such
Issuer, such Lender or such Control Person, as applicable, in respect of) credit
transactions similar to this transaction from similarly situated borrowers
(which are parties to credit or loan documentation containing a provision
similar to this Section 3.6), as determined by such Issuer or such Lender, as
applicable, in its reasonable discretion.  Each Issuer and each Lender may make
multiple requests for compensation under this Section 3.6.

Notwithstanding the foregoing, the Borrower will not be required to compensate
any Lender for any Costs under this Section 3.6 arising prior to 45 days
preceding the date of demand, unless the applicable Regulatory Change giving
rise to such Costs is imposed retroactively.  In the case of retroactivity, such
notice shall be provided to the Borrower not later than 45 days from the date
that such Lender learned of such Regulatory Change.  The Borrower’s obligation
to compensate such Lender shall be contingent upon the provision of such timely
notice (but any failure by such Lender to provide such timely notice shall not
affect the Borrower’s obligations with respect to (i) Costs incurred from the
date as of which such Regulatory Change became effective to the date that is 45
days after the date such Lender reasonably should have learned of such
Regulatory Change and (ii) Costs incurred following the provision of such
notice).





47

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



3.7       Illegality of Funding

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any law, regulation, treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Eurodollar Advance as contemplated by this
Agreement, such Lender shall promptly notify the Borrower and the Administrative
Agent thereof, and (a) the commitment of such Lender to make such Eurodollar
Advances or Convert ABR Advances to such Eurodollar Advances shall forthwith be
suspended, (b) such Lender shall fund its portion of each requested Eurodollar
Advance as an ABR Advance and (c) such Lender’s Loans then outstanding as such
Eurodollar Advances, if any, shall be Converted automatically to an ABR Advance
on the last day of the then current Interest Period applicable thereto or at
such earlier time as may be required.  If the commitment of any Lender with
respect to Eurodollar Advances is suspended pursuant to this Section 3.7 and
such Lender shall have obtained actual knowledge that it is once again legal for
such Lender to make or maintain Eurodollar Advances, such Lender shall promptly
notify the Administrative Agent and the Borrower thereof and, upon receipt of
such notice by each of the Administrative Agent and the Borrower, such Lender’s
commitment to make or maintain Eurodollar Advances shall be reinstated.  If the
commitment of any Lender with respect to Eurodollar Advances is suspended
pursuant to this Section 3.7, such suspension shall not otherwise affect such
Lender’s Commitment.

3.8       Option to Fund; Substituted Interest Rate

(a)        Each Lender has indicated that, if the Borrower requests a Swing Line
Loan, a Eurodollar Advance or a Competitive Bid Loan, such Lender may wish to
purchase one or more deposits in order to fund or maintain its funding of its
Commitment Percentage of such Eurodollar Advance or its Swing Line Loan or
Competitive Bid Loan during the Interest Period with respect thereto; it being
understood that the provisions of this Agreement relating to such funding are
included only for the purpose of determining the rate of interest to be paid in
respect of such Swing Line Loan, Eurodollar Advance or Competitive Bid Loan and
any amounts owing under Section 3.5 and Section 3.6.  The Swing Line Lender and
each Lender shall be entitled to fund and maintain its funding of all or any
part of each Swing Line Loan, Eurodollar Advance and Competitive Bid Loan in any
manner it sees fit, but all such determinations hereunder shall be made as if
such Lender had actually funded and maintained its Commitment Percentage of each
Eurodollar Advance or its Swing Line Loan or Competitive Bid Loan, as the case
may be, during the applicable Interest Period through the purchase of deposits
in an amount equal to the amount of its Commitment Percentage of such Eurodollar
Advance or the amount of such Swing Line Loan or Competitive Bid Loan, as the
case may be, and having a maturity corresponding to such Interest Period.  Each
Lender may fund its Loans from or for the account of any branch or office of
such Lender as such Lender may choose from time to time, subject to Section
3.10.

(b)        In the event that (i) the Administrative Agent shall have determined
in good faith (which determination shall be conclusive and binding upon the
Borrower) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period or if
by reason of circumstances affecting the interbank eurodollar market adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.3 or Section 3.3, or (ii) the Required Lenders
shall have





48

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



notified the Administrative Agent that they have in good faith determined (which
determination shall be conclusive and binding on the Borrower) that the
applicable Eurodollar Rate will not adequately and fairly reflect the cost to
such Lenders of maintaining or funding loans bearing interest based on such
Eurodollar Rate with respect to any portion of the Revolving Credit Loans that
the Borrower has requested be made as Eurodollar Advances or any Eurodollar
Advance that will result from the requested Conversion of any portion of the
Revolving Credit Loans into Eurodollar Advances (each, an “Affected Advance”),
the Administrative Agent shall promptly notify the Borrower and the Lenders (by
telephone or otherwise, to be promptly confirmed in writing) of such
determination on or, to the extent practicable, prior to the requested Borrowing
Date or Conversion date for such Affected Advances.  If the Administrative Agent
shall give such notice, (A) any Affected Advances shall be made as ABR Advances,
(B) the Revolving Credit Loans (or any portion thereof) that were to have been
Converted to Affected Advances shall be Converted to or continued as ABR
Advances, and (C) any outstanding Affected Advances shall be Converted, on the
last day of the then current Interest Period with respect thereto, to ABR
Advances.  Until any notice under clauses (i) or (ii), as the case may be, of
this Section 3.8(b) has been withdrawn by the Administrative Agent (by notice to
the Borrower) promptly upon either (x) the Administrative Agent having
determined that such circumstances affecting the relevant market no longer exist
and that adequate and reasonable means do exist for determining the Eurodollar
Rate pursuant to Section 2.3 or Section 3.3, or (y) the Administrative Agent
having been notified by the Required Lenders that circumstances no longer render
the Loans (or any portion thereof) Affected Advances, no further Eurodollar
Advances shall be required to be made by the Lenders nor shall the Borrower have
the right to Convert all or any portion of the Revolving Credit Loans to
Eurodollar Advances.

(c)        In the event that the Administrative Agent shall have determined in
good faith (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that by reason of circumstances affecting the
interbank Eurodollar market adequate and reasonable means do not exist for
ascertaining the One Month LIBOR Rate, the Administrative Agent shall promptly
notify the Borrower and the Lenders (by telephone or otherwise, to be promptly
confirmed in writing) of such determination.  If the Administrative Agent shall
give such notice, the Alternate Base Rate shall be determined without giving
effect to clause (iii) thereof until such time, if any, as such notice shall
have been withdrawn by the Administrative Agent (by notice to the Borrower)
promptly upon the Administrative Agent having determined that such circumstances
affecting the relevant market no longer exist and that adequate and reasonable
means do exist for determining the One Month LIBOR Rate.

(d)        If at any time the Administrative Agent shall have determined in good
faith (which determination shall be conclusive and binding upon the Borrower
absent manifest error) that (i) the circumstances under clause (i) of Section
3.8(b) or under Section 3.8(c) have arisen and such circumstances are unlikely
to be temporary, or (ii) the circumstances set forth in clause (i) of this
Section 3.8(d) have not arisen but the supervisor for the administrator of
either Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which such Screen Rate shall no longer be used for determining interest
rates for loans, or (iii)(x) with respect to Eurodollar Advances, the LIBOR Rate
is no longer a widely recognized benchmark rate for newly originated loans in
the U.S. syndicated loan market in the applicable currency or (y) with respect
to ABR Advances,





49

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



the One Month LIBOR Rate is no longer a widely recognized benchmark rate for
newly originated loans in the U.S. syndicated loan market in the applicable
currency, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Rate and the One Month LIBOR
Rate that gives due consideration to the then prevailing market convention for
determining rates of interest for syndicated loans in the United States at such
time, and shall enter into a mutually acceptable amendment to this Agreement to
reflect such alternate rates of interest and such other related changes to this
Agreement as may be applicable (but, for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if any such alternate rate of interest shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided,  further,
that after the occurrence of the circumstances described in clause (i), (ii) or
(iii) above, the Borrower may revoke any pending request for a borrowing,
Conversion or continuation of Eurodollar Advances (to the extent of the affected
Eurodollar Advance or Interest Period). Notwithstanding anything to the contrary
in Section 11.1, such amendment shall become effective without any further
action or consent of any other party to this Agreement (other than the Borrower,
whose prior written consent for such amendment shall be required) so long as the
Administrative Agent shall not have received, within five (5) Domestic Business
Days of the date any notice of such alternate rates of interest is provided to
the Lenders, a written notice from the Required Lenders stating that such
Lenders object to such amendment (it being understood that, if the Required
Lenders object to any such amendment, the Administrative Agent and the Borrower
shall be permitted to continue to establish alternate rates of interest and
provide one or more additional notices hereunder until an amendment pursuant to
this Section 3.8(d) has become effective).

3.9       Certificates of Payment and Reimbursement

Each Issuer and each Lender agrees, in connection with any request by it for
payment or reimbursement pursuant to Section 3.5 or Section 3.6, to provide the
Borrower with a certificate, signed by an officer of such Issuer or such Lender,
as the case may be, setting forth a description in reasonable detail of any such
payment or reimbursement and the applicable Section of this Agreement pursuant
to and in accordance with which such request is made.  Each determination by
such Issuer and such Lender of such payment or reimbursement shall be conclusive
absent manifest error.

3.10     Taxes; Net Payments

(a)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.10) the Administrative Agent, the
applicable Lender or the applicable Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions for
Indemnified Taxes or Other Taxes been





50

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)        Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c)        Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuer, within 30 days after demand
therefor, for the full amount of any Indemnified Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.10) paid by the Administrative Agent, such Lender or such Issuer, as
the case may be, and, without duplication, any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by such Lender or such
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of such Lender or such Issuer, shall be
conclusive absent manifest error.  After any Lender or any Issuer (as the case
may be) learns of the imposition of any Indemnified Taxes or Other Taxes, such
Lender or such Issuer (as the case may be) will as soon as reasonably
practicable notify the Borrower thereof; provided that the failure to provide
Borrower with such notice shall not release the Borrower from its
indemnification obligations under this Section 3.10.

(d)        Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.7(d) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).





51

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(f)        Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent and (ii) upon the request of
the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i)         duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E claiming eligibility for benefits of an income Tax treaty to which
the United States of America is a party,

(ii)       duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate (a “United States Tax Compliance Certificate”) to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code nor (D) engaged in the conduct
of a trade or business within the United States to which the interest payment is
effectively connected and (y) duly completed copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E,

(iv)       to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), a complete and executed Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a
United States Tax Compliance Certificate, Internal Revenue Service Form W-9
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more partners of such Foreign Lender are claiming the
portfolio





52

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



interest exemption, such Foreign Lender shall provide a United States Tax
Compliance Certificate, on behalf of such beneficial owner(s) in lieu of
requiring each beneficial owner to provide its own certificate, or

(v)        any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.   Solely for purposes of this clause, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Without limiting the foregoing, upon request of the Administrative Agent or the
Borrower, each Lender and each Issuer that is a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code that lends to
the Borrower (each, a “U.S. Lender”) shall deliver to the Administrative Agent
and the Borrower two duly signed, properly completed copies of Internal Revenue
Service Form W-9 on or prior to the Effective Date (or on or prior to the date
it becomes a party to this Agreement), certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding, or any successor
form.

(g)        Treatment of Certain Refunds.  If the Administrative Agent, a Lender
or an Issuer determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.10, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.10 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such Issuer, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such Issuer
in the event the Administrative Agent, such Lender or such Issuer is required to
repay such refund or Tax credit to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent, any





53

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Lender or any Issuer to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

(h)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.6, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to this Section 3.10, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.6
or this  Section 3.10, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(i)         Survival.  Each party’s obligations under this Section 3.10 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

3.11     Facility Fees

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a fee (the “Facility Fee”) during the period commencing on the Effective
Date and ending on the Expiration Date, payable quarterly in arrears on the last
day of each March, June, September and December of each year, commencing on the
last day of the calendar quarter during which the Facility Fee shall commence to
accrue, and on the Expiration Date, at a rate per annum equal to the Applicable
Margin of (a) prior to the Commitment Termination Date or such earlier date upon
which all of the Commitments shall have been terminated in accordance with
Section 2.6, the Commitment Amount of such Lender (whether used or unused), and
(b) thereafter, the sum of (i) the outstanding principal balance of all
Revolving Credit Loans of such Lender, (ii) such Lender’s Swing Line Exposure
and (iii) such Lender’s Letter of Credit Exposure.  Notwithstanding anything to
the contrary contained in this Section 3.11, on and after the Commitment
Termination Date, the Facility Fee shall be payable upon demand.  In addition,
upon each reduction of the Aggregate Commitment Amount, the Borrower shall pay
the Facility Fee accrued on the amount of such reduction through the date of
such reduction.  The Facility Fee shall be computed on the basis of a 360‑day
year for the actual number of days elapsed.

3.12     Letter of Credit Participation Fee

The Borrower agrees to pay to the Administrative Agent for the pro rata account
of each Lender a fee (the “Letter of Credit Participation Fee”) with respect to
the Letters of Credit during the period commencing on the Effective Date and
ending on the Commitment Termination Date or, if later, the date when the Letter
of Credit Exposure of all Lenders is $0, payable quarterly in arrears on the
last day of each March, June, September and December of each year, commencing on
the last day of the calendar quarter in which the Effective Date shall have
occurred, and on the last date of such period, at a rate per annum equal to (i)
in the case of standby Letters of Credit, the





54

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Applicable Margin of the average daily aggregate amount which may be drawn under
all standby Letters of Credit during such period (whether or not the conditions
for drawing thereunder have or may be satisfied) multiplied by such Lender’s
Commitment Percentage, and (ii) in the case of commercial Letters of Credit, the
Applicable Margin of the average daily aggregate amount which may be drawn under
all commercial Letters of Credit during such period (whether or not the
conditions for drawing thereunder have or may be satisfied) multiplied by such
Lender’s Commitment Percentage.  The Letter of Credit Participation Fee shall be
computed on the basis of a 360‑day year for the actual number of days elapsed.

3.13     Replacement of Lender

If (x) the Borrower is obligated to pay to any Lender any amount under Section
3.6 or Section 3.10, the Borrower shall have the right within 90 days
thereafter, (y) any Lender shall be a Defaulting Lender, the Borrower shall have
the right at any time during which such Lender shall remain a Defaulting Lender,
or (z) any Lender shall have not consented to an Extension Request, the Borrower
shall have the right at any time on the relevant Extension Date, in each case in
accordance with the requirements of Section 11.7(b) and only if no Default shall
exist, to replace such Lender (the “Replaced Lender”) with one or more Eligible
Assignees (each a “Replacement Lender”); provided that (i) at the time of any
replacement pursuant to this Section 3.13, the Replacement Lender shall enter
into one or more Assignment and Assumptions pursuant to Section 11.7(b) (with
the processing and recordation fee referred to in Section 11.7(b) payable
pursuant to said Section 11.7(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire the Commitment, the outstanding
Loans, the Swing Line Exposure and the Letter of Credit Exposure of the Replaced
Lender and, in connection therewith, shall pay the following: (a) to the
Replaced Lender, an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued and unpaid interest on, all outstanding Loans and
Swing Line Participation Amounts of the Replaced Lender, (B) an amount equal to
all drawings on all Letters of Credit that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time, and (C) an amount equal to all accrued, but
unpaid, fees owing to the Replaced Lender, (b) to each Issuer, an amount equal
to such Replaced Lender’s Commitment Percentage of all drawings on Letters of
Credit issued by such Issuer (which at such time remain unpaid drawings) to the
extent such amount was not funded by such Replaced Lender, (c) to the Swing Line
Lender, an amount equal to such Replaced Lender’s Commitment Percentage of any
Mandatory Borrowing to the extent such amount was not funded by such Replaced
Lender, and (d) to the Administrative Agent an amount equal to all amounts owed
by such Replaced Lender to the Administrative Agent under this Agreement,
including, without limitation, an amount equal to the principal of, and all
accrued and unpaid interest on, all outstanding Loans of the Replaced Lender, a
corresponding amount of which was made available by the Administrative Agent to
the Borrower pursuant to Section 3.1 and which has not been repaid to the
Administrative Agent by such Replaced Lender or the Borrower, and (ii) all
obligations of the Borrower owing to the Replaced Lender (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement.  Upon the execution
of the respective Assignment and Assumptions and the payment of amounts referred
to in clauses (i) and (ii) of this Section 3.13, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions





55

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



under this Agreement that are intended to survive the termination of the
Commitments and the repayment of the Loans which may be applicable to any such
Replaced Lender prior to the date of its replacement.  Solely for the purpose of
calculating break funding payments under Section 3.5, the assignment by any
Replaced Lender of any Eurodollar Advance prior to the last day of the Interest
Period applicable thereto pursuant to clause (x) or (z) of this Section 3.13
shall be deemed to constitute a prepayment by the Borrower of such Eurodollar
Advance.

4.         REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and the Issuers to
enter into this Agreement, the Lenders to make the Loans and the Issuers to
issue Letters of Credit, the Borrower hereby makes the following representations
and warranties to the Administrative Agent, the Lenders and the Issuers:

4.1       Existence and Power

Each of the Borrower and the Subsidiaries is duly organized, validly existing
and (to the extent applicable in such jurisdiction) in good standing under the
laws of the jurisdiction of its incorporation or formation (except, in the case
of the Subsidiaries, where the failure to be in such good standing could not
reasonably be expected to have a Material Adverse effect), has all requisite
corporate power and authority to own its Property and to carry on its business
as now conducted, and is qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which it owns or leases real
Property or in which the nature of its business requires it to be so qualified
(except those jurisdictions where the failure to be so qualified or to be in
good standing could not reasonably be expected to have a Material Adverse
effect).

4.2       Authority; EEA Financial Institution

The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action and are not in
contravention of any applicable law or the terms of its Certificate of
Incorporation and By‑Laws.  No consent or approval of, or other action by,
shareholders of the Borrower, any Governmental Authority, or any other Person
(which has not already been obtained) is required to authorize in respect of the
Borrower, or is required in connection with, the execution, delivery and
performance by the Borrower of the Loan Documents or is required as a condition
to the enforceability of the Loan Documents against the Borrower.  The Borrower
is not an EEA Financial Institution.

4.3       Binding Agreement

The Loan Documents constitute the valid and legally binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.





56

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



4.4       Litigation

As of the Effective Date, there are no actions, suits, arbitration proceedings
or claims (whether purportedly on behalf of the Borrower, any Subsidiary or
otherwise) pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Subsidiary or any of their respective Properties, or maintained
by the Borrower or any Subsidiary, at law or in equity, before any Governmental
Authority which could reasonably be expected to have a Material Adverse
effect.  There are no proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary (a) which call into question
the validity or enforceability of any Loan Document, or otherwise seek to
invalidate, any Loan Document, or (b) which might, individually or in the
aggregate, materially and adversely affect any of the transactions contemplated
by any Loan Document.

4.5       No Conflicting Agreements

(a)        Neither the Borrower nor any Subsidiary is in default under any
agreement to which it is a party or by which it or any of its Property is bound
the effect of which could reasonably be expected to have a Material Adverse
effect.  No notice to, or filing with, any Governmental Authority is required
for the due execution, delivery and performance by the Borrower of the Loan
Documents.

(b)        No provision of any existing material mortgage, material indenture,
material contract or material agreement or of any existing statute, rule,
regulation, judgment, decree or order binding on the Borrower or any Subsidiary
(other than any Insurance Subsidiary in the case of clause (i) and clause (ii)
below) or affecting the Property of the Borrower or such Subsidiary (i)
conflicts with any Loan Document, (ii) requires any consent which has not
already been obtained with respect to any Loan Document, or (iii) would in any
way prevent the execution, delivery or performance by the Borrower of the terms
of any Loan Document.  Neither the execution and delivery, nor the performance,
by the Borrower of the terms of each Loan Document will constitute a default
under, or result in the creation or imposition of, or obligation to create, any
Lien upon the Property of the Borrower or any Subsidiary (other than any
Insurance Subsidiary) pursuant to the terms of any such mortgage, indenture,
contract or agreement.

4.6       Taxes

The Borrower and each Subsidiary has filed or caused to be filed all tax
returns, and has paid, or has made adequate provision for the payment of, all
taxes shown to be due and payable on said returns or in any assessments made
against them, the failure of which to file or pay could reasonably be expected
to have a Material Adverse effect, and no tax Liens (other than Liens permitted
under Section 8.2) have been filed against the Borrower or any Subsidiary and no
claims are being asserted with respect to such taxes which are required by GAAP
to be reflected in the Financial Statements and are not so reflected, except for
taxes which have been assessed but which are not yet due and payable.  The
charges, accruals and reserves on the books of the Borrower and each Subsidiary
with respect to all federal, state, local and other taxes are considered by the
management of the Borrower to be adequate, and the Borrower knows of no unpaid
assessment which (a) could reasonably be expected to have a Material Adverse
effect, or (b) is or might be due





57

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



and payable against it or any Subsidiary or any Property of the Borrower or any
Subsidiary, except such thereof as are being contested in good faith and by
appropriate proceedings diligently conducted, and for which adequate reserves
have been set aside in accordance with GAAP or which have been assessed but are
not yet due and payable.

4.7       Compliance with Applicable Laws; Filings

Neither the Borrower nor any Subsidiary is in default with respect to any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority which default could reasonably be expected to have a Material Adverse
effect.  The Borrower and each Subsidiary is complying with all applicable
statutes, rules and regulations of all Governmental Authorities, a violation of
which could reasonably be expected to have a Material Adverse effect.  The
Borrower and each Subsidiary has filed or caused to be filed with all
Governmental Authorities all reports, applications, documents, instruments and
information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect.

4.8       Governmental Regulations

The Borrower is not subject to regulation under the Investment Company Act of
1940, as amended.

4.9       Federal Reserve Regulations; Use of Proceeds

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock.  No part of the proceeds of the Loans or the Letters of Credit
has been or will be used, directly or indirectly, and whether immediately,
incidentally or ultimately, for a purpose which violates the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System,
as amended.  Anything in this Agreement to the contrary notwithstanding, neither
any Issuer nor any Lender shall be obligated to extend credit to or on behalf of
the Borrower in violation of any limitation or prohibition provided by any
applicable law, regulation or statute, including said Regulation U.  Following
application of the proceeds of each Loan and the issuance of each Letter of
Credit, not more than 25% (or such greater or lesser percentage as is provided
in the exclusions from the definition of “Indirectly Secured” contained in said
Regulation U as in effect at the time of the making of such Loan or issuance of
such Letter of Credit) of the value of the assets of the Borrower and the
Subsidiaries on a Consolidated basis that are subject to Section 8.2 will be
Margin Stock.  In addition, no part of the proceeds of any Loan or Letter of
Credit will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to make a loan to any director or executive officer
of the Borrower or any Subsidiary.

4.10     No Misrepresentation

No representation or warranty contained in any Loan Document and no certificate
or written report furnished by the Borrower to the Administrative Agent or any
Lender pursuant to any Loan Document contains, as of its date, a misstatement of
a material fact, or omits to state, as of its date, a material fact required to
be stated in order to make the statements therein contained, when





58

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



taken as a whole, not materially misleading (provided that any representation,
warranty, statement or written report that is qualified as to “materiality”,
“Material Adverse” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such date) in the light
of the circumstances under which made (after giving effect to all supplements
and updates with respect thereto) (it being understood that the Borrower makes
no representation or warranty hereunder with respect to any projections, other
forward looking information, industry information or general economic
information); provided, that at any time that the representations set forth in
this Section 4.10 (if any) are made on or prior to the Acquisition Closing Date,
with respect to any such information (if any) relating to Aetna and its
subsidiaries (and its and their respective businesses) such representations are
made to the best of the Borrower’s knowledge.

4.11     Plans

The Borrower, each Subsidiary and each ERISA Affiliate have complied with the
material requirements of Section 515 of ERISA with respect to each Pension Plan
which is a Multiemployer Plan, except where the failure to so comply could not
reasonably be expected to have a Material Adverse effect.  The Borrower, each
Subsidiary and each ERISA Affiliate has, as of the date hereof, made all
contributions or payments to or under each Pension Plan required by law or the
terms of such Pension Plan or any contract or agreement, except where the
failure to make such contributions or payments could not reasonably be expected
to have a Material Adverse effect.  No liability to the PBGC has been, or is
reasonably expected by the Borrower, any Subsidiary or any ERISA Affiliate to
be, incurred by the Borrower, any Subsidiary or any ERISA Affiliate that could
reasonably be expected to have a Material Adverse effect.  Liability, as
referred to in this Section 4.11, includes any joint and several liability, but
excludes any current or, to the extent it represents future liability in the
ordinary course, any future liability for premiums under Section 4007 of ERISA.

4.12     Environmental Matters

Neither the Borrower nor any Subsidiary (a) has received written notice or
otherwise learned of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
individually or in the aggregate could reasonably be expected to have a Material
Adverse effect, arising in connection with (i) any non‑compliance with or
violation of the requirements of any applicable Environmental Law, or (ii) the
release or threatened release of any Hazardous Material, (b) to the best
knowledge of the Borrower, has any threatened or actual liability in connection
with the release or threatened release of any Hazardous Material into the
environment which individually or in the aggregate could reasonably be expected
to have a Material Adverse effect, (c) has received notice of any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release or threatened release of any Hazardous Material into the
environment for which the Borrower or any Subsidiary is or would be liable,
which liability would reasonably be expected to have a Material Adverse effect,
or (d) has received notice that the Borrower or any Subsidiary is or may be
liable to any Person under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. Section 9601 et seq., or
any analogous state law, which liability would reasonably be expected to have a
Material Adverse effect.  The Borrower and each Subsidiary is in compliance with
the financial responsibility requirements of federal and state Environmental
Laws to the extent





59

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



applicable, including those contained in 40 C.F.R., parts 264 and 265, subpart
H, and any analogous state law, except in those cases in which the failure so to
comply would not reasonably be expected to have a Material Adverse effect.

4.13     Financial Statements

The Borrower has heretofore delivered to the Lenders through the Administrative
Agent copies of the audited Consolidated Balance Sheet of the Borrower and its
Subsidiaries as of December 31, 2017, and the related Consolidated Statements of
Income, Comprehensive Income, Shareholders’ Equity and Cash Flows for the fiscal
year then ended.  The financial statements referred to immediately above,
including all related notes and schedules, are herein referred to collectively
as the “Financial Statements”.  The Financial Statements fairly present, in all
material respects, the Consolidated financial condition and results of the
operations of the Borrower and the Subsidiaries as of the dates and for the
periods indicated therein and, except as noted therein, have been prepared in
conformity with GAAP as then in effect.  Neither the Borrower nor any of the
Subsidiaries has any material obligation or liability of any kind (whether
fixed, accrued, contingent, unmatured or otherwise) which, in accordance with
GAAP as then in effect, should have been disclosed in the Financial Statements
and was not.  During the period from January 1, 2018 to and including the
Effective Date, there was no Material Adverse change, including as a result of
any change in law, in the Consolidated financial condition, operations, business
or Property of the Borrower and the Subsidiaries taken as a whole.

4.14     Anti-Corruption Laws and Sanctions

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, the Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

5.         CONDITIONS TO EFFECTIVENESS

This Agreement shall become effective on and as of the date (the “Effective
Date”) that the following conditions shall have been satisfied or waived in
accordance with Section 11.1:

5.1       Agreement

The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower, the Administrative Agent, each Issuer, the Swing Line
Lender and each Lender.





60

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



5.2       Notes

The Administrative Agent shall have received a Note, executed by the Borrower,
for each Lender that shall have given at least three Domestic Business Days’
prior written notice of its request for a Note.

5.3       Corporate Action

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Secretary or an Assistant Secretary of the Borrower (i) attaching a
true and complete copy of the resolutions of its Board of Directors and of all
documents evidencing all other necessary corporate action taken by the Borrower
to authorize this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby, (ii) attaching a true and complete copy of its
Certificate of Incorporation and By‑Laws, (iii) setting forth the incumbency of
the officer or officers of the Borrower who may sign this Agreement and the
other Loan Documents, and any other certificates, requests, notices or other
documents required hereunder or thereunder, and (iv) attaching a certificate of
good standing of the Secretary of State of the State of Delaware.

5.4       Opinion of Counsel to the Borrower

The Administrative Agent shall have received (a) an opinion of Thomas Moffatt,
assistant general counsel of the Borrower, dated the Effective Date, in the form
of Exhibit D‑1, and (b) an opinion of Shearman & Sterling LLP, special counsel
to the Borrower, dated the Effective Date, in the form of Exhibit D‑2.

5.5       Termination of Existing 2014 Credit Agreement

After giving effect to the application of the proceeds of the Loans on the
Effective Date, the Indebtedness under the Existing 2014 Credit Agreement shall
have been fully repaid, the commitments under the Existing 2014 Credit Agreement
shall have been canceled or terminated, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.  In order to facilitate the
termination of the commitments under the Existing 2014 Credit Agreement, the
Borrower hereby gives notice that the Borrower wishes to terminate the
commitments under the Existing 2014 Credit Agreement, effective as of the
Effective Date.  Each Lender that is a party to the Existing 2014 Credit
Agreement, by its execution hereof, waives any requirement of prior notice set
forth therein as a condition to the right of the Borrower to terminate the
commitments thereunder.

5.6       No Default and Representations and Warranties

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Senior Vice President and Treasurer of the Borrower certifying that
there exists no Default and that the representations and warranties contained in
this Agreement are true and correct in all material respects (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on the Effective Date), except those
which are expressly specified to be made as of an earlier date.





61

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



5.7       Fees

The Administrative Agent shall have received all fees and other amounts due and
payable to it on the Effective Date, including the upfront fees payable to the
Lenders, in respect of this Agreement.

5.8       Due Diligence; “Know Your Customer”

Each Lender shall have received such documents and information as it may have
requested in order to comply with “know-your-customer” and other applicable
Sanctions, anti‑terrorism, anti‑money laundering and similar rules and
regulations and related policies, to the extent the Borrower shall have received
written requests therefor at least ten (10) Domestic Business Days prior to the
Effective Date.

6.         CONDITIONS OF LENDING ‑ ALL LOANS AND LETTERS OF CREDIT

The obligation of each Lender on any Borrowing Date to make each Revolving
Credit Loan (other than a Revolving Credit Loan constituting a Mandatory
Borrowing), the Swing Line Lender to make each Swing Line Loan, each Issuer to
issue each Letter of Credit and each Lender to make a Competitive Bid Loan are
subject to the fulfillment (or waiver in accordance with Section 11.1) of the
following conditions precedent:

6.1       Compliance

On each Borrowing Date, and after giving effect to the Loans to be made or the
Letters of Credit to be issued on such Borrowing Date, (a) there shall exist no
Default, and (b) the representations and warranties contained in this Agreement
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on such Borrowing Date
(provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such
Borrowing Date), except those which are expressly specified to be made as of an
earlier date.

6.2       Requests

The Administrative Agent shall have timely received from the Borrower on or
before such Borrowing Date, as applicable, a duly executed Borrowing Request
(together with, in the case of a request for a Swing Line Loan, a duly executed
agreement as to the Negotiated Rate with respect to such Swing Line Loan),
Letter of Credit Request (together with a duly executed Reimbursement Agreement
with respect to the Letter(s) of Credit requested thereby) and/or Competitive
Bid Request (together with a duly executed Competitive Bid Accept/Reject
Letter).

7.         AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the





62

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Reimbursement Obligations, the Fees and all other sums payable under the Loan
Documents (other than contingent obligations for which no claim has been made),
the Borrower will:

7.1       Legal Existence

Except as may otherwise be permitted by Section 8.3 and Section 8.4, maintain,
and cause each Subsidiary to maintain, its corporate existence in good standing
in the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse effect, except that the corporate existence of Subsidiaries
may be terminated if (i) such Subsidiaries operate closing or discontinued
operations or (ii) if the Borrower determines in good faith that such
termination is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

7.2       Taxes

Pay and discharge when due, and cause each Subsidiary so to do, all taxes,
assessments, governmental charges, license fees and levies upon or with respect
to the Borrower and such Subsidiary, and upon the income, profits and Property
thereof unless, and only to the extent, that either (i)(a) such taxes,
assessments, governmental charges, license fees and levies shall be contested in
good faith and by appropriate proceedings diligently conducted by the Borrower
or such Subsidiary, and (b) such reserve or other appropriate provision as shall
be required by GAAP shall have been made therefor, or (ii) the failure to pay or
discharge such taxes, assessments, governmental charges, license fees and levies
could not reasonably be expected to have a Material Adverse effect.

7.3       Insurance

Keep, and cause each Subsidiary to keep, insurance with responsible insurance
companies (and/or a plan of self-insurance) in such amounts and against such
risks as is usually carried by the Borrower or such Subsidiary.

7.4       Performance of Obligations

Pay and discharge when due, and cause each Subsidiary so to do, all lawful
Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could reasonably be expected to (a) have a Material
Adverse effect, or (b) become a Lien on the Property of the Borrower or any
Subsidiary, except those Liens permitted under Section 8.2,  provided that
neither the Borrower nor such Subsidiary shall be required to pay or discharge
or cause to be paid or discharged any such Indebtedness, obligation or claim so
long as (i) the validity thereof shall be contested in good faith and by
appropriate proceedings diligently conducted by the Borrower or such Subsidiary,
and (ii) such reserve or other appropriate provision as shall be required by
GAAP shall have been made therefor.

7.5       Condition of Property

Except for ordinary wear and tear, at all times, maintain, protect and keep in
good repair, working order and condition, all material Property necessary for
the operation of its business





63

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(other than Property which is replaced with similar Property) as then being
operated, and cause each Subsidiary so to do.

7.6       Observance of Legal Requirements

(a)        Observe and comply in all material respects, and cause each
Subsidiary so to do, with all laws, ordinances, orders, judgments, rules,
regulations, certifications, franchises, permits, licenses, directions and
requirements of all Governmental Authorities, which now or at any time hereafter
may be applicable to it or to such Subsidiary, a violation of which could
reasonably be expected to have a Material Adverse effect.

(b)        Maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

7.7       Financial Statements and Other Information

Maintain, and cause each Subsidiary to maintain, a standard system of accounting
in accordance with GAAP, and furnish to the Administrative Agent for
distribution to the Lenders:

(a)        As soon as available and, in any event, within 90 days after the
close of each fiscal year, a copy of (x) the Borrower’s 10‑K in respect of such
fiscal year, and (y) (i) the Borrower’s Consolidated Balance Sheet as of the end
of such fiscal year, and (ii) the related Consolidated Statements of Income,
Comprehensive Income, Shareholders’ Equity and Cash Flows, as of and through the
end of such fiscal year, setting forth in each case in comparative form the
corresponding figures in respect of the previous fiscal year, all in reasonable
detail, and accompanied by a report of the Borrower’s auditors, which report
shall state that (A) such auditors audited such financial statements, (B) such
audit was made in accordance with generally accepted auditing standards in
effect at the time and provides a reasonable basis for such opinion, and (C)
said financial statements have been prepared in accordance with GAAP;

(b)        As soon as available, and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year, a copy of (x)
the Borrower’s 10‑Q in respect of such fiscal quarter, and (y) (i) the
Borrower’s condensed Consolidated Balance Sheet as of the end of such quarter
and (ii) the related condensed Consolidated Statements of Income, Comprehensive
Income, Shareholders’ Equity and Cash Flows for (A) such quarter and (B) the
period from the beginning of the then current fiscal year to the end of such
quarter, in each case in comparable form with the prior fiscal year, all in
reasonable detail and prepared in accordance with GAAP (without footnotes and
subject to year‑end adjustments);

(c)        Simultaneously with the delivery of the financial statements required
by clauses (a) and (b) above, a certificate of the Chief Financial Officer or
the Senior Vice President and Treasurer of the Borrower certifying that no
Default shall have occurred or be continuing or, if so, specifying in such
certificate all such Defaults, and setting forth computations in reasonable
detail demonstrating compliance with Section 8.1 and Section 8.9.





64

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(d)        Prompt notice upon the Borrower becoming aware of any change in the
applicability of a Pricing Level;

(e)        As soon as practicable after becoming available, copies of all
regular or periodic reports (including current reports on Form 8‑K) which the
Borrower or any Subsidiary may now or hereafter be required to file with or
deliver to the U.S. Securities and Exchange Commission, or any other
Governmental Authority succeeding to the functions thereof;

(f)        Prompt written notice of: (i) any citation, summons, subpoena, order
to show cause or other order naming the Borrower or any Subsidiary a party to
any proceeding before any Governmental Authority which could reasonably be
expected to have a Material Adverse effect, and include with such notice a copy
of such citation, summons, subpoena, order to show cause or other order, (ii)
any lapse or other termination of any license, permit, franchise or other
authorization issued to the Borrower or any Subsidiary by any Governmental
Authority, (iii) any refusal by any Governmental Authority to renew or extend
any license, permit, franchise or other authorization, and (iv) any dispute
between the Borrower or any Subsidiary and any Governmental Authority, which
lapse, termination, refusal or dispute, referred to in clause (ii), (iii) or
(iv) above, could reasonably be expected to have a Material Adverse effect;

(g)        Prompt written notice of the occurrence of (i) each Default, (ii)
each Event of Default and (iii) each Material Adverse change;

(h)        As soon as practicable following receipt thereof, copies of any audit
reports delivered in connection with the statements referred to in Section
7.7(a);

(i)         From time to time, such other information regarding the financial
position or business of the Borrower and the Subsidiaries as the Administrative
Agent, at the reasonable request of any Lender, may reasonably request; and

(j)         Prompt written notice of such other information with documentation
required by bank regulatory authorities under applicable “know your customer”
and anti‑money laundering laws, rules and regulations (including, without
limitation, the Patriot Act), as from time to time may be reasonably requested
by the Administrative Agent or by any Issuer or any Lender (through the
Administrative Agent).

Information required to be delivered pursuant to (x) this Section 7.7 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on a Debtdomain, IntraLinks, Syndtrak or similar electronic
system (the “Platform”) to which each Lender and each Issuer has been granted
access and (y) clauses (a), (b) and (e) of this Section 7.7 shall be deemed
delivered to the Administrative Agent, the Issuers and the Lenders when
available on the Borrower’s website at http://www.cvshealth.com or the website
of the U.S. Securities and Exchange Commission at
http://www.sec.gov.  Information delivered pursuant to this Section 7.7 may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

The Borrower hereby acknowledges that the Administrative Agent and/or the Joint
Lead Arrangers and Joint Bookrunners will make available to the Lenders
materials and/or





65

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform.

7.8       Records

Upon reasonable notice and during normal business hours and, if no Event of
Default has occurred and is continuing, not more than once in each fiscal year,
permit representatives of the Administrative Agent and each Lender to visit the
offices of the Borrower and each Subsidiary, to examine the books and records
(other than tax returns and work papers related to tax returns) thereof and
auditors’ reports relating thereto, to discuss the affairs of the Borrower and
each Subsidiary with the respective officers thereof, and to meet and discuss
the affairs of the Borrower and each Subsidiary with the Borrower’s auditors.

7.9       Authorizations

Maintain and cause each Subsidiary to maintain, in full force and effect, all
copyrights, patents, trademarks, trade names, franchises, licenses, permits,
applications, reports, and other authorizations and rights, which, if not so
maintained, would individually or in the aggregate have a Material Adverse
effect.

8.         NEGATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Reimbursement Obligations, the Fees and all other sums
payable under the Loan Documents (other than contingent obligations for which no
claim has been made), the Borrower will not:

8.1       Subsidiary Indebtedness

Permit the Indebtedness of all Subsidiaries (excluding Indebtedness under
capital leases incurred in connection with a sale leaseback transaction) to
exceed (on a combined basis) 15% of Net Tangible Assets (the “Net Tangible
Assets Test”); provided that, on and following the Acquisition Closing Date
until such time as the Borrower is in compliance with the Net Tangible Assets
Test (without giving effect to clause (x) below), (x) any Indebtedness of Aetna
and its Subsidiaries existing as of the Acquisition Closing Date (but excluding
any increase, refinancing or replacement thereof, in each case on and following
the Acquisition Closing Date, (the “Aetna Existing Indebtedness”)) shall not be
included as Indebtedness for purposes of this Section 8.1 and (y) the
Indebtedness of all Subsidiaries (excluding the Aetna Existing Indebtedness and
other Indebtedness under capital leases incurred in connection with a sale
leaseback transaction) shall not at any time exceed $900,000,000 in the
aggregate.

8.2       Liens

Create, incur, assume or suffer to exist any Lien against or on any Property now
owned or hereafter acquired by the Borrower or any of the Subsidiaries, or
permit any of the Subsidiaries so to do, except any one or more of the following
types of Liens: (a) Liens in connection with workers’ compensation, unemployment
insurance or other social security





66

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



obligations (which phrase shall not be construed to refer to ERISA or the
minimum funding obligations under Section 412 of the Internal Revenue Code), (b)
Liens to secure the performance of bids, tenders, letters of credit, contracts
(other than contracts for the payment of Indebtedness), leases, statutory
obligations, surety, customs, appeal, performance and payment bonds and other
obligations of like nature, or to qualify to do business, maintain insurance or
obtain other benefits, in each such case arising in the ordinary course of
business, (c) mechanics’, workmen’s, carriers’, warehousemen’s, materialmen’s,
landlords’ or other like Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith and by appropriate proceedings diligently conducted, (d) Liens for taxes,
assessments, fees or governmental charges the payment of which is not required
under Section 7.2 or Section 7.4, (e) easements, rights of way, restrictions,
leases of Property to others, easements for installations of public utilities,
title imperfections and restrictions, zoning ordinances and other similar
encumbrances affecting Property which in the aggregate do not materially impair
its use for the operation of the business of the Borrower or such Subsidiary,
(f) Liens on Property of the Subsidiaries under capital leases and Liens on
Property (including on the capital stock or other equity interests) of the
Subsidiaries acquired (whether as a result of purchase, capital lease, merger or
other acquisition) and either existing on such Property when acquired, or
created contemporaneously with or within 12 months of such acquisition to secure
the payment or financing of the purchase price of such Property (including the
construction, development, substantial repair, alteration or improvement
thereof), and any renewals thereof, provided that such Liens attach only to the
Property so purchased or acquired (including any such construction, development,
substantial repair, alteration or improvement thereof) and provided further that
the Indebtedness secured by such Liens is permitted by Section 8.1, (g)
statutory Liens in favor of lessors arising in connection with Property leased
to the Borrower or any of the Subsidiaries, (h) Liens of attachments, judgments
or awards against the Borrower or any of the Subsidiaries with respect to which
an appeal or proceeding for review shall be pending or a stay of execution or
bond shall have been obtained, or which are otherwise being contested in good
faith and by appropriate proceedings diligently conducted, and in respect of
which adequate reserves shall have been established in accordance with GAAP on
the books of the Borrower or such Subsidiary, (i) Liens securing Indebtedness of
a Subsidiary to the Borrower or another Subsidiary, (j) Liens (other than Liens
permitted by any of the foregoing clauses) arising in the ordinary course of its
business which do not secure Indebtedness and do not, in the aggregate,
materially detract from the value of the business of the Borrower and its
Subsidiaries, taken as a whole, (k) Liens in favor of the United States of
America, or any state thereof, to secure partial, progress, advance or other
payments pursuant to any contract or provisions of any statute, and (l)
additional Liens securing Indebtedness of the Borrower and the Subsidiaries in
an aggregate outstanding Consolidated principal amount not exceeding 15% of Net
Tangible Assets.

8.3       Dispositions

Make any Disposition, or permit any of its Subsidiaries so to do, of all or
substantially all of the assets of the Borrower and the Subsidiaries on a
Consolidated basis.





67

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



8.4       Merger or Consolidation, Etc.

Consolidate with, be acquired by, or merge into or with any Person unless (x)
immediately after giving effect thereto no Default shall or would exist and (y)
either (i) the Borrower or (ii) a corporation organized and existing under the
laws of one of the States of the United States of America shall be the survivor
of such consolidation or merger, provided that if the Borrower is not the
survivor, the corporation which is the survivor shall expressly assume, pursuant
to an instrument executed and delivered to the Administrative Agent, and in form
and substance reasonably satisfactory to the Administrative Agent, all
obligations of the Borrower under the Loan Documents and the Administrative
Agent shall have received such documents, opinions and certificates as it shall
have reasonably requested in connection therewith.

8.5       Acquisitions

Make any Acquisition, or permit any of the Subsidiaries so to do, except any one
or more of the following: (a) Acquisitions by the Borrower or any of the
Subsidiaries in connection with Intercompany Dispositions not prohibited by
Section 8.3, (b) the Aetna Acquisition, and (c) Acquisitions by the Borrower or
any of the Subsidiaries, provided that immediately before and after giving
effect to each such Acquisition made pursuant to this clause (c), no Event of
Default shall or would exist.

8.6       Restricted Payments

Make any Restricted Payment or permit any of the Subsidiaries so to do, except
any one or more of the following Restricted Payments: (a) any direct or indirect
Subsidiary may make dividends or other distributions to the Borrower or to any
other direct or indirect Subsidiary or otherwise ratably with respect to its
stock or other equity interests, and (b) the Borrower may make Restricted
Payments, provided that, in the case of this clause (b), immediately before and
after giving effect thereto, no Event of Default shall or would exist.

8.7       Limitation on Upstream Dividends by Subsidiaries

Permit or cause any of the Subsidiaries (other than any Insurance Subsidiary) to
enter into or agree, or otherwise be or become subject, to any agreement,
contract or other arrangement (other than this Agreement and the other Loan
Documents) with any Person (each a “Restrictive Agreement”) pursuant to the
terms of which (a) such Subsidiary is or would be prohibited from declaring or
paying any cash dividends on any class of its stock owned directly or indirectly
by the Borrower or any of the other Subsidiaries or from making any other
distribution on account of any class of any such stock (herein referred to as
“Upstream Dividends”), or (b) the declaration or payment of Upstream Dividends
by a Subsidiary to the Borrower or another Subsidiary, on an annual or
cumulative basis, is or would be otherwise limited or restricted (“Dividend
Restrictions”).  Notwithstanding the foregoing, nothing in this Section 8.7
shall prohibit:

(a)        Dividend Restrictions set forth in any Restrictive Agreement in
effect on the date hereof and any extensions, refinancings, renewals or
replacements thereof; provided that the Dividend Restrictions in any such
extensions, refinancings, renewals or replacements are no





68

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



less favorable in any material respect to the Lenders than those Dividend
Restrictions that are then in effect and that are being extended, refinanced,
renewed or replaced;

(b)        Dividend Restrictions existing with respect to any Person acquired by
the Borrower or any Subsidiary and existing at the time of such acquisition,
which Dividend Restrictions are not applicable to any Person or the property or
assets of any Person other than such Person or its property or assets acquired,
and any extensions, refinancings, renewals or replacements of any of the
foregoing; provided that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;

(c)        Dividend Restrictions consisting of customary net worth, leverage and
other financial covenants, customary covenants regarding the merger of or sale
of stock or assets of a Subsidiary, customary restrictions on transactions with
affiliates, and customary subordination provisions governing Indebtedness owed
to the Borrower or any Subsidiary, in each case contained in, or required by,
any agreement governing Indebtedness incurred by a Subsidiary in accordance with
Section 8.1; or

(d)        Dividend Restrictions contained in any other credit agreement so long
as such Dividend Restrictions are no more restrictive than those contained in
this Agreement (including Dividend Restrictions contained in the Existing
364-Day Credit Agreement, the Existing 2015 Credit Agreement, the Existing 2017
Credit Agreement, the Existing Term Loan Agreement and the CVS Bridge Facility).

8.8       Limitation on Negative Pledges

Enter into any agreement (other than (i) this Agreement, (ii) any other credit
agreement that is substantially similar to this Agreement, (iii) purchase money
financings or capital leases permitted by this Agreement (provided that any
prohibition or limitation therein shall only be effective against the assets
financed thereby), (iv) customary restrictions and conditions contained in
agreements relating to the Disposition of a Subsidiary, property or assets
pending such Disposition, provided such restrictions and conditions apply only
to such Subsidiary, property or assets, (v) restrictions and conditions
contained in documentation relating to a Subsidiary in existence on and as of
the Effective Date, (vi) restrictions and conditions contained in documentation
relating to a Subsidiary acquired after the Effective Date, provided that such
restriction or condition (x) existed at the time such Person became a Subsidiary
and was not created in contemplation of or in connection with such Person
becoming a Subsidiary and (y) applies only to such Subsidiary, and (vii)
customary provisions in joint venture agreements, leases, licenses and other
contracts restricting or conditioning the assignment or encumbrance thereof,
including, without limitation, licenses and sublicenses of patents, trademarks,
copyrights and similar intellectual property rights) or permit any Subsidiary
(other than any Insurance Subsidiary) so to do, which prohibits or limits the
ability of the Borrower or such Subsidiary to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the obligations of the Borrower hereunder.





69

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



8.9       Ratio of Consolidated Indebtedness to Total Capitalization

Permit its ratio of Consolidated Indebtedness to Total Capitalization at the end
of any fiscal quarter to exceed 0.60:1.00; provided that (a) from the
Acquisition Closing Date through and including the fiscal quarter ending
September 30, 2019, the Borrower will not permit its ratio of Consolidated
Indebtedness to Total Capitalization at the end of any fiscal quarter to exceed
0.65:1.00, and (b) until the earliest of (x) the occurrence of the Acquisition
Closing Date, (y) the date that is 30 days following the termination of the
Acquisition Agreement in accordance with its terms and (z) August 31, 2019,
solely for purposes of calculating compliance with this Section 8.9,
Consolidated Indebtedness and Total Capitalization shall each be calculated
exclusive of any Acquisition Indebtedness.

9.         DEFAULT

9.1       Events of Default

The following shall each constitute an “Event of Default” hereunder:

(a)        The failure of the Borrower to make any payment of principal on any
Loan or any reimbursement payment in respect of any Letter of Credit when due
and payable; or

(b)        The failure of the Borrower to make any payment of interest on any
Loan or of any Fee on any date when due and payable and such default shall
continue unremedied for a period of 5 Domestic Business Days after the same
shall be due and payable; or

(c)        The failure of the Borrower to observe or perform any covenant or
agreement contained in Section 2.5,  Section 7.1, or in Section 8; or

(d)        The failure of the Borrower to observe or perform any other covenant
or agreement contained in this Agreement, and such failure shall have continued
unremedied for a period of 30 days after the Borrower shall have become aware of
such failure; or

(e)        [Reserved]; or

(f)        Any representation or warranty of the Borrower (or of any of its
officers on its behalf) made in any Loan Document, or made in any certificate or
report or other document (other than an opinion of counsel) delivered on or
after the date hereof in connection with any such Loan Document shall in any
such case prove to have been incorrect or misleading (whether because of
misstatement or omission) in any material respect when made; or

(g)        (i) Obligations in an aggregate Consolidated amount in excess of the
Threshold Amount of the Borrower (other than its obligations hereunder and under
the Notes) and the Subsidiaries, whether as principal, guarantor, surety or
other obligor, for the payment of any Indebtedness or any net liability under
interest rate swap, collar, exchange or cap agreements, (A) shall become or
shall be declared to be due and payable prior to the expressed maturity thereof,
or (B) shall not be paid when due or within any grace period for the payment





70

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



thereof, or (ii) any holder of any such obligations shall have the right to
declare the Indebtedness evidenced thereby due and payable prior to its stated
maturity; or

(h)        An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

(i)         The Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 9.1,  (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or

(j)         The Borrower or any Subsidiary shall (i) generally not be paying its
debts as such debts become due or (ii) admit in writing its inability to pay its
debts as they become due; or

(k)        Judgments or decrees in an aggregate Consolidated amount in excess of
the Threshold Amount against the Borrower and the Subsidiaries shall remain
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of 60 days during which execution shall not be effectively stayed, or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Borrower or any Subsidiary to enforce any such judgment; or

(l)         After the Effective Date a Change of Control shall occur; or

(m)       (i) Any Termination Event shall occur (x) with respect to any Pension
Plan (other than a Multiemployer Plan) or (y) with respect to any other
retirement plan subject to Section 302 of ERISA or Section 412 of the Internal
Revenue Code, which plan, during the five year period prior to such Termination
Event, was the responsibility in whole or in part of the Borrower, any
Subsidiary or any ERISA Affiliate; provided that this clause (y) shall only
apply if, in connection with such Termination Event, it is reasonably likely
that liability in an aggregate Consolidated amount in excess of the Threshold
Amount will be imposed upon the Borrower; (ii) the failure to satisfy the
minimum funding standards under Section 302 of ERISA or Section 412 of the
Internal Revenue Code in an aggregate Consolidated amount in excess of the
Threshold Amount shall exist with respect to any Pension Plan for which the
Borrower has responsibility (other than that portion of a Multiemployer Plan’s
Accumulated Funding Deficiency to the





71

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



extent such Accumulated Funding Deficiency is attributable to employers other
than Borrower); (iii) any Person shall engage in a Prohibited Transaction
involving any Employee Benefit Plan in respect of which it is reasonably likely
that liability in an aggregate Consolidated amount in excess of the Threshold
Amount will be imposed upon the Borrower; (iv) the Borrower shall fail to pay
when due an amount which is payable by it to the PBGC or to a Pension Plan
(including a Multiemployer Plan) under Title IV of ERISA; (v) the imposition on
the Borrower of any tax under Section 4980(B)(a) of the Internal Revenue Code;
or (vi) the assessment of a civil penalty on the Borrower with respect to any
Employee Benefit Plan under Section 502(c) of ERISA; in each case, to the extent
such event or condition would have a Material Adverse effect. In determining the
Consolidated amount for any purpose pursuant to this Section 9.1(m), the
liabilities, funding amounts, taxes and penalties referenced in the foregoing
clauses of this Section 9.1(m) shall include those of the Subsidiaries and ERISA
Affiliates of the Borrower to the extent the Borrower is obligated to pay any
such liabilities, funding amounts, taxes and penalties.

9.2       Remedies

(a)        Upon the occurrence of an Event of Default or at any time thereafter
during the continuance of an Event of Default, the Administrative Agent, at the
written request of the Required Lenders, shall notify the Borrower that the
Commitments, the Swing Line Commitment and the Letter of Credit Commitment have
been terminated and/or that all of the Loans, the Notes and the Reimbursement
Obligations and all accrued and unpaid interest on any thereof and all other
amounts owing under the Loan Documents have been declared immediately due and
payable, provided that upon the occurrence of an Event of Default under Section
9.1(h), (i) or (j) with respect to the Borrower, the Commitments, the Swing Line
Commitment and the Letter of Credit Commitment shall automatically terminate and
all of the Loans, the Notes and the Reimbursement Obligations and all accrued
and unpaid interest on any thereof and all other amounts owing under the Loan
Documents shall become immediately due and payable without declaration or notice
to the Borrower.  To the fullest extent not prohibited by law, except for the
notice provided for in the preceding sentence, the Borrower expressly waives any
presentment, demand, protest, notice of protest or other notice of any kind in
connection with the Loan Documents and its obligations thereunder.  To the
fullest extent not prohibited by law, the Borrower further expressly waives and
covenants not to assert any appraisement, valuation, stay, extension, redemption
or similar law, now or at any time hereafter in force which might delay, prevent
or otherwise impede the performance or enforcement of the Loan Documents.

(b)        In the event that the Commitments, the Swing Line Commitment and the
Letter of Credit Commitment shall have been terminated or all of the Loans, the
Notes and the Reimbursement Obligations shall have become or been declared to be
due and payable pursuant to the provisions of this Section 9.2, (i) the Borrower
shall forthwith deposit an amount equal to the Letter of Credit Exposure in a
cash collateral account with and under the exclusive control of the
Administrative Agent, and (ii) the Administrative Agent, the Issuers and the
Lenders agree, among themselves, that any funds received from or on behalf of
the Borrower under any Loan Document by any Issuer or any Lender (except funds
received by any Issuer or any Lender as a result of a purchase from such Issuer
or such Lender, as the case may be, pursuant to the provisions of Section
11.9(b)) shall be remitted to the Administrative Agent, and shall be applied





72

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



by the Administrative Agent in payment of the Loans, the Reimbursement
Obligations and the other obligations of the Borrower under the Loan Documents
in the following manner and order: (1) first, to the payment or reimbursement of
the Administrative Agent, the Issuers and the Lenders, in that order, for any
fees, expenses or amounts (other than the principal of and interest on the
Reimbursement Obligations) due from the Borrower pursuant to the provisions of
Section 11.5 and the Reimbursement Agreements, (2) second, to the payment of the
Fees, (3) third, to the payment of any other fees, expenses or amounts (other
than the principal of and interest on the Loans and the Notes and the
Reimbursement Obligations) payable by the Borrower to the Administrative Agent,
any Issuer or any of the Lenders under the Loan Documents, (4) fourth, to the
payment, pro rata according to the outstanding principal balance of the Loans
and the Letter of Credit Exposure of each Lender, of interest due on the Loans
and the Reimbursement Obligations, (5) fifth, to the payment, pro rata according
to the sum of (A) the aggregate outstanding principal balance of the Loans of
each Lender plus (B) the aggregate outstanding balance of the Reimbursement
Obligations of each Lender, of the aggregate outstanding principal balance of
the Loans and the aggregate outstanding balance of the Reimbursement
Obligations, and (6) sixth, any remaining funds shall be paid to whosoever shall
be entitled thereto or as a court of competent jurisdiction shall direct.

(c)        In the event that the Loans and the Notes and the Reimbursement
Obligations shall have been declared due and payable pursuant to the provisions
of this Section 9.2, the Administrative Agent upon the written request of the
Required Lenders, shall proceed to enforce the Reimbursement Obligations and the
rights of the holders of the Loans and the Notes by suit in equity, action at
law and/or other appropriate proceedings, whether for payment or the specific
performance of any covenant or agreement contained in the Loan Documents.  In
the event that the Administrative Agent shall fail or refuse so to proceed, each
Issuer and each Lender shall be entitled to take such action as the Required
Lenders shall deem appropriate to enforce its rights under the Loan Documents.

10.       AGENT

10.1     Appointment and Authority

Each Credit Party hereby irrevocably appoints BNY Mellon to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 10 (other than Section 10.6)
are solely for the benefit of the Administrative Agent and the Credit Parties
and the Borrower shall have no rights as a third party beneficiary or otherwise
of any of such provisions.

10.2     Rights as a Lender

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender (which includes Issuer) as any
other Lender and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity.





73

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower, any of its Subsidiaries or any other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

10.3     Exculpatory Provisions

(a)        The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(1)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(2)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(3)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any of its Subsidiaries or
any Affiliate thereof that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

(b)        The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 11.1 and Section 9) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an Issuer.

(c)        The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5





74

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



or Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

10.4     Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accounting firms and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accounting firm or experts.

10.5     Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 10 shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

10.6     Resignation of Administrative Agent

The Administrative Agent may at any time give notice of its resignation to the
Credit Parties and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to, so long as
no Event of Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Credit Parties, appoint a successor Administrative Agent meeting
the qualifications set forth above, subject to, so long as no Default has
occurred and is continuing, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Borrower and the





75

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Credit Parties that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Credit
Party directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

10.7     Non‑Reliance on Administrative Agent and Other Credit Parties

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.8     No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Joint Lead Arrangers, the Co-Documentation Agents or the Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuer.

11.       OTHER PROVISIONS

11.1     Amendments, Waivers, Etc.

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents (which, for the avoidance of doubt, shall
require the prior written consent of





76

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



the Borrower) and, with the written consent of the Required Lenders and the
Borrower, the Administrative Agent on behalf of the Lenders may execute and
deliver to any such parties a written instrument waiving or consenting to the
departure from, on such terms and conditions as the Administrative Agent may
specify in such instrument (which terms and conditions shall have been agreed to
by the Borrower), any of the requirements of the Loan Documents or any Default
and its consequences, provided that no such amendment, supplement, modification,
waiver or consent shall (i) increase the Commitment Amount of any Lender without
the consent of such Lender (provided that no waiver of a Default shall be deemed
to constitute such an increase), (ii) extend the Commitment Period without the
consent of each Lender directly affected thereby, (iii) reduce the amount, or
extend the time of payment, of the Fees without the consent of each Lender
directly affected thereby, (iv) reduce the rate, or extend the time of payment
of, interest on any Revolving Credit Loan, any Note or any Reimbursement
Obligation (other than the applicability of any post‑default increase in such
rate of interest) without the consent of each Lender directly affected thereby,
(v) reduce the amount of, or extend the time of payment of, any payment of any
Reimbursement Obligation or principal on any Revolving Credit Loan or any Note
without the consent of each Lender directly affected thereby, (vi) decrease or
forgive the principal amount of any Revolving Credit Loan, any Note or any
Reimbursement Obligation without the consent of each Lender directly affected
thereby, (vii) consent to any assignment or delegation by the Borrower of any of
its rights or obligations under any Loan Document without the consent of each
Lender, (viii) change the provisions of this Section 11.1 without the consent of
each Lender, (ix) change the definition of Required Lenders without the consent
of each Lender, (x) change the several nature of the obligations of the Lenders
without the consent of each Lender, (xi) change the sharing provisions among
Lenders without the consent of each Lender directly affected thereby, or (xii)
extend the expiration date of a Letter of Credit beyond the Commitment
Termination Date without the consent of each Lender.  Notwithstanding the
foregoing, in addition to the receipt of the prior written consents of the
Borrower and the Required Lenders, no such amendment, supplement, modification,
waiver or consent shall (A) amend, modify or waive any provision of Section 10
or otherwise change any of the rights or obligations of the Administrative
Agent, any Issuer or the Swing Line Lender under any Loan Document without the
written consent of the Administrative Agent, such Issuer or the Swing Line
Lender, as the case may be, (B) change the Letter of Credit Commitment, change
the amount or the time of payment of any Letter of Credit or any commission or
fee payable to the Issuer thereof in connection therewith, or change any other
term or provision which relates to the Letter of Credit Commitment of such
Issuer or the Letters of Credit issued thereby without the written consent of
such Issuer, (C) change the Swing Line Commitment, change the amount or the time
of payment of the Swing Line Loans or interest thereon or change any other term
or provision which relates to the Swing Line Commitment or the Swing Line Loans
without the written consent of the Swing Line Lender or (D) change the amount or
the time of payment of any Competitive Bid Loan or interest thereon without the
written consent of the Lender holding such Competitive Bid Loan.  Any such
amendment, supplement, modification, waiver or consent shall apply equally to
each of the Lenders and shall be binding upon the parties to the applicable Loan
Document, the Lenders, the Issuers, the Administrative Agent and all future
holders of the Loans, the Notes and the Reimbursement Obligations.  In the case
of any waiver, the Borrower, the Lenders, the Issuers and the Administrative
Agent shall be restored to their former position and rights under the Loan
Documents, but any Default waived shall not extend to any subsequent or other
Default, or impair any right consequent thereon. Notwithstanding anything to the
contrary in this Section 11.1, if the Administrative Agent and the Borrower
shall have jointly identified an





77

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



obvious error, ambiguity, defect, inconsistency, omission or any error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision, and, in each case, such amendment shall become effective
without any further action or consent of any party to any Loan Document (other
than the Administrative Agent and the Borrower) if the same (x) does not
adversely affect the rights of any Lender or (y) is not objected to in writing
by the Required Lenders to the Administrative Agent within five Domestic
Business Days following receipt of notice thereof. Any amendment, waiver or
consent effected in accordance with this Section 11.1 shall be binding upon each
Person that is at the time thereof a Lender and each Person that subsequently
becomes a Lender.

11.2     Notices

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

If to the Borrower:

CVS Health Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:        Carol A. DeNale

Senior Vice President and Treasurer – Treasury Department
Facsimile:        (401) 770‑5768
Telephone:      (401) 770‑4407

Email:              carol.denale@cvshealth.com

with a copy, in the case of a notice of Default, to:

CVS Health Corporation
1 CVS Drive
Woonsocket, Rhode Island 02895
Attention:        Tom Moffatt

Vice President, Assistant Secretary and Assistant General Counsel – Corporate
Services
Facsimile:        (401) 216‑3758
Telephone:      (401) 770‑5409

Email:              thomas.moffatt@cvshealth.com

with a copy (in the case of a notice of Default and which shall not constitute
notice under this Agreement or any other Loan Document for any purpose) to:





78

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attention:        Gus M. Atiyah
Facsimile:        (646) 848-5227
Telephone:      (212) 848-5227
Email:              gus.atiyah@shearman.com

If to the Administrative Agent or the Swing Line Lender:

in the case of each Borrowing Request, each notice of prepayment under
Section 2.7, each Letter of Credit Request, each Competitive Bid Request, each
Competitive Bid, and each Competitive Bid Accept/Reject Letter:

BNY Mellon

Administrator/ Issuer Services

Client Services Delivery Loan Processing COE

Loan Administration

6023 Airport Road
Oriskany, New York 13424
Attention:         Daizon Camp
Facsimile:        (315) 765-4533
Telephone:       (315) 765‑4145

Email:              afasyndications@bnymellon.com

and in all other cases:

The Bank of New York Mellon
101 Barclay Street

14th Floor West
New York, New York 10286
Attention:        H. Stephen Griffith
Facsimile:        (212) 815-3749

Telephone:      (212) 815-2214

Email:              stephen.griffith@bnymellon.com

and

The Bank of New York Mellon
500 Grant Street
Pittsburgh, Pennsylvania 15219
Attention:        Clifford Mull
Facsimile:        (412) 234-8087

Telephone:      (412) 234-1346

Email:              clifford.mull@bnymellon.com





79

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



If to any Lender or any Issuer: to it at its address (or facsimile number or
email address) set forth in its Administrative Questionnaire.

(b)        Electronic Communications.  Notices and other communications to the
Credit Parties hereunder may be delivered or furnished by electronic
communication (including email and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Credit Party pursuant to Section 2 or Section
3.3 if such Credit Party has notified the Administrative Agent that it is
incapable of receiving notices under such Sections by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” or “read requested” function, as available,
return email or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Domestic Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
email address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c)        Change of Address.  Any party hereto may change its address,
facsimile number or email address for notices and other communications hereunder
by notice to the other parties hereto (or, in the case of any Lender or any
Issuer, by notice to the Administrative Agent and the Borrower).  All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt; provided that any such notice or communication that is not received on
a Domestic Business Day during the normal business hours of the recipient shall
be deemed received at the opening of business on the next Domestic Business Day.

11.3     No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, any Lender or any Issuer, any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights, remedies, powers
and privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.





80

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



11.4     Survival of Representations and Warranties

All representations and warranties made in the Loan Documents and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.

11.5     Payment of Expenses; Indemnified Liabilities

(a)        The Borrower agrees, as soon as practicable following presentation of
a statement or invoice therefor setting forth in reasonable detail the items
thereof, and whether any Loan is made or Letter of Credit is issued, (a) to pay
or reimburse the Administrative Agent and its Affiliates for all their
reasonable and documented out-of-pocket costs and expenses actually incurred in
connection with the development, syndication, preparation and execution of, and
any amendment, waiver, consent, supplement or modification to, the Loan
Documents, any documents prepared in connection therewith and the consummation
of the transactions contemplated thereby, whether such Loan Documents or any
such amendment, waiver, consent, supplement or modification to the Loan
Documents or any documents prepared in connection therewith are executed and
whether the transactions contemplated thereby are consummated, including the
reasonable and documented out-of-pocket fees and disbursements of Special
Counsel, (b) to pay, indemnify, and hold the Administrative Agent, the Lenders
and the Issuers harmless from any and all recording and filing fees and any and
all liabilities and penalties with respect to, or resulting from any delay
(other than penalties to the extent attributable to the negligence of the
Administrative Agent, the Lenders or the Issuers, as the case may be, in failing
to pay such fees, liabilities or penalties when due) which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Loan Documents or any documents prepared in connection therewith, and (c) to
pay, reimburse, indemnify and hold each Indemnified Person harmless from and
against any and all other liabilities, obligations, claims, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including the reasonable and documented out-of-pocket
fees and disbursements of one counsel (but excluding the allocated cost of
internal counsel) representing all of the Indemnified Persons, taken as a whole,
and, if reasonably necessary, of a single local counsel for each applicable
jurisdiction (and, if reasonably necessary, one specialty counsel for each
applicable specialty), representing all of the Indemnified Persons, taken as a
whole (and, in the case of any actual or perceived conflict of interest where
the Indemnified Person affected by such conflict notifies the Borrower of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel (and, if reasonably necessary, a single local counsel for each
applicable jurisdiction  (which may include a single counsel acting in multiple
jurisdictions) (and, if reasonably necessary, one specialty counsel for each
applicable specialty), for each such affected Indemnified Person))) actually
incurred with respect to the enforcement, performance of, and preservation of
rights under, the Loan Documents (all the foregoing, collectively, the
“Indemnified Liabilities”) and, if and to the extent that the foregoing
indemnity may be unenforceable for any reason, the Borrower agrees to make the
maximum payment permitted under applicable law. Notwithstanding anything to the
contrary contained in this Section 11.5, the foregoing payment, indemnification
and reimbursement obligations will not, as to any Person





81

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



identified in this Section 11.5, apply to any losses, claims, damages,
liabilities and related expenses to the extent arising (A) from the willful
misconduct, gross negligence, fraud or bad faith of such Person, (B) from a
material breach of the obligations hereunder of such Person, (C) out of or in
connection with Section 11.22, or (D) out of or in connection with any claim,
litigation, investigation or proceeding that does not involve an act or omission
of the Borrower or any of its Affiliates and that is brought by any such Person
against any such other Person (other than the Administrative Agent, in its
capacity as such), in each case under clauses (A) and (B), to the extent
determined by a final and non-appealable judgment of a court of competent
jurisdiction.  The agreements in this Section 11.5 shall survive the termination
of the Commitments and the payment of the Loans and the Notes and all other
amounts payable under the Loan Documents.

(b)        Notwithstanding the above, the Borrower shall have no liability under
this Section 11.5 to indemnify or hold harmless any Indemnified Person for any
losses, claims, damages, liabilities and related expenses relating to income or
withholding Taxes or any Tax in lieu of such Taxes.  Notwithstanding the
foregoing, any amounts claimed by an Indemnified Person under Section 11.10
shall not be available to be claimed by such Indemnified Person under this
Section 11.5, it being understood and agreed that the rights of an Indemnified
Person under this Section 11.5 and Section 11.10 shall not be duplicative.

11.6     Lending Offices

Each Lender shall have the right at any time and from time to time to transfer
any Loan to a different office of such Lender, subject to Section 3.10.

11.7     Successors and Assigns

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section 11.7,  (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section 11.7 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section 11.7 (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, the Participants to the extent provided in paragraph (d) of
this Section 11.7 and, to the extent expressly contemplated hereby, the Related
Parties of each Credit Party) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans and
obligations in respect of its Letter of Credit





82

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Exposure and Swing Line Exposure at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(1)        Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment Amount or Swing Line Commitment and the Loans and
obligations in respect of its Letter of Credit Exposure and Swing Line Exposure
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)       in any case not described in paragraph (b)(1)(A) of this Section 11.7,
the Commitment Amount or Swing Line Commitment (which for this purpose includes
the Loans of the assigning Lender outstanding thereunder and obligations in
respect of its Letter of Credit Exposure and Swing Line Exposure at the time
owing to it thereunder) or, if the Commitment or Swing Line Commitment of the
assigning Lender is not then in effect, the principal outstanding balance of the
Loans and the Letter of Credit Exposure and Swing Line Exposure of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of such “Trade Date”) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(2)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Letter of Credit
Exposure and Swing Line Exposure or the Commitment assigned, except that this
clause (2) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations in respect of Competitive Bid Loans on a non‑pro rata
basis.

(3)        Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(1)(B) of this Section 11.7 and,
in addition:

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default under
Section 9.1(a),  Section 9.1(b),  Section 9.1(h), Section 9.1(i) or Section
9.1(j) has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of an unfunded or revolving facility hereunder if such assignment is
to a Person that is not a Lender with a Commitment in respect of such facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender; and





83

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(C)       the consent of each Issuer (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) and the Swing Line
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the revolving facility hereunder.

(4)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 in the case of
an assignment by a Defaulting Lender) (which fee may be waived or reduced in the
sole discretion of the Administrative Agent), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(5)        No Assignment to Certain Parties.  No such assignment shall be made
to (A) the Borrower, any of its Subsidiaries or any of their respective
Affiliates, (B) any Defaulting Lender or any of its Subsidiaries or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), or (C) any Disqualified Institution.

(6)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.7, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.6, Section 3.7, and Section 11.10
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 11.7.

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in New York,
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuers and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all





84

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuer and any
Lender (but only, in the case of an Issuer or a Lender, at the Administrative
Agent’s Office and with respect to any entry relating to such Lender’s
Commitments, Advances and other obligations pursuant to the terms hereof or such
Issuer’s Letter of Credit Commitments or other obligations pursuant to the terms
hereof, as applicable) at any reasonable time and from time to time upon
reasonable prior notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, the Borrower, any of its Subsidiaries
or any of their respective Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment, Letter of Credit Exposure, Swing
Line Exposure and/or the Loans, Letter of Credit Exposure or  Swing Line
Exposure owing to it); provided that (i) all of such Lender’s obligations under
this Agreement and the other Loan Documents shall remain in all respects
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and each Credit Party shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver which
requires the consent of all Lenders or all affected Lenders that directly
affects such Participant.  Subject to paragraph (e) of this Section 11.7, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.5,  Section 3.6,  Section 3.7 and Section 3.10 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.7.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.9(a) as though
it were a Lender, provided that such Participant agrees to be subject to
Section 11.9(b) as though it were a Lender.  Each Lender that sells a
participation with respect to a Commitment or Loan shall, solely for the
purposes of complying with the rules regarding registered form in the Internal
Revenue Code, act as a non-fiduciary agent of the Borrower, maintaining a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Commitment and/or Loan (each a “Participant Register”), and the entries
in such Participant Register shall be conclusive, absent manifest error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  No Lender shall be required to
disclose the existence of, or any of the information contained in, any
Participant Register maintained by it to the Borrower or any other Person unless
requested in writing by the Borrower, and only to the Internal Revenue Service
to the extent such disclosure is required in order to comply with the rules
requiring registered form pursuant to the Internal Revenue Code.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.6,  Section 3.7 or
Section 3.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such





85

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 3.10 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.10(f) as though it were a
Lender.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

11.8     Counterparts; Electronic Execution of Assignments

(a)        Counterparts.  Each of the Loan Documents (other than the Notes) may
be executed on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same agreement.  It
shall not be necessary in making proof of any Loan Document to produce or
account for more than one counterpart signed by the party to be charged.  A set
of the copies of this Agreement signed by all of the parties hereto shall be
lodged with each of the Borrower and the Administrative Agent.  Delivery of an
executed counterpart of a signature page of any Loan Document by fax or other
electronic means (e.g., “.pdf” or “.tif”) shall be effective as delivery of a
manually executed counterpart of such Loan Document.

(b)        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.9     Set‑off and Sharing of Payments

(a)        In addition to any rights and remedies of the Lenders and the Issuers
provided by law, after the occurrence and during the continuance of an Event of
Default under Section 9.1(a) or Section 9.1(b) or upon the acceleration of the
Loans, each Lender and each Issuer shall have the right, without prior notice to
the Borrower, any such notice being expressly waived by the Borrower, to set‑off
and apply against any indebtedness or other liability, whether matured or
unmatured, of the Borrower to such Lender or such Issuer arising under the Loan
Documents, any amount owing from such Lender or such Issuer to the Borrower.  To
the extent permitted by applicable law, the aforesaid right of set‑off may be
exercised by such Lender or such Issuer against the Borrower or against any
trustee in bankruptcy, custodian, debtor in possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor of the
Borrower, or against anyone else claiming through or against the Borrower or
such trustee in bankruptcy, custodian, debtor in possession, assignee for the
benefit of creditors,





86

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



receivers, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set‑off shall not have been exercised by such Lender or
such Issuer prior to the making, filing or issuance of, service upon such Lender
or such Issuer of, or notice to such Lender or such Issuer of, any petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or
warrant.  Each Lender and each Issuer agree promptly to notify the Borrower and
the Administrative Agent after each such set‑off and application made by such
Lender or such Issuer, provided that the failure to give such notice shall not
affect the validity of such set‑off and application.

(b)        If any Lender or any Issuer shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set‑off, or
otherwise) on account of its Loans or its Notes or the Reimbursement Obligations
in excess of its pro rata share (in accordance with the outstanding principal
balance of all Loans or the Reimbursement Obligations) of payments then due and
payable on account of the Loans and Notes received by all the Lenders or the
Reimbursement Obligations received by all Issuers, such Lender or such Issuer,
as the case may be, shall forthwith purchase, without recourse, for cash, from
the other Lenders or Issuers, as the case may be, such participations in their
Loans and Notes or the Reimbursement Obligations as shall be necessary to cause
such purchasing Lender or Issuer to share the excess payment with each of them
according to their pro rata share (in accordance with the outstanding principal
balance of all Loans and the Reimbursement Obligations); provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender or Issuer, such purchase from each Lender or Issuer shall be rescinded
and each such Lender and Issuer shall repay to the purchasing Lender or Issuer
the purchase price to the extent of such recovery, together with an amount equal
to such Lender’s or Issuer’s pro rata share (according to the proportion of (i)
the amount of such Lender’s or Issuer’s required repayment to (ii) the total
amount so recovered from the purchasing Lender or Issuer) of any interest or
other amount paid or payable by the purchasing Lender or Issuer in respect of
the total amount so recovered.  The Borrower agrees, to the fullest extent
permitted by law, that any Lender or Issuer so purchasing a participation from
another Lender or Issuer pursuant to this Section 11.9 may exercise such rights
to payment (including the right of set‑off) with respect to such participation
as fully as if such Lender or Issuer were the direct creditor of the Borrower in
the amount of such participation.

11.10   Indemnity

(a)        The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnified Person”) against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented
out-of-pocket fees and disbursements of one counsel (but excluding the allocated
cost of internal counsel) representing all of the Indemnified Persons, taken as
a whole, and, if reasonably necessary, of a single local counsel for each
applicable jurisdiction (which may include a single counsel acting in multiple
jurisdictions) (and, if reasonably necessary, one specialty counsel for each
applicable specialty), representing all of the Indemnified Persons, taken as a
whole (and, in the case of any actual or perceived conflict of interest where
the Indemnified Person affected by such conflict notifies the Borrower of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel (and, if reasonably necessary, a





87

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



single local counsel for each applicable jurisdiction (and, if reasonably
necessary, one specialty counsel for each applicable specialty), for each such
affected Indemnified Person)), actually incurred by any Indemnified Person
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the transactions
contemplated hereby or any other transactions contemplated thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds thereof, (iii) any actual or
alleged presence or release of Hazardous Materials in, on, under or from any
property owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on statute,
contract, tort or any other theory and regardless of whether any Indemnified
Person is a party thereto. Notwithstanding anything to the contrary contained in
this Section 11.10(a), the foregoing indemnity will not, as to any Indemnified
Person, apply to any losses, claims, damages, liabilities and related expenses
to the extent arising (A) from the willful misconduct, gross negligence, fraud
or bad faith of such Indemnified Person, (B) from a material breach of the
obligations hereunder of such Indemnified Person, (C) out of or in connection
with Section 11.22, or (D) out of or in connection with any claim, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Affiliates and that is brought by an Indemnified Person
against any other Indemnified Person (other than the Administrative Agent, in
its capacity as such), in each case under clauses (A) and (B), to the extent
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

(b)        To the extent that the Borrower fails to pay as soon as practicable
any amount required to be paid by it to the Administrative Agent under
subsection (a) of this Section 11.10 (the “Indemnified Amount”), each Lender
severally agrees to pay to the Administrative Agent an amount equal to the
product of such unpaid amount multiplied by (i) at any time when no Loans are
outstanding, its Commitment Percentage, and (ii) at any time when Loans are
outstanding (x) if the Commitments then exist, its Commitment Percentage or (y)
if the Commitments have been terminated or otherwise no longer exist, the
percentage equal to the fraction, (A) the numerator of which is the sum of such
Lender’s Credit Exposure and (B) the denominator of which is the sum of the
Aggregate Credit Exposure (in each case determined as of the time that the
applicable Indemnified Amount is sought), provided that the Indemnified Amount
was payable to the Administrative Agent in its capacity as such.

(c)        The obligations of the Borrower and the Lenders under this Section
11.10 shall survive the termination of the Commitments and the payment of the
Loans and the Notes and all other amounts payable under the Loan Documents.

(d)        If any settlement of any investigation, litigation or proceeding to
which the indemnity in this Section 11.10 applies (any of the foregoing, a
“Proceeding”) is instituted or threatened against any Indemnified Person (or its
Related Parties) in respect of which indemnity may be sought hereunder, the
Borrower shall be entitled to assume the defense thereof with counsel selected
by the Borrower (which counsel shall be reasonably satisfactory to such
Indemnified Person) and after notice from the Borrower to such Indemnified
Person of the Borrower’s election so to assume the defense thereof, the Borrower
will not be liable to such





88

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Indemnified Person hereunder for any legal or other expenses subsequently
incurred by such Indemnified Person in connection with the defense thereof,
other than reasonable costs of investigation and such other expenses as have
been approved in advance; provided, that (i) if counsel for such Indemnified
Person determines in good faith that there is a conflict that requires separate
representation for the Borrower and such Indemnified Person or that there may be
legal defenses available to such Indemnified Person which are different from or
in addition to those available to the Borrower or (ii) the Borrower fails to
assume or proceed in a timely and reasonable manner with the defense of such
action or fails to employ counsel reasonably satisfactory to such Indemnified
Person in any such action, then in either such event, (A) such Indemnified
Person shall be entitled to one primary counsel and, if necessary, one local
counsel to represent such Indemnified Person and all other Indemnified Persons
similarly situated (such counsels selected by the Administrative Agent), (B) the
Borrower shall not, or shall not any longer, be entitled to assume the defense
thereof on behalf of such Indemnified Person and (C) such Indemnified Person
shall be entitled to indemnification for the expenses (including fees and
expenses of such counsel) to the extent provided in this Section
11.10.  Notwithstanding the foregoing, the Borrower shall not be liable for any
settlement, compromise or consent to the entry of any judgment in any action or
Proceeding effected without the Borrower’s prior written consent (which consent
shall not be unreasonably withheld or delayed, it being understood and agreed
that the withholding or delaying of the Borrower’s consent in connection with a
settlement, compromise or consent to the entry of any judgment in any action or
proceeding which does not include an unconditional release of the Borrower and
the Subsidiaries from all liability or claims that are the subject matter of
such Proceeding or which includes a statement as to any admission of fault by or
on behalf of the Borrower or any Subsidiary shall not be deemed unreasonable),
but if settled with the Borrower’s prior written consent or if there is a final
judgment for the plaintiff in any such Proceeding, the Borrower agrees to
indemnify and hold harmless each Indemnified Person from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement,
compromise or consent to the entry of any judgment in any action or Proceeding
in accordance with this Section 11.10.  The Borrower shall not, without the
prior written consent of an Indemnified Person, effect any settlement of any
pending or threatened Proceeding against such Indemnified Person in respect of
which indemnity could have been sought hereunder by such Indemnified Person
unless such settlement (x) includes an unconditional release of such Indemnified
Person from all liability or claims that are the subject matter of such
Proceeding and (y) does not include any statement as to any admission of fault
by or on behalf of such Indemnified Person.

(e)        Notwithstanding any provision in this Agreement to the contrary, none
of the Borrower, the Administrative Agent, the Lenders or any Affiliate of any
of the foregoing will be responsible or liable to any Person or entity, on any
theory of liability, for any indirect, special, punitive or consequential
damages that may be alleged as a result of the transactions contemplated hereby
or by the other Loan Documents or any use or intended use of the proceeds of the
Loans; provided that nothing in this clause (e) shall limit the Borrower’s
indemnity obligations set forth in this Agreement with respect to any indirect,
punitive or consequential damages included in any third party claim in
connection with which an Indemnified Person is entitled to indemnification
hereunder. In addition to, and without limiting the immediately foregoing
sentence, and to the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for





89

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



special, indirect, consequential or punitive damages (as opposed to direct and
actual damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement, instrument or other document contemplated thereby,
the transactions contemplated hereby or any Loan or any Letter of Credit or the
use of the proceeds thereof.

(f)        Notwithstanding the above, the Borrower shall have no liability under
this Section 11.10 to indemnify or hold harmless any Indemnified Person for any
losses, claims, damages, liabilities and related expenses relating to income or
withholding Taxes or any Tax in lieu of such Taxes.  Notwithstanding the
foregoing, any amounts claimed by an Indemnified Person under Section 11.5 shall
not be available to be claimed by such Indemnified Person under this Section
11.10, it being understood and agreed that the rights of an Indemnified Person
under this Section 11.10 and Section 11.5 shall not be duplicative.

11.11   Governing Law

The Loan Documents and the rights and obligations of the parties thereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.

11.12   Severability

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.

11.13   Integration

All exhibits to the Loan Documents shall be deemed to be a part thereof.  Each
Loan Document embodies the entire agreement and understanding between or among
the parties thereto with respect to the subject matter thereof and supersedes
all prior agreements and understandings between or among the parties thereto
with respect to the subject matter thereof.

11.14   Treatment of Certain Information

(a)        Each Credit Party agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); provided that each Credit Party shall be responsible
for its controlled Affiliates’ compliance in keeping Information confidential,
(ii) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self‑regulatory authority, such as the
National Association of Insurance Commissioners) (in which case such Person
agrees (except with respect to any audit or examination conducted by bank
accountants or any governmental regulatory authority exercising examination or
regulatory authority) to inform the Borrower promptly thereof prior to such
disclosure to the extent practicable and not prohibited by law),





90

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (in which case such Person agrees to (except
with respect to any audit or examination conducted by bank accountants or any
governmental regulatory authority exercising examination or regulatory
authority) to inform the Borrower promptly thereof prior to such disclosure to
the extent practicable and not prohibited by law), (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.14, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) to Gold Sheets and other similar bank trade publications,
such information to consist of deal terms and other information customarily
found in such publications, (viii) with the prior written consent of the
Borrower or (ix) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section 11.14 or (2) becomes
available to the Administrative Agent, any Credit Party or any of their
respective Affiliates on a non‑confidential basis from a source other than the
Borrower not known to such Credit Party to be prohibited from disclosing such
Information.

(b)        For purposes of this Section 11.14,  “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any other Credit Party on a non‑confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries.

11.15   Acknowledgments

The Borrower acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents, (b) by virtue of the
Loan Documents, the relationship among the Administrative Agent, the Issuers and
the Lenders, on the one hand, and the Borrower, on the other hand, is solely
that of debtor and creditor, and (c) by virtue of the Loan Documents, no joint
venture exists among the Lenders or among the Borrower and the Lenders.

11.16   Consent to Jurisdiction

Each of the parties hereto irrevocably submits to the exclusive jurisdiction of
any New York State or Federal Court sitting in the City of New York, Borough of
Manhattan, over any suit, action, claim, counterclaim or proceeding arising out
of or relating to the Loan Documents.  Each of the parties hereto irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action, claim,
counterclaim or proceeding brought in such a court and any claim that any such
suit, action, claim, counterclaim or proceeding brought in such a court has been
brought in an inconvenient forum.  Each of the parties hereto agrees that a
final judgment in any such suit, action, claim, counterclaim or proceeding
brought in such a court, after all appropriate appeals, shall be conclusive and
binding upon it.





91

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



11.17   Service of Process

Each of the parties hereto agrees that process may be served against it in any
suit, action or proceeding referred to in Section 11.16 by sending the same by
first class mail, return receipt requested or by overnight courier service, with
receipt acknowledged, to the address of such party set forth or referred to in
Section 11.2.  Each of the parties hereto agrees that any such service (i) shall
be deemed in every respect effective service of process upon it in any such
suit, action, or proceeding, and (ii) shall to the fullest extent enforceable by
law, be taken and held to be valid personal service upon and personal delivery
to it.

11.18   No Limitation on Service or Suit

Nothing in the Loan Documents or any modification, waiver, or amendment thereto
shall affect the right of the Administrative Agent, any Issuer or any Lender to
serve process in any manner permitted by law or limit the right of the
Administrative Agent, any Issuer or any Lender to bring proceedings against the
Borrower in the courts of any jurisdiction or jurisdictions.

11.19   WAIVER OF TRIAL BY JURY

EACH OF THE CREDIT PARTIES AND THE BORROWER KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF ANY OF THE CREDIT PARTIES, OR COUNSEL TO ANY OF
THE CREDIT PARTIES, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY OF THE
CREDIT PARTIES WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE
CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, INTER ALIA,
THE PROVISIONS OF THIS SECTION 11.19.

11.20   Patriot Act Notice

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001),
as amended from time to time) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

11.21   No Fiduciary Duty

The Borrower agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and its Subsidiaries, on the one hand, and the Credit Parties, the Joint Lead
Arrangers and Joint





92

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Bookrunners named on the cover page hereof, and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Credit Parties
or such Joint Lead Arrangers and Joint Bookrunners, or their respective
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

11.22   Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Issuer that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuer that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.23   Certain ERISA Matters

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agents and Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified





93

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that:

(i) none of the Agents and Arrangers or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by any such Person under this
Agreement, any Loan Document or any documents related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other Person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

(iv) the Person making the investment decision on behalf of such Lender





94

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to any of the Agents and
Arrangers or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Commitments or this
Agreement.

(c)        The Agents and Arrangers hereby inform the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

(d)        For purposes of this Section 11.23, the following defined terms when
used herein have the following meanings:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

[Balance of this Page is Intentionally Blank]

 

 



95

CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Agreement to be executed on
its behalf.

 

CVS HEALTH CORPORATION

 

 

 

 

 

By:

/s/ Carol A. DeNale

 

Name:

Carol A. DeNale

 

Title:

Senior Vice President and Treasurer

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

THE BANK OF NEW YORK MELLON,

 

as the Administrative Agent, an Issuer, the Swing

 

Line Lender and a Lender

 

 

 

 

 

By:

/s/ Clifford A. Mull

 

Name:

Clifford A. Mull

 

Title:

Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

BANK OF AMERICA, N.A.,

 

as an Issuer and a Lender

 

 

 

 

 

By:

/s/ Carlos J. Medina

 

Name:

Carlos J. Medina

 

Title:

Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

WELLS FARGO BANK, N.A.,

 

as an Issuer and a Lender

 

 

 

 

 

By:

/s/ Christopher M. Johnson

 

Name:

Christopher M. Johnson

 

Title:

Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

BARCLAYS BANK PLC,

 

as an Issuer and a Lender

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

Name:

Ritam Bhalla

 

Title:

Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

JPMORGAN CHASE BANK, N.A.,

 

as an Issuer and a Lender

 

 

 

 

 

By:

/s/ Vanessa Chiu

 

Name:

Vanessa Chiu

 

Title:

Executive Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

GOLDMAN SACHS BANK USA,

 

as an Issuer and a Lender

 

 

 

 

 

By:

/s/ Annie Carr

 

Name:

Annie Carr

 

Title:

Authorized Signatory

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

MIZUHO BANK, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Tracy Rahn

 

Name:

Tracy Rahn

 

Title:

Authorized Signatory

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Johnetta Bush

 

Name:

Johnetta Bush

 

Title:

Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Joyce P. Dorsett

 

Name:

Joyce P. Dorsett

 

Title:

Senior Vice President

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

MUFG BANK, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Wood

 

Name:

Kevin Wood

 

Title:

Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

Name:

Gordon MacArthur

 

Title:

Authorized Signatory

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Alejandro Romero

 

Name:

Alejandro Romero

 

Title:

Vice President

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Marianne T. Meil

 

Name:

Marianne T. Meil

 

Title:

Senior Vice President

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Todd S.Robinson

 

Name:

Todd S.Robinson

 

Title:

VP

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ William P. Herold

 

Name:

William P. Herold

 

Title:

Vice President

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

SANTANDER BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Andres Barbosa

 

Name:

Andres Barbosa

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Gonzalo Acha

 

Name:

Gonzalo Acha

 

Title:

Managing Director

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

 

 

By:

/s/ William O’Daly

 

Name:

William O’Daly

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Lingzi Huang

 

Name:

Lingzi Huang

 

Title:

Authorized Signatory

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Pinyen Shih

 

Name:

Pinyen Shih

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Yu Wang

 

Name:

Yu Wang

 

Title:

Assistant Vice President

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Uk-Sun Kim

 

Name:

Uk-Sun Kim

 

Title:

Senior Vice President

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

BANK OF CHINA, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Raymond Qiao

 

Name:

Raymond Qiao

 

Title:

Executive Vice President

 





CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

[BANK],

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT A

LIST OF COMMITMENTS

 

 

 

 

Lender

Commitment
Amount

Letter of Credit
Commitment

Commercial
Letter of Credit
Commitment

The Bank of New York Mellon

$140,000,000

$25,000,000

$25,000,000

Barclays Bank PLC

$140,000,000

$25,000,000

$0

Bank of America, N.A.

$140,000,000

$25,000,000

$25,000,000

Goldman Sachs Bank USA

$140,000,000

$25,000,000

$0

JPMorgan Chase Bank, N.A.

$140,000,000

$25,000,000

$25,000,000

Wells Fargo Bank, N.A.

$140,000,000

$25,000,000

$25,000,000

Mizuho Bank, Ltd.

$102,000,000

 

 

SunTrust Bank

$102,000,000

 

 

U.S. Bank National Association

$102,000,000

 

 

MUFG Bank, Ltd.

$102,000,000

 

 

Royal Bank of Canada

$102,000,000

 

 

Citibank, N.A.

$102,000,000

 

 

Fifth Third Bank

$70,000,000

 

 

PNC Bank, National Association

$70,000,000

 

 

Santander Bank, N.A.

$70,000,000

 

 

Credit Suisse AG, Cayman Islands Branch

$70,000,000

 

 

Sumitomo Mitsui Banking Corporation

$70,000,000

 

 

KeyBank National Association

$49,500,000

 

 

TD Bank, N.A.

$49,500,000

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

List of Commitments

--------------------------------------------------------------------------------

 



 

 

 

 

 

Bank of China, New York Branch

$49,500,000

 

 

Industrial and Commercial Bank of China Limited, New York Branch

$49,500,000

 

 

TOTAL

$2,000,000,000

$150,000,000

$100,000,000

 

 

 



2

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT B

FORM OF NOTE

[_____], 2018

New York, New York

FOR VALUE RECEIVED, the undersigned, CVS HEALTH CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
_________________________ (the “Lender”) the outstanding principal balance of
the Lender’s Loans, together with interest thereon, at the rate or rates, in the
amounts and at the time or times set forth in the Five Year Credit Agreement (as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of May 17, 2018,
by and among the Borrower, the Lenders party thereto from time to time and The
Bank of New York Mellon, as administrative agent (in such capacity, together
with its successors and assigns, the “Administrative Agent”), in each case at
the office of the Administrative Agent located at 225 Liberty Street, New York,
New York, or at such other place as the Administrative Agent may specify from
time to time, in lawful money of the United States of America in immediately
available funds.

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

The Loans evidenced by this Note are prepayable in the amounts, and on the
dates, set forth in the Credit Agreement. This Note is one of the Notes under
the Credit Agreement, and is subject to, and shall be construed in accordance
with, the provisions thereof, and is entitled to the benefits set forth in the
Loan Documents.

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach thereto (a) the date and
amount of each Revolving Credit Loan, Competitive Bid Loan and Swing Line Loan
made by the Lender, (b) the Interest Period for each Revolving Credit Loan
(Eurodollar Advance only), Competitive Bid Loan and Swing Line Loan made by the
Lender, (c) the Type of each Revolving Credit Loan made by the Lender as one or
more ABR Advances, one or more Eurodollar Advances, or a combination thereof,
(d) the Eurodollar Rate applicable to each Revolving Credit Loan (Eurodollar
Advance only), the Competitive Bid Rate applicable to each Competitive Bid Loan
and the Negotiated Rate applicable to each Swing Line Loan, in each case made by
the Lender and (e) the date and amount of each Conversion of each Revolving
Credit Loan made by the Lender, and each payment or prepayment of principal of
each Loan made by the Lender. The failure to so record or any error in so
recording shall not affect the obligation of the Borrower to repay the Loans,
together with interest thereon, as provided in the Credit Agreement.

Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Note

--------------------------------------------------------------------------------

 



enforcement of this Note.

This Note is being delivered in, is intended to be performed in, shall be
construed and interpreted in accordance with, and shall be governed by the laws
of, the State of New York.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

 



-  2 -

CVS Health Corporation 2018 Five Year Credit Agreement

Note

--------------------------------------------------------------------------------

 



This Note may only be amended by an instrument in writing executed pursuant to
the provisions of Section 11.1 of the Credit Agreement.

 

CVS HEALTH CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





CVS Health Corporation 2018 Five Year Credit Agreement

Note

--------------------------------------------------------------------------------

 



SCHEDULE TO NOTE

Date
of
Loan

Type
(Revolving
Credit, Swing
Line or
Competitive
Bid) and
Amount of
Loan

Interest
Period
(If other
than an
ABR
Advance)

Type of
Revolving
Credit Loan
(ABR or
Eurodollar)

Interest
Rate

Date and
Amount of
Conversion
of Revolving
Credit Loan

Date and
Amount of
Principal
Payment or
Prepayment

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Note

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT C

FORM OF BORROWING REQUEST

[Date]

The Bank of New York Mellon, as Administrative Agent

Administrator/ Issuer Services

Client Services Delivery Loan Processing COE

Loan Administration

6023 Airport Road

Oriskany, New York 13424

Attention:

Daizon Camp

Facsimile:

(315) 765-4533

Telephone:

(315) 765-4145

Email:

afasyndications@bnymellon.com

 

Re:       Five Year Credit Agreement,  dated  as  of May 17,  2018, by and among
CVS  Health Corporation, a Delaware corporation (the “Borrower”), the Lenders
party thereto from time to time and The Bank of New York Mellon, as
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”)

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

Pursuant to Section 2.3 of the Credit Agreement, the Borrower hereby gives
notice of its intention to borrow Revolving Credit Loans in the aggregate
principal amount of $________________ on _____________, and/or a Swing Line Loan
in the principal amount of $_________________ on __________, which borrowing
shall consist of the following:

Revolving Credit Loans
(ABR Advance or
Eurodollar Advance) or
Swing Line Loan

Principal Amount

Interest Period
(Other than for ABR
Advance)

 

 

 

 

 

 

 

 

 

 

 

 

 

The Borrower hereby certifies that on the Borrowing Date(s) set forth above, and
after giving effect to the Loans requested hereby:





CVS Health Corporation 2018 Five Year Credit Agreement

Borrowing Request

--------------------------------------------------------------------------------

 



There shall exist no Default.

The representations and warranties contained in the Credit Agreement shall
be  true and correct in all material respects (provided that any representation
and warranty that is qualified as to “materiality”, “Material Adverse” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such Borrowing Date), except those
which are expressly specified to be made as of an earlier date which
representations and warranties shall be true and correct in all material
respects or in all respects, as the case may be, as of such earlier date.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]





CVS Health Corporation 2018 Five Year Credit Agreement

Borrowing Request

--------------------------------------------------------------------------------

 



IN EVIDENCE of the foregoing, the undersigned has caused this Borrowing Request
to be duly executed on its behalf.

 

CVS HEALTH CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Borrowing Request

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT D-1

FORM OF OPINION OF COUNSEL TO THE BORROWER

May 17, 2018

The Lenders and the Administrative Agent referred to below

c/o The Bank of New York Mellon,

as Administrative Agent

225 Liberty Street

New York, New York 10286

Ladies and Gentlemen:

I am an assistant general counsel of CVS Health Corporation, a Delaware
corporation (the “Borrower”), and have acted as such in connection with the Five
Year Credit Agreement, dated as of the date hereof (the “Credit Agreement”), by
and among the Borrower, the lenders party thereto (the “Lenders”) and The Bank
of New York Mellon, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. In rendering my opinions set forth below, I have assumed (i) the due
authorization, execution and delivery by all parties thereto (other than the
Borrower) of the Credit Agreement, (ii) the genuineness of all signatures, (iii)
the legal capacity of natural persons, (iv) the authenticity of all documents
submitted to me as originals, and (v) the conformity to original documents of
all documents submitted to me as copies.

Based upon the foregoing, I am of the opinion that:

1.           The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.  The Borrower has
all requisite corporate power and authority to own its Property and to carry on
its business as now conducted.

2.           The Borrower is qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which it owns or leases real
Property or in which the nature of its business requires it to be so qualified
(except those jurisdictions where the failure to be so qualified or to be in
good standing could not reasonably be expected to have a Material Adverse
effect).

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Opinion of Counsel

--------------------------------------------------------------------------------

 



3.           The execution, delivery and performance by the Borrower of the
Credit Agreement and the Note, dated the date hereof (the “Note”), are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate action on the part of the Borrower.

4.           The execution, delivery and performance by the Borrower of the
Credit Agreement and the Note do not require any action or approval on the part
of the shareholders of the Borrower or any action by or in respect of, or filing
with, any governmental body, agency or official under United States federal law
or the Delaware General Corporation Law, and do not contravene, or constitute a
default under, any provision of (i) United States federal law or the Delaware
General Corporation Law, (ii) the Certificate of Incorporation or the bylaws of
the Borrower, or (iii) any existing material mortgage, material indenture,
material contract or material agreement, in each case binding on the Borrower or
any Subsidiary (other than any Insurance Subsidiary) or affecting the Property
of the Borrower or any Subsidiary (other than any Insurance Subsidiary).

5.           The Credit Agreement and the Note delivered by the Borrower on the
date hereof have been duly executed and delivered by the Borrower.

6.           The Borrower is not an “investment company” (as such term is
defined in the United States Investment Company Act of 1940, as amended).

7.           To the best of my knowledge, there are no actions, suits,
arbitration proceedings or claims (whether purportedly on behalf of the
Borrower, any Subsidiary or otherwise) pending or threatened against the
Borrower or any Subsidiary or any of their respective Properties, or maintained
by the Borrower or any Subsidiary, at law or in equity, before any Governmental
Authority which could reasonably be expected to have a Material Adverse effect.
To the best of my knowledge, there are no proceedings pending or threatened
against the Borrower or any Subsidiary which call into question the validity or
enforceability of, or otherwise seek to invalidate, any Loan Document.

8.           To the best of my knowledge, the Borrower is not in default under
any agreement to which it is a party or by which it or any of its Property is
bound the effect of which could reasonably be expected to have a Material
Adverse effect.

9.           To the best of my knowledge, no provision of any judgment, decree
or order, in each case binding on the Borrower or any Subsidiary (other than any
Insurance Subsidiary) or affecting the Property of the Borrower or any
Subsidiary (other than any Insurance Subsidiary) conflicts with, or requires any
consent which has not already been obtained under, or would in any way prevent
the execution, delivery or performance by the Borrower of the terms of, any Loan
Document.

I am a member of the bar of the Commonwealth of Massachusetts and the foregoing
opinion is limited to the laws of the Commonwealth of Massachusetts, the federal
law of the United States of America and the Delaware General Corporation Law.





2

CVS Health Corporation 2018 Five Year Credit Agreement

Opinion of Counsel

--------------------------------------------------------------------------------

 



This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without my prior written consent.

 

Very truly yours,

 

 

 

 

 

Thomas S. Moffatt

 

Vice President, Assistant Corporate Secretary and

 

Assistant General Counsel,

 

CVS Health Corporation

 

 

 



3

CVS Health Corporation 2018 Five Year Credit Agreement

Opinion of Counsel

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT D-2

FORM OF OPINION OF SPECIAL COUNSEL TO THE BORROWER

May 17, 2018

To the Persons listed in Schedule A

CVS Health Corporation

Ladies and Gentlemen:

We have acted as counsel to CVS Health Corporation, a Delaware corporation (the
“Company”), in connection with the preparation, execution and delivery of the
Five Year Credit Agreement, dated as of the date hereof (the “Credit
Agreement”), among the Company, the lenders party thereto (the “Lenders”) and
The Bank of New York Mellon, as administrative agent (in such capacity, the
“Administrative Agent”). This opinion is furnished to you pursuant to Section
5.4(b) of the Credit Agreement. Unless otherwise defined herein, terms defined
in the Credit Agreement are used herein as therein defined.

In that connection, we have reviewed an original or a copy of the Credit
Agreement.

We have also reviewed originals or copies of such other documents as we have
deemed necessary as a basis for the opinions expressed below.

In our review of the Credit Agreement and other documents, we have assumed:

(A) The genuineness of all signatures.

(B) The authenticity of the originals of the documents submitted to us.

(C) The conformity to authentic originals of any documents submitted to us as
copies.

(D) As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

(E) That the Credit Agreement is the legal, valid and binding obligation of each
party thereto, other than the Company, enforceable against each such party in
accordance with its terms.

(F) That:

(1)  The Company is an entity duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

 



 

--------------------------------------------------------------------------------

 



(2)  The Company has full power to execute, deliver and perform, and has duly
executed and delivered, the Credit Agreement.

(3)  The execution, delivery and performance by the Company of the Credit
Agreement have been duly authorized by all necessary action (corporate or
otherwise) and do not:

(a)  contravene its certificate of incorporation or by-laws;

(b)  except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or

(c)  result in any conflict with or breach of any agreement or document binding
on it.

(4)  Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or any other third party is required for the due execution,
delivery or performance by the Company of the Credit Agreement or, if any such
authorization, approval, action, notice or filing is required, it has been duly
obtained, taken, given or made and is in full force and effect.

We have not independently established the validity of the foregoing assumptions.

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Company, the Credit Agreement or the
transactions governed by the Credit Agreement. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include the Commodity Exchange Act, as amended, and the
rules and regulations thereunder and does  not include any law, rule or
regulation that is applicable to the Company, the Credit Agreement  or such
transactions solely because such law, rule or regulation is part of a regulatory
regime applicable to any party to the Credit Agreement or any of its affiliates
due to the specific assets or business of such party or such affiliate.

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that:

1.         The execution and delivery by the Company of the Credit Agreement do
not, and the performance by the Company of its obligations thereunder and the
borrowings and issuances of letters of credit thereunder will not, result in a
violation of Generally Applicable Law.

2.         No authorization, approval or other action by, and no notice to or
filing with, any United States federal or New York governmental authority or
regulatory body,





2

CVS Health Corporation 2018 Five Year Credit Agreement

Opinion of Counsel

--------------------------------------------------------------------------------

 



is required for the due execution, delivery or performance by the Company of the
Credit Agreement.

3.         The Credit Agreement is the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.

Our opinions expressed above are subject to the following qualifications:

(a)  Our opinion in paragraph 3 is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally (including without limitation all laws relating to
fraudulent transfers).

(b)  Our opinion in paragraph 3 is subject to the effect of general principles
of equity, including without limitation concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).

(c)  We express no opinion with respect to Section 11.9 of the Credit Agreement
to the extent that such Section (or such similar provisions) permit set-off to
be made without notice.

(d)  We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Credit
Agreement to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws or acts of gross
negligence or willful misconduct.

(e)  We express no opinion with respect to Section 11.16 of the Credit Agreement
to the extent that such Section (i) contains a waiver of any objections based on
inappropriate venue or forum non conveniens in any Federal courts of the United
States, (ii) implies that a Federal court of the United States has subject
matter jurisdiction, or (iii) purports to grant any court exclusive
jurisdiction.

(f)  We express no opinion with respect to the effect of Section 11.22 of the
Credit Agreement or any Bail-In Action.

(g)  Our opinions are limited to Generally Applicable Law and we do not express
any opinion herein concerning any other law.

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.





3

CVS Health Corporation 2018 Five Year Credit Agreement

Opinion of Counsel

--------------------------------------------------------------------------------

 



This opinion letter is rendered to you in connection with the transactions
contemplated by the Credit Agreement. This opinion letter may not be relied upon
by you or any person entitled to rely on this opinion pursuant to the preceding
paragraph for any other purpose without our prior written consent.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]





4

CVS Health Corporation 2018 Five Year Credit Agreement

Opinion of Counsel

--------------------------------------------------------------------------------

 



This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact that may occur after the date of this
opinion letter that might affect the opinions expressed herein.

Very truly yours,

GMA/BZ/AN

RHR

 

 

 



5

CVS Health Corporation 2018 Five Year Credit Agreement

Opinion of Counsel

--------------------------------------------------------------------------------

 



SCHEDULE A

The Bank of New York Mellon, as Administrative Agent

The Lenders party to the Credit Agreement (referred to in the foregoing opinion
letter) on the date hereof

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Opinion of Counsel

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit and Swing Line Loans [, and any Competitive Bid
Loans,]5 included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any]

--------------------------------------------------------------------------------

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3   Select as appropriate.

4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

5   Include or exclude, as applicable.

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Assignment and Assumption

--------------------------------------------------------------------------------

 



Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as [the][an] “Assigned Interest”). Each such sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1.    Assignor[s]:

 

 

 

 

 

 

Assignor [is] [is not]6 a Defaulting Lender.

2.   Assignee[s]:

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.         Borrower:  CVS Health Corporation, a Delaware corporation.

4.         Administrative Agent: The Bank of New York Mellon, as the
administrative agent under the Credit Agreement.

5.         Credit Agreement: The Five Year Credit Agreement, dated as of May 17,
2018, among the Borrower, the Lenders party thereto from time to time and the
Administrative Agent, as from time to time amended, amended and restated,
supplemented or otherwise modified.

6.         Assigned Interest[s]:

Assignor[s]7

Assignee[s]8

Aggregate Amount
of
Commitment/Revol
ving Credit Loans
for all Lenders9

Amount of
Commitment/Revol
ving Credit Loans
Assigned8

Percentage
Assigned of
Commitment/
Revolving
Credit
Loans10

CUSIP
Number (if
applicable)

 

 

$__________

$__________

__________%

 

 

 

$__________

$__________

__________%

 

 

 

$__________

$__________

__________%

 

 

--------------------------------------------------------------------------------

6   Delete inapplicable item.

7   List each Assignor, as appropriate.

8   List each Assignee, as appropriate.

9   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

10  Set  forth, to  at least 9 decimals, as a percentage of the
Commitment/Revolving Credit Loans of all Lenders thereunder.





-  2  -

CVS Health Corporation 2018 Five Year Credit Agreement

Assignment and Assumption

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Assignor[s]11

Assignee[s]12

Amount and Competitive
Interest Period of each
outstanding Competitive Bid
Loan of Assignor13

Amount of each
Competitive Bid
Loan Assigned by
Assignor to Assignee8

CUSIP
Number (if
applicable)

 

 

$_________________

Competitive Interest Period beginning ______ and ending _______

$___________

 

 

 

$_________________

Competitive Interest Period beginning __________ and ending ______________

$___________

 

 

 

$_________________

Competitive Interest Period beginning _________ and ending ___________

$___________

 

 

[7.        Trade Date:  _______ ___, 20__]14

--------------------------------------------------------------------------------

11  List each Assignor, as appropriate.

12  List each Assignee, as appropriate.

13  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

14  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 





-  3  -

CVS Health Corporation 2018 Five Year Credit Agreement

Assignment and Assumption

--------------------------------------------------------------------------------

 



Effective Date:____________ _____, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]15

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

  Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

  Title:

 

 

 

 

ASSIGNEE[S]16

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

  Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

  Title:

 

 

--------------------------------------------------------------------------------

15  Add additional signature blocks as needed.

16  Add additional signature blocks as needed.

 

 

 



-  4  -

CVS Health Corporation 2018 Five Year Credit Agreement

Assignment and Assumption

--------------------------------------------------------------------------------

 



[Consented to and]17 Accepted:

THE BANK OF NEW YORK MELLON, as Administrative Agent,

an Issuer and Swing Line Lender

 

 

 

By:

 

 

  Title:

 

 

 

 

[Consented to:]18

 

 

 

CVS HEALTH CORPORATION

 

 

 

 

 

By:

 

 

  Title:

 

 

--------------------------------------------------------------------------------

17 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

18 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, any Issuer) is required by the terms of the Credit Agreement.

 





CVS Health Corporation 2018 Five Year Credit Agreement

Assignment and Assumption

--------------------------------------------------------------------------------

 



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties

1.1       Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not]19 a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2       Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.7(b)(3), (5) and
(6) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.7(b)(3) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant  to
Section 7.7 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
it has delivered to the Borrower and the Administrative Agent any documentation
required to be delivered by it pursuant to Section 3.10(f) of the Credit
Agreement, duly completed and executed by [the][such] Assignee, and (viii)
ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS (IF ANY) AND (I)
REPRESENTS AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS
NOT AN AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST AND (II)
ACKNOWLEDGES THAT CERTAIN TRANSACTIONS WITH DISQUALIFIED INSTITUTIONS SHALL BE
SUBJECT

--------------------------------------------------------------------------------

19 Delete if inapplicable or remove brackets.

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Assignment and Assumption

--------------------------------------------------------------------------------

 



TO SECTION 11.7 OF THE CREDIT AGREEMENT; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any  other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.         Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic means (e.g., “.pdf” or “.tif”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

 



2

CVS Health Corporation 2018 Five Year Credit Agreement

Assignment and Assumption

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT F

FORM OF COMPETITIVE BID REQUEST

[Date]

The Bank of New York Mellon, as Administrative Agent

Administrator/ Issuer Services

Client Services Delivery Loan Processing COE

Loan Administration

6023 Airport Road

Oriskany, New York 13424

Attention:

Daizon Camp

Facsimile:

(315) 765-4533

Telephone:

(315) 765-4145

Email:

afasyndications@bnymellon.com

 

Re:       Five Year Credit Agreement, dated as of May 17, 2018, by and among CVS
Health Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto from time to time and The Bank of New York Mellon, as Administrative
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”)

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

Pursuant to Section 2.4 of the Credit Agreement, the Borrower hereby gives
notice of its request to borrow Competitive Bid Loans in the aggregate principal
amount of $_______________ on _____________ (which is a Domestic Business Day),
which borrowing shall consist of the following:

Principal Amount

Competitive Interest Period

 

 

 

 

 

The Borrower hereby certifies that on the Borrowing Date set forth above, and
after giving effect to the Competitive Bid Loans requested hereby:

(a)        There shall exist no Default.

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Competitive Bid Request

--------------------------------------------------------------------------------

 



(b)        The representations and warranties contained in the Credit Agreement
shall be true and correct in all material respects (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects, except those which are expressly
specified to be made as of an earlier date which representations and warranties
shall be true and correct in all material respects or in all respects, as the
case may be, as of such earlier date.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

 



2

CVS Health Corporation 2018 Five Year Credit Agreement

Competitive Bid Request

--------------------------------------------------------------------------------

 



IN EVIDENCE of the foregoing, the undersigned has caused this Competitive Bid
Request to be duly executed on its behalf.

 

CVS HEALTH CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Competitive Bid Request

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT G

FORM OF INVITATION TO BID

[Date]

To the Lenders party

from time to time to the

Credit Agreement referred to below

Re:       Five Year Credit Agreement, dated as of May 17, 2018, by and among CVS
Health Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto from time to time and The Bank of New York Mellon, as Administrative
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”)

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

Pursuant to a Competitive Bid Request, the Borrower gave notice of its request
to borrow Competitive Bid Loans in the aggregate principal amount of
$__________________ on ____________ (which shall be a Domestic Business Day),
which borrowing would consist of the following:

Principal Amount

Competitive Interest Period

 

 

 

 

 

The Lenders are hereby invited to bid, pursuant to the terms and conditions of
the Credit Agreement, on such requested Competitive Bid Loans.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]





CVS Health Corporation 2018 Five Year Credit Agreement

Invitation to Bid

--------------------------------------------------------------------------------

 



IN EVIDENCE of the foregoing, the undersigned has caused this Invitation to Bid
to be duly executed on its behalf.

 

THE BANK OF NEW YORK MELLON,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Invitation to Bid

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT H

FORM OF COMPETITIVE BID

[Date]

The Bank of New York Mellon, as Administrative Agent

Administrator/ Issuer Services

Client Services Delivery Loan Processing COE

Loan Administration

6023 Airport Road

Oriskany, New York 13424

Attention:

Daizon Camp

Facsimile:

(315) 765-4533

Telephone:

(315) 765-4145

Email:

afasyndications@bnymellon.com

 

Re:       Five Year Credit Agreement, dated as of May 17, 2018, by and among CVS
Health Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto from time to time and The Bank of New York Mellon, as Administrative
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”)

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

In response to a Competitive Bid Request dated ________, the undersigned Lender
hereby offers to make Competitive Bid Loan(s) in the aggregate principal amount
of $_______________ on ______________ (which shall be a Domestic Business Day),
which borrowing would consist of the following:

Principal Amount

Competitive Interest
Period

Competitive Bid Rate

 

 

 

 

 

 

 

 

 

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]





CVS Health Corporation 2018 Five Year Credit Agreement

Competitive Bid

--------------------------------------------------------------------------------

 



IN EVIDENCE of the foregoing, the undersigned has caused this Competitive Bid to
be duly executed on its behalf.

 

 

[LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Competitive Bid

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT I

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

[Date]

The Bank of New York Mellon, as Administrative Agent

Administrator/ Issuer Services

Client Services Delivery Loan Processing COE

Loan Administration

6023 Airport Road

Oriskany, New York 13424

Attention:

Daizon Camp

Facsimile:

(315) 765-4533

Telephone:

(315) 765-4145

Email:

afasyndications@bnymellon.com

 

Re:       Five Year Credit Agreement, dated as of May 17, 2018, by and among CVS
Health Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto from time to time and The Bank of New York Mellon, as Administrative
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”)

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

Pursuant to Section 2.4(d) of the Credit Agreement, the Borrower hereby gives
notice of its acceptance of the following Competitive Bids:

Lender

Principal Amount

Competitive
Interest Period

Competitive Bid
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

and its rejection of all other Competitive Bids, in each case made pursuant to
the Competitive Bid Request, dated _________________________.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]





CVS Health Corporation 2018 Five Year Credit Agreement

Competitive Bid Accept/Reject Letter

--------------------------------------------------------------------------------

 



IN EVIDENCE of the foregoing, the undersigned has caused this Competitive Bid
Accept/Reject Letter to be duly executed on its behalf.

 

CVS HEALTH CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Competitive Bid Accept/Reject Letter

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT J

FORM OF LETTER OF CREDIT REQUEST

[Date]

The Bank of New York Mellon, as Administrative Agent

Administrator/ Issuer Services

Client Services Delivery Loan Processing COE

Loan Administration

6023 Airport Road

Oriskany, New York 13424

Attention:

Daizon Camp

Facsimile:

(315) 765-4533

Telephone:

(315) 765-4145

Email:

afasyndications@bnymellon.com

 

Re:       Five Year Credit Agreement,  dated  as  of May 17,  2018, by and among
CVS  Health Corporation, a Delaware corporation (the “Borrower”), the Lenders
party thereto from time to time and The Bank of New York Mellon, as
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”)

Capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

Pursuant to Section 2.8(b) of the Credit Agreement, the Borrower hereby gives
notice of its request for the issuance by [_____________] (the “Issuer”)20 of a
[standby][commercial]21 Letter of Credit in support of an obligation of [the
Borrower][Name of Subsidiary] for the benefit of ______________ on ____________
in connection with ________________ in the maximum  amount of $________________.
A drawing may be made under such Letter of Credit under the following
conditions: ________________.

The Borrower hereby certifies that on the above requested date of issuance of
such Letter of Credit, and after giving effect to the issuance of such Letter of
Credit:

(a)        There shall exist no Default.

(b)        The representations and warranties contained in the Credit Agreement
shall be true and correct in all material respects (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and

--------------------------------------------------------------------------------

20  Insert name of Issuer

21  Barclays Bank PLC not an Issuer of commercial Letters of Credit

 





CVS Health Corporation 2018 Five Year Credit Agreement

Letter of Credit Request

--------------------------------------------------------------------------------

 



correct (after giving effect to any qualification therein) in all respects,
except those which are expressly specified to be made as of an earlier date
which representations and warranties shall be true and correct in all material
respects or in all respects, as the case may be, as of such earlier date.

(c)        After giving effect to the Letter of Credit requested hereby (i) the
Letter of Credit Exposure of all Lenders shall not exceed the Aggregate Letter
of Credit Commitment, (ii) the Aggregate Credit Exposure shall not exceed the
Aggregate Commitment Amount, (iii) the Letter of Credit Exposure of the Issuer
shall not exceed the Letter of Credit Commitment of the Issuer, and (iv) the
Commercial Letter of Credit Exposure of the Issuer shall not exceed the
Commercial Letter of Credit Commitment of the Issuer.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]





CVS Health Corporation 2018 Five Year Credit Agreement

Letter of Credit Request

--------------------------------------------------------------------------------

 



IN EVIDENCE of the foregoing, the undersigned has caused this Letter of Credit
Request to be duly executed on its behalf.

 

CVS HEALTH CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Letter of Credit Request

--------------------------------------------------------------------------------

 



2018 FIVE YEAR CREDIT AGREEMENT

EXHIBIT K

FORM OF COMMITMENT INCREASE SUPPLEMENT

COMMITMENT INCREASE SUPPLEMENT, dated as of _______________, 20__ to the Five
Year Credit Agreement, dated as of May 17, 2018, by and among CVS Health
Corporation, a Delaware corporation (the “Borrower”), the Lenders party thereto
from time to time and The Bank of New York Mellon, as Administrative Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein that are defined in
the Credit Agreement shall have the meanings therein defined.

1.         Pursuant to Section 2.6(d) of the Credit Agreement, the Borrower
hereby proposes to increase (the “Increase”) the Aggregate Commitment
Amount   from $________ to $__________.

2.         Each of the following Lenders (each an “Increasing Lender”) has been
invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its Commitment Amount as follows:

Name of Lender

Commitment Amount
(after giving effect to the
Increase)

 

$_____________

 

$_____________

 

$_____________

 

3.         Each of the following Persons (each a “New Lender”) has been invited
by the Borrower, and has agreed, subject to the terms hereof, to become a
“Lender” under the Credit Agreement with a Commitment Amount in the amount set
forth below:

Name of New Lender

Commitment Amount

 

$_____________

 

$_____________

 

$_____________

 

4.         The Borrower hereby represents and warrants to the Administrative
Agent, each Lender and each New Lender that immediately before and after giving
effect to the Increase, no Default exists or would exist and that the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects (provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse” or similar language
are true and correct (after giving effect to any qualification therein) in all
respects with the same effect

 

 

 



CVS Health Corporation 2018 Five Year Credit Agreement

Commitment Increase Supplement

--------------------------------------------------------------------------------

 



as though such representations and warranties had been made on the effective
date of the Increase, except those which are expressly specified to be made as
of an earlier date which representations and warranties were true and correct in
all material respects or in all respects, as the case may be, as of such earlier
date.

5.         Pursuant to Section 2.6(d) of the Credit Agreement, by execution and
delivery of this Commitment Increase Supplement, together with the satisfaction
of all of the requirements set forth in such Section 2.6(d) (the date of such
satisfaction being the “Increase Effective Date”), (i) each of the Increasing
Lenders shall have, on and as of the Increase Effective Date of the Increase, a
Commitment Amount equal to the amount set forth above next to its name, and (ii)
each of the New Lenders as of the Increase Effective Date shall be deemed to be
a “Lender” under, and as such term is defined in, the Credit Agreement, and
shall have a Commitment Amount equal to the amount set forth above next to its
name.

[Balance of this Page is Intentionally Blank]

 

 

 



-  2  -

CVS Health Corporation 2018 Five Year Credit Agreement

Commitment Increase Supplement

--------------------------------------------------------------------------------

 



IN EVIDENCE of the foregoing, each of the undersigned has caused this Commitment
Increase Supplement to be duly executed on its behalf.

 

CVS HEALTH CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

CVS Health Corporation 2018 Five Year Credit Agreement

Commitment Increase Supplement

--------------------------------------------------------------------------------